                   EXHIBIT 76




                   EXHIBIT 76

Case: 20-03050   Doc# 129-3   Filed: 02/24/21   Entered: 02/24/21 04:14:33   Page 1
                                      of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 1 of 32



 1   MICHAEL A. JACOBS (CA SBN 111664)
     MJacobs@mofo.com
 2   ARTURO J. GONZÁLEZ (CA SBN 121490)
     AGonzalez@mofo.com
 3   ERIC A. TATE (CA SBN 178719)
     ETate@mofo.com
 4   MORRISON & FOERSTER LLP
     425 Market Street
 5   San Francisco, California 94105-2482
     Telephone:    415.268.7000
 6   Facsimile:    415.268.7522

 7   Attorneys for Defendants
     UBER TECHNOLOGIES, INC.,
 8   OTTOMOTTO LLC, and OTTO TRUCKING LLC

 9   KAREN L. DUNN (3UR+DF9LFH)
     kdunn@bsfllp.com
10   HAMISH P.M. HUME (3UR+DF9LFH)
     hhume@bsfllp.com
11   BOIES SCHILLER FLEXNER LLP
     1401 New York Avenue, N.W.
12   Washington DC 20005
     Telephone:   202.237.2727
13   Facsimile:   202.237.6131

14   Attorneys for Defendants
     UBER TECHNOLOGIES, INC.
15   and OTTOMOTTO LLC

16                              UNITED STATES DISTRICT COURT
17                           NORTHERN DISTRICT OF CALIFORNIA
18                                    SAN FRANCISCO DIVISION
19   WAYMO LLC,                                      Case No.     3:17-cv-00939-WHA
20                       Plaintiff,                  '()(1'$176¶8%(5
                                                     7(&+12/2*,(6,1&
21          v.                                       277202772//&$1'2772
                                                     758&.,1*//&¶623326,7,2172
22   UBER TECHNOLOGIES, INC.,                        3/$,17,)):$<02//&¶6
     OTTOMOTTO LLC; OTTO TRUCKING LLC,               027,21)2535(/,0,1$5<
23                                                   ,1-81&7,21
                         Defendants.
24                                                   Date:    May 3, 2017
                                                     Time:    7:30 a.m.
25                                                   Ctrm:    8, 19th Floor
                                                     Judge:   The Honorable William H. Alsup
26
                                                     Trial Date: October 2, 2017
27
28          6/3&%"$5&%7&34*0/0'%0$6.&/546#.*55&%6/%&34&"-

     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
     Case No. 3:17-cv-00939-WHA
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33         Page 2
                                         of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 2 of 32



 1                                                         7$%/(2)&217(176
                                                                    
 2                                                                                                                                              3DJH
 3   INTRODUCTION ..........................................................................................................................
                                                                                                                                            1
     FACTS ............................................................................................................................................ 3
 4
     I.         UBER IS THE LEADER IN THE RIDE-SHARING INDUSTRY ................................... 3
 5   II.        UBER INDEPENDENTLY DEVELOPED ITS OWN LIDAR TECHNOLOGY ............ 3
 6

 7

 8
     III.

               -UBER’S FUJI LIDAR IS SUBSTANTIALLY DIFFERENT FROM WAYMO’S
                     LIDAR ..................................................................................................................... 5
     ARGUMENT .................................................................................................................................. 7
     I.
     II.
         LEGAL STANDARD ......................................................................................................... 7
         WAYMO IS UNLIKELY TO SUCCEED ON THE MERITS OF ITS TRADE
 9       SECRET MISAPPROPRIATION, PATENT INFRINGEMENT, AND UNFAIR
         BUSINESS PRACTICES CLAIMS ................................................................................... 7
10
                A.         Waymo Is Not Likely to Prevail on Its Trade Secrets Claims. ............................... 7
11                         1.   Defendants Did Not Improperly Acquire Any Alleged Confidential
                                Information.................................................................................................. 8
12
                           2.                                                                         .................... 10
13                         3.                                              ............................................... 12
14                         4.          Alleged Use of Waymo PCB Transmit Board Design Files ..................... 13
                           5.                              ........................................................................ 14
15
                           6.                               ....................................................................... 14
16              B.         Waymo Is Not Likely to Prevail On Its Patent Claims. ........................................ 16
17                         1.          Uber’s Fuji Design Does Not Infringe the ’922 Patent. ............................ 16
                           2.          Uber’s Fuji Design Does Not Infringe the ’464 Patent. ............................ 17
18
     III.       WAYMO HAS FAILED TO SHOW IRREPARABLE INJURY. ................................... 17
19              A.  There is No Presumption of Irreparable Harm. ..................................................... 18
20              B.  Waymo Relies Solely on Speculative and Unsupported Harm. ............................ 19
                C.   Waymo’s Delay in Filing This Action Refutes the Alleged Irreparable
21                   Harm...................................................................................................................... 21
22   IV.        THE BALANCE OF HARDSHIPS STRONGLY DISFAVORS AN
                INJUNCTION. .................................................................................................................. 22
23   V.  THE PUBLIC INTEREST DISFAVORS AN INJUNCTION ......................................... 24
24   CONCLUSION ............................................................................................................................. 25

25

26

27
28

     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
     Case No. 3:17-cv-00939-WHA
                                                                                                                                                             i
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33                                                        Page 3
                                                               of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 3 of 32



 1                                                  7$%/(2)$87+25,7,(6
 2                                                                                                                                 3DJH V 
 3   &DVHV
 4
     $FFX,PDJH'LDJQRVWLFV&RUSY7HUDUHFRQ,QF,
 5      260 F. Supp. 2d 941 (N.D. Cal. 2003) ........................................................................................7

 6   $GYDQFHG,QVWUXFWLRQDO6\VWHPV,QFY&RPSHWHQWXP86$/WG,
        No. 1:15CV858, 2015 WL 7575925 (M.D.N.C. Nov. 25, 2015) .............................................19
 7
     $GYDQFHG5RWRUFUDIW7HFK,QFY/&RPPF¶QV&RUS,
 8      No. C 06-06470 WHA, 2007 WL 437682 (N.D. Cal. Feb. 6, 2007) ........................................24
 9   $OOIRUWKH:LOG5RFNLHVY&RWWUHOO,
10       632 F.3d 1127, 1135 (9th Cir. 2011)...........................................................................................7

11   $P7UXFNLQJ$VV¶QV,QFY&LW\RI/RV$QJHOHV,
        559 F.3d 1046 (9th Cir. 2009).....................................................................................................7
12
     %D\HU&RUSY5RFKH0ROHFXODU6\V,QF,
13      72 F. Supp. 2d 1111 (N.D. Cal. 1999) ................................................................................12, 22
14   %ODFNPRQY7RELDV,
15      No. C 11-2853 SBA, 2011 WL 2445963 (N.D. Cal. June 16, 2011) .......................................21

16   %ODGHURRP*US/WGY)DFHERRN,QF,
        No. 5:15-cv-01370-EJD, 2015 WL 8028294 (N.D. Cal. Dec. 7, 2015) ...................................11
17
     &DULEEHDQ0DULQH6HUYV&RY%DOGULJH,
18      844 F.2d 668 (9th Cir. 1988).....................................................................................................17
19   &HQW9DOOH\*HQ+RVSY6PLWK,
        162 Cal. App. 4th 501 (2008) .....................................................................................................9
20

21   &KU\VOHU0RWRUV&RUSY$XWR%RG\3DQHOVRI2KLR,QF,
        908 F.2d 951 (Fed. Cir. 1990) .....................................................................................................7
22
     'HOSKRQ,QGXV//&Y,QW¶O7HVW6ROV,QF
23      No. 11-CV-1338-PSG, 2011 WL 4915792 (N.D. Cal. Oct. 17, 2011) .....................................20
24   'HS¶WRI3DUNV 5HFUHDWLRQY%D]DDU'HO0XQGR,QF.,
        448 F.3d 1118 (9th Cir. 2006)...................................................................................................17
25
     H%D\,QFY0HUF([FKDQJH,//&,
26
        547 U.S. 388 (2006) ............................................................................................................18, 19
27
     (GZDUGVY$UWKXU$QGHUVHQ//3,
28      44 Cal. 4th 937 (2008) ..............................................................................................................25

     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
     Case No. 3:17-cv-00939-WHA
                                                                                                                                              ii
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33                                              Page 4
                                                           of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 4 of 32



 1   ,QUH([FHO,QQRYDWLRQV,QF,
         502 F.3d 1086 (9th Cir. 2007)...................................................................................................19
 2
     )OH[LEOH/LIHOLQH6\V,QFY3UHFLVLRQ/LIW,QF,
 3
        654 F.3d 989 (9th Cir. 2011)...............................................................................................18, 19
 4
     )/,56\V,QFY3DUULVK,
 5      174 Cal. App. 4th 1270 (2009) ...................................................................................................9

 6   )ULHQGVRIWKH:LOG6ZDQY:HEHU,
        767 F.3d 936 (9th Cir. 2014).....................................................................................................17
 7
     *DUFLDY*RRJOH,QF,
 8      786 F.3d 733 (9th Cir. 2015) (en banc).....................................................................................21
 9
     *6,7HFK,QFY8QLWHG0HPRULHV,QF,
10      No. C 13-1081 PSG, 2013 WL 12172990 (N.D. Cal. Aug. 21, 2013) .....................................18

11   +DQJLQRXW,QFY*RRJOH,QF,
        54 F. Supp. 3d 1109 (S.D. Cal. 2014) .......................................................................................21
12
     +HUE5HHG(QWHUV//&Y)OD(QWP¶W0JPW,QF,
13      736 F.3d 1239 (9th Cir. 2013)...................................................................................................18
14
     +LUDPDQHNY&ODUN,
15      No. C-13-0228 EMC, 2013 WL 5082640 (N.D. Cal. Sept. 13, 2013) .....................................21

16   +RORJLF,QFY6HQRU[,QF,
        No. C-08-00133 RMW, 2008 WL 1860035 (N.D. Cal. Apr. 25, 2008) ...................................21
17
     -DFN*XWWPDQ,QFY.RS\FDNH(QWHUV,QF,
18      302 F.3d 1352 (Fed. Cir. 2002) ...................................................................................................7
19   .DKDOD)UDQFKLVLQJ//&Y.LP,
20      No. CV 13-02933-MWF, 2013 WL 12086126 (C.D. Cal. July 10, 2013) ...............................18

21   .ZDQ6RIWZDUH(QJ¶J,QFY)RUD\7HFKV//&,
       No. C 12-03762 SI, 2013 WL 244999 (N.D. Cal. Jan. 22, 2013),
22     DII¶G 551 F. App’x 298 (9th Cir. 2013) ....................................................................................21
23   /DPE:HVWRQ,QFY0F&DLQ)RRGV/WG,
        941 F.2d 970 (9th Cir. 1991).....................................................................................................19
24
     /DUVHQY&LW\RI6DQ&DUORV,
25
        No. 14-CV-04731-JD, 2014 WL 5473515 (N.D. Cal. Oct. 28, 2014) ......................................21
26
     /HDU,QFY$GNLQV,
27      395 U.S. 653 (1969) ..................................................................................................................24

28

     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
     Case No. 3:17-cv-00939-WHA
                                                                                                                                              iii
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33                                               Page 5
                                                           of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 5 of 32



 1   /HDWW&RUSY,QQRYDWLYH6DIHW\7HFK//&,
        No. 09-CV-1301-IEG (POR), 2010 WL 1526382 (S.D. Cal. Apr. 15, 2010) ..........................22
 2
     0D]XUHNY$UPVWURQJ,
 3
       520 U.S. 968 (1997) ....................................................................................................................7
 4
     0F&RUPDFNY+LHGHPDQ,
 5     694 F.3d 1004 (9th Cir. 2012)...................................................................................................24

 6   0LWLJDWLRQ7HFKV,QFY3HQQDUW],
        No. ED CV 14-01954-AB, 2015 WL 12656936 (C.D. Cal. Mar. 13, 2015) ............................22
 7
     1DWLRQZLGH/LIH,QV&RY5LFKDUGV,
 8      541 F.3d 903 (9th Cir. 2008).......................................................................................................2
 9
     1HWOLVW,QFY'LDEOR7HFKV,QF,
10      No. 13-CV-05962-YGR, 2015 WL 153724 (N.D. Cal. Jan. 12, 2015) ....................................19

11   2DNODQG7ULEXQH,QFY&KURQLFOH3XEO¶J&R,
        762 F.2d 1374 (9th Cir. 1985)...................................................................................................21
12
     2Q/LQH7HFKV,QFY%RGHQVHHZHUN3HUNLQ(OPHU*0%+,
13      386 F.3d 1133 (Fed. Cir. 2004) .................................................................................................11
14
     3HUIHFW,QFY*RRJOH,QF,
15      2005 WL 4705034 (C.D. Cal. Sept. 30, 2005)..........................................................................21

16   3L[RQ,PDJLQJ,QFY(PSRZHU7HFKV&RUS,
        No. 11-CV-1093-JM (MDD), 2011 WL 3739529 (S.D. Cal. Aug. 24, 2011) ..........................19
17
     3UHFLVLRQ$XWRPDWLRQ,QFY7HFK6HUYV,QF,
18      No. 07-CV-707-AS, 2007 WL 4480739 (D. Or. Dec. 14, 2007) ..............................................18
19   6H;5D\,QFY6SHDUV,
20       929 F. Supp. 2d 867 (W.D. Ark. 2013) .....................................................................................18

21   6WDQOH\Y8QLYRI6&DO,
        13 F.3d 1313 (9th Cir. 1994).....................................................................................................20
22
     6XQEHOW5HQWDOV,QFY9LFWRU,
23      No. C 13-4240 SBA, 2014 WL 492364 (N.D. Cal. Feb. 5, 2014) ........................................9, 25
24   7LWDQ7LUH&RUSY&DVH1HZ+ROODQG,QF,
         566 F.3d 1372 (Fed. Cir. 2009) .................................................................................................16
25

26   7UHEUR0IJ,QFY)LUHIO\(TXLS//&,
        748 F.3d 1159 (Fed. Cir. 2014) ...................................................................................................7
27
     9¶*XDUD,QFY'HF,
28      925 F. Supp. 2d 1120 (D. Nev. 2013) .......................................................................................18

     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
     Case No. 3:17-cv-00939-WHA
                                                                                                                                              iv
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33                                               Page 6
                                                           of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 6 of 32



 1   :K\WHY6FKODJH/RFN&R,
       101 Cal. App. 4th 1443 (2002) .................................................................................................25
 2
     :LQVWRQ5HVHDUFK&RUSY0LQQHVRWD0LQ 0IJ&R.,
 3
        350 F.2d 134 (9th Cir. 1965)...............................................................................................12, 14
 4
     :LQWHUY1DW5HV'HI&RXQFLO,QF,
 5      555 U.S. 7 (2008) ..................................................................................................................7, 17

 6   <DPDVKLWDY:LOEXU(OOLV&R,
        No. C 06-01690 WHA, 2006 WL 1320470 (N.D. Cal. May 15, 2006) ..............................24, 25
 7
     =RGLDF3RRO6\V,QFY$TXDVWDU3RRO3URGV,QF,
 8      No. 13cv343-GPC (WMC), 2013 WL 690616 (S.D. Cal. Feb. 22, 2013) ................................20
 9
     6WDWXWHV
10
     18 U.S.C. § 1836 ...............................................................................................................................7
11
     18 U.S.C. § 1839(5) ..........................................................................................................................8
12
     18 U.S.C. § 1839(6) ....................................................................................................................8, 11
13
     CAL. BUS. & PROF. CODE §§ 16600-16601 .....................................................................................25
14
     Cal. Civ. Code § 3426.1(a)..........................................................................................................8, 11
15

16   Cal. Civ. Code § 3426.1(b) ...............................................................................................................8

17

18

19

20

21

22

23

24

25

26

27
28

     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
     Case No. 3:17-cv-00939-WHA
                                                                                                                                                     v
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33                                                    Page 7
                                                             of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 7 of 32



 1                                            ,1752'8&7,21

 2            Uber1 has been a visionary in the transportation industry since 2009, effectively creating

 3   the concept of ride-sharing and pioneering other innovative solutions in transportation. Since late

 4   2014, Uber has been one of the companies leading the charge in self-driving technology,

 5   investing hundreds of millions of dollars in unique technology and hiring the best and brightest in

 6   the field. Uber created a revolution in the ride-sharing space through hard work, creativity, and

 7   pride in its own innovation. It is this same philosophy and drive that Uber is now applying to its

 8   work on self-driving vehicles.

 9            Waymo’s2 preliminary injunction motion is a misfire. Both of its central premises—that

10   former Waymo employees brought thousands of confidential Waymo documents to Uber to build

11   a copycat LiDAR and that Uber’s LiDAR closely mimics Waymo’s single-lens design—are

12   demonstrably false. A search of Uber’s computers has not yielded any of the 14,000 files Waymo

13   alleges that Uber misappropriated. Uber made sure to have policies and practices in place to

14   prevent misappropriation, and these measures have worked.

15            The self-proclaimed innovation of Waymo’s LiDAR is its single-lens design, touted by

16   Waymo as a “game-changer.” Uber’s LiDAR design is fundamentally different; it is, instead, a

17   four-lens design, with two lenses for transmitting laser light and two for receiving it. This fact

18   alone demonstrates the misguided nature of Waymo’s request for “extraordinary and drastic

19   relief.” Waymo took one Uber schematic (inadvertently sent to a Waymo employee) and made

20   several assumptions based on that one document to conclude that Uber’s LiDAR used a

21   single-lens design. Waymo could not be more wrong, and Uber’s design could not be more

22   different. And no wonder—Uber’s LiDAR was developed by a different team, using a different

23   beam pattern, and leveraging different know-how.

24            And this is not the only fundamental difference between the two designs. Uber’s design

25   uses two optical cavities, compared to just one cavity in Waymo’s unit. Importantly, Uber began

26   developing its LiDAR design EHIRUH it hired Anthony Levandowski. Waymo cannot show that

27
        1
            “Uber” refers to Uber Technologies, Inc., Ottomotto LLC, and Otto Trucking LLC.
28      2
            “Waymo” refers to Waymo LLC, Google Inc., and Alphabet Inc.
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
     Case No. 3:17-cv-00939-WHA
                                                                                                           1
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33                Page 8
                                             of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 8 of 32



 1   Uber misappropriated Waymo’s trade secrets or infringed Waymo’s patents. A cursory

 2   inspection of Uber’s LiDAR and Waymo’s allegations fall like a house of cards.

 3            And there is more: Waymo has been sitting on the information that underpins its

 4   allegations of downloads of Waymo documents since October, but filed suit only in February and

 5   filed this motion only in March. Waymo’s delay militates strongly against granting an injunction.

 6   Moreover, there is no commercial urgency—Uber’s LiDAR is still in development, and

 7

 8            To be sure, Uber finds itself in a complicated situation: it is unambiguously developing

 9   its own technology independent of Waymo, but its employee Mr. Levandowski is accused of

10   downloading 14,000 files from Waymo before he joined Uber. Uber is blocked at this stage from

11   providing an explanation against that accusation because Mr. Levandowski has asserted his Fifth

12   Amendment constitutional rights. Faced with Mr. Levandowski’s assertion of his constitutional

13   privileges, the Court has stated that it is considering entering an injunction. Such an injunction is

14   not necessary against Uber because there is no evidence that any downloaded files ever made it

15   onto Uber’s systems. Even if the Court disagrees as to the need for some injunction, given the

16   current facts—and more to come after Uber conducts further searches, and Waymo deposes Uber

17   employees who can attest to never seeing, much less using, Waymo files at Uber—the Court

18   should not enjoin Uber’s independent research on important new technology.

19            The Court also should not draw an adverse inference that Uber engaged in wrongdoing

20   with respect to trade secrets by virtue of Mr. Levandowski’s assertion of his rights. Whether to

21   draw an adverse inference is a question that must be examined on a “case-by-case basis under the

22   microscope of the circumstances of that particular civil litigation.”3 It is not permissible to draw

23   an adverse inference unless there is “independent evidence of the fact about which” an individual

24   declines to testify.4 The record here shows that no independent evidence of the alleged use of

25   trade secrets exists. On the contrary, the record shows that Uber never possessed—and never

26   used—any information Mr. Levandowski allegedly took from Waymo.

27
        3
            1DWLRQZLGH/LIH,QV&RY5LFKDUGV, 541 F.3d 903, 912 (9th Cir. 2008).
        4
28          ,G.
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
     Case No. 3:17-cv-00939-WHA
                                                                                                             2
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33                Page 9
                                             of 111
       Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 9 of 32



 1                Finally, there is the other side of the equation—the harm to Uber and to the public—if

 2    Waymo’s motion is granted. To hinder Uber’s continued progress in its independent

 3    development of an in-house LiDAR that is fundamentally different than Waymo’s, when Uber

 4    has not used any of Waymo’s trade secrets, would impede Uber’s efforts to remain a viable

 5    business, stifle the talent and ingenuity that are the primary drivers of this emerging industry, and

 6    risk delaying the implementation of technology that could prevent car accidents. Ultimately, that

 7    would be harmful to the public. When all factors are considered, the scales of justice tilt heavily

 8    in favor of denying this motion.

 9                                                       )$&76

10    ,          8%(5,67+(/($'(5,17+(5,'(6+$5,1*,1'8675<
11                Uber is the pioneer and recognized leader in the urban transportation business. It has the

12    world’s largest ride-sharing network, serving more than 55 million monthly active riders in

13    574 cities. (Chang Decl. ¶ 4.)5 Founded in 2009, Uber revolutionized transportation when it

14    introduced its groundbreaking smartphone app. (,G.) What started as an app to request premium

15    black cars in a few metropolitan areas is now changing the logistical fabric of cities around the

16    world. (,G.) With the push of a button, riders can now reliably get an affordable ride across

17    town.6 Uber has also made carpooling a reality, helping to reduce congestion and pollution. (,G.)

18                Seeking to further its mission to deliver safe, accessible, and reliable transportation to the

19    world, Uber has built one of the strongest autonomous vehicle engineering groups in the industry,

20    leveraging the experience that comes from running ridesharing services in hundreds of cities and

21    the data and intelligence that comes from doing 1.2 billion miles on the road every month. (,G.)

22    ,,         8%(5,1'(3(1'(17/<'(9(/23(',762:1/,'$57(&+12/2*<
23                In February 2015, Uber began building its autonomous vehicle engineering group by

24    partnering with Carnegie Mellon University and establishing its Advanced Technologies Center

25    (“ATC”) in Pittsburgh, Pennsylvania. Uber hired Scott Boehmke to research and develop

26    autonomous vehicle technology. (Boehmke Decl. ¶ 2.) Mr. Boehmke was never employed by

27
            5
                (Chang Decl. Ex. 2, https://www.uber.com/our-story/.)
28          6
                (Chang Decl. Ex. 3 https://newsroom.uber.com/rethinking-transportation.)
      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                                   3
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33                     Page 10
                                                  of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 10 of 32



 1    Waymo. (,G) Mr. Boehmke began meeting with LiDAR sensor manufacturers in early 2015.

 2    (,G¶ 4.) On April 17, 2015, Mr. Boehmke prepared his first analysis of the field of view and

 3    beam spacing requirements for autonomous vehicles. (,G) He quickly recognized that the

 4    vertical field of view and resolution requirements for a LiDAR were heavily dependent on the

 5    speed of the vehicle. (,G¶ 6.) As a result, he concluded that it might be necessary to adjust the

 6    angular spacing in the vertical dimension based on the speed of the vehicle. (,G)

 7

 8

 9
             In October 2015, Mr. Boehmke reviewed various LiDAR sensors, including

      which could be customized to create a

      laser diodes that
                                                                                             -
                                                                                           , in which the

                                                                                         (,G¶ 8.) By
                                                                                                            ,




10    November 2015, Mr. Boehmke had also decided to use separate lenses for the transmit and

11    receive paths. (,G¶ 12.)

12           By late 2015, Uber had decided to develop a customized LiDAR in partnership with

13

14

15
     -          —long before Uber’s acquisition of Mr. Levandowski’s company. (,G¶ 9.) Between

      November 2015 and March 2016, Mr. Boehmke worked on developing a custom beam pattern for

      a LiDAR suited for Uber’s automotive use. (,G.) In March 2016, Uber’s ATC entered into a

16    contract with                                                                        , which Uber

17    would combine into a “dual stack” LiDAR to provide 64-channel resolution, based on Uber’s

18    custom beam pattern. (,G)                                             , but during that time,

19    Mr. Boehmke experimented with the positioning and orientation of lasers on as few boards as

20    possible for an in-house LiDAR, to simplify alignment and calibration. (,G¶¶ 11, 13.)

21           In August 2016, Uber acquired Ottomotto, a company co-founded by Anthony

22    Levandowski, which originally focused on self-driving trucks. Uber acquired Ottomotto for its

23    expert personnel, not trade secrets; in fact, all Ottomotto employees signed offer letters and

24    attestations swearing that they would not bring any other company’s trade secrets to Uber or use

25    them in connection with their Uber work. To be clear, Uber never had possession of or used any

26    of Waymo’s trade secrets or the 14,000 files that Waymo alleges Mr. Levandowski downloaded.

27           After Uber’s acquisition of Ottomotto, its existing ATC team merged with Ottomotto’s

28    team to form the Advanced Technologies Group (“ATG”). A few months prior, Ottomotto had

      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                                4
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33                 Page 11
                                              of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 11 of 32



 1    acquired Tyto LiDAR, LLC (“Tyto”), a startup dedicated to developing remote sensing

 2    technologies for the geospatial industry. The Tyto team, which included James Haslim, who was

 3    never employed by Waymo, became part of Uber’s self-driving car team. (Haslim Decl. ¶¶ 2-3.)

 4            The newly minted ATG team at Uber decided to revisit the dual 32-channel diode-based

 5    LiDAR concept that Mr. Boehmke had worked on in late 2015 and early 2016, for its in-house

 6    mid-range LiDAR solution. (Boehmke Decl. ¶ 16.) This project was code-named “Fuji,” after

 7    Mount Fuji. (Haslim Decl. ¶ 5.) On November 4, 2016, Mr. Boehmke provided Mr. Haslim and

 8    his team with a custom beam pattern for Fuji, based on Mr. Boehmke’s earlier work. (Boehmke

 9    Decl. ¶ 18; Haslim Decl. ¶ 18.)

10            During this development, Mr. Haslim and his team decided to use two cavities for Fuji, to

11    allow two laser diodes—one from each cavity—to fire simultaneously. (Haslim Decl. ¶ 8.) The

12    team first attempted to place all 32 laser diodes on a single transmit board. (,G¶ 11.) Through

13    trial and error, they realized that

14

15

16

17           The position and orientation of the diodes on the transmit boards in Fuji were based on the

18    custom beam spacing and angles provided by Mr. Boehmke. (,G¶ 18.) The Fuji design was

19    largely the result of the collaboration between Mr. Boehmke and Mr. Haslim and their teams—

20    neither of whom ever worked for Waymo. (Boehmke Decl. ¶ 2; Haslim Decl. ¶ 3.)

21            Although Uber is developing its own LiDAR,

22                                          . Every single self-driving car that Uber has put on the road to

23    date uses commercially available LiDAR sensors from third parties. (Haslim Decl. ¶ 21.)

24

25
      ,,,

              -
              8%(5¶6)8-,/,'$5,668%67$17,$//<',))(5(17)520:$<02¶6

              
                  /,'$5

26

27
28
                                --
              The Fuji LiDAR system that Mr. Haslim and Mr. Boehmke developed is dramatically

      different from Waymo’s            LiDAR in numerous respects, beginning with the fact that

      a monostatic system (single transmit/receive lens) while Fuji is a dual bistatic system (two
                                                                                                    --     is



      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                                5
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33                  Page 12
                                                of 111
       Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 12 of 32



 1     LiDAR cavities, each with separate transmit and receive lenses, for a total of four lenses). The

 2     chart below highlights some of the major differences between the systems (details are provided in
 3     the expert declarations of Dr. McManamon and Dr. Lebby):

 4                                             &RPSDULVRQRI6\VWHPV
                               /L'$5                                       )XML/L'$5
 55   111-------




 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19 l l l - - - - - - - - - - - - - - - + - - - - - - - - - - - - - - - - - - - 1
        Single lens aperture: Single shared      Four lens apertures: Separate lenses for each
20      lens for transmitted and received light. of 2 transmit paths and 2 receive paths.

21        Single cavityOverlapping transmit          Two cavities: Separate medium-range and long-
          and receive paths in single cavity.           range cavities, each with separate transmit and
22                                                      receive paths.

23

24

25

26

27    11~-------------~---------------~

28

      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                           6
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33                Page 13
                                             of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 13 of 32



 1                                                 $5*80(17

 2    ,        /(*$/67$1'$5'

 3              A preliminary injunction is “an extraordinary and drastic remedy, one that should not be

 4    granted unless the movant, E\DFOHDUVKRZLQJ, carries the burden of persuasion.”7 To establish a

 5    right to a preliminary injunction, a plaintiff must demonstrate that: (1) it is likely to succeed on

 6    the merits; (2) it is likely to suffer irreparable harm absent preliminary relief; (3) the balance of

 7    equities tips in its favor; and (4) the injunction is in the public interest.8

 8              “[A] plaintiff must prove each element of the preliminary injunction test to prevail at the

 9    district court.”9 “[T]he absence of an adequate showing on any one factor may suffice, on

10    balance, to justify the denial of the injunction.”10 Likewise, the Ninth Circuit recognizes that

11    Waymo must establish each of the four :LQWHUfactors to prevail on its motion for injunctive

12    relief.11 A preliminary injunction is improper if the movant fails to establish likelihood of success

13    on the merits or likelihood of irreparable harm.12 Here, Waymo fails on both counts.

14    ,,       :$<02,681/,.(/<7268&&(('217+(0(5,762),7675$'(
                6(&5(70,6$335235,$7,213$7(17,1)5,1*(0(17$1'81)$,5
15              %86,1(6635$&7,&(6&/$,06
16              $     :D\PR,V1RW/LNHO\WR3UHYDLORQ,WV7UDGH6HFUHWV&ODLPV

17              Waymo alleges that Defendants misappropriated its proprietary and confidential

18    information in violation of the California Uniform Trade Secrets Act (“CUTSA”) and the federal

19    Defend Trade Secrets Act (“DTSA”). In order to demonstrate a likelihood of success on its trade

20    secret claim under CUTSA or DTSA, a plaintiff must show both: (1) the existence of a trade

21    secret and (2) misappropriation of the trade secret.13 Waymo cannot.

22              To establish misappropriation, a plaintiff must establish “[d]isclosure or use of a trade

23
            7
            0D]XUHNY$UPVWURQJ, 520 U.S. 968, 972 (1997) (emphasis in the original).
            8
24          :LQWHUY1DW5HV'HI&RXQFLO,QF 555 U.S. 7, 20 (2008); $P7UXFNLQJ$VV¶QV,QFY
      &LW\RI/RV$QJHOHV 559 F.3d 1046, 1054 (9th Cir. 2009).
          9
25          7UHEUR0IJ,QFY)LUHIO\(TXLS//&, 748 F.3d 1159, 1166 (Fed. Cir. 2014).
          10
             &KU\VOHU0RWRUV&RUSY$XWR%RG\3DQHOVRI2KLR,QF 908 F.2d 951, 953 (Fed. Cir.
26    1990).
          11
             $OOIRUWKH:LOG5RFNLHVY&RWWUHOO632 F.3d 1127, 1135 (9th Cir. 2011).
          12
27           -DFN*XWWPDQ,QFY.RS\FDNH(QWHUV,QF 302 F.3d 1352, 1356 (Fed. Cir. 2002).
          13
             $FFX,PDJH'LDJQRVWLFV&RUSY7HUDUHFRQ,QF, 260 F. Supp. 2d 941, 950 (N.D. Cal.
28    2003); VHHDOVR18 U.S.C. § 1836.
      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                              7
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33                  Page 14
                                                of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 14 of 32



 1    secret of another without express or implied consent” or “[a]cquisition of a trade secret of another

 2    by a person who knows or has reason to know that the trade secret was acquired by improper

 3    means.”14 The standards are identical under the DTSA.15 Moreover, under both the CUTSA and

 4    DTSA, independent derivation is a complete defense to alleged trade-secret misappropriation.16

 5            Waymo contends it obtained proof of the alleged misappropriation when it received a

 6    December 13, 2016 email with a drawing of an Uber printed circuit board. As demonstrated

 7    below, that email contains no such proof. 17 Rather, it reflects Uber’s independently developed

 8    design, and any similarities between the two systems are drawn from concepts that are publicly

 9    known or from techniques within the toolkit of one of skill in the art.

10                         'HIHQGDQWV'LG1RW,PSURSHUO\$FTXLUH$Q\$OOHJHG&RQILGHQWLDO
                             ,QIRUPDWLRQ
11                           
12            There is no evidence that Uber acquired—improperly or otherwise—the alleged trade

13    secrets. First and foremost, Uber and its employees have never used any alleged confidential

14    Waymo files from Mr. Levandowski or anyone else in the development of its LiDAR systems.

15    Indeed, Waymo’s witnesses testified that they were not aware of any evidence that Uber was

16    using Waymo’s trade secrets. (Chang Decl. Exs. 4, 5, 6, 7 (Willis Dep. 103:16–20; Brown Dep.

17    42:6–15; Janosko Dep. 25:1–4; Droz Dep. 177:14–21, 179:8–14; Chu Dep. 52:6-13; Medford

18    Dep. 57:3-6).)

19            Forensic analysis confirms that none of Waymo’s documents crossed over to Uber.

20    (Faulkner Decl. ¶ 7.) Uber conducted 86 custodial interviews of former Waymo employees,

21    which established that none of these employees was aware of any Waymo confidential

22    information on Uber’s computer systems. Uber then conducted a search of all Uber-issued

23    laptops belonging to former Waymo employees. (,G¶¶ 4-6.) In all, 106.5 terabytes of data were

24

25       14
             Cal. Civ. Code § 3426.1(b).
         15
             6HH 18 U.S.C. § 1839(5); 18 U.S.C. § 1839(6).
26        16
             Cal. Civ. Code § 3426.1(a) (“Reverse engineering or independent derivation alone shall not
      be considered improper means.”); VHHDOVR 18 U.S.C. § 1839(6).
27    17
         This email cannot be the smoking gun Waymo claims it is, because the assumptions Waymo
      draws from it are false. For instance, Waymo repeatedly argues that the architecture of the board
28    necessitates a single-lens design, which Uber does not use.
      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                             8
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33               Page 15
                                             of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 15 of 32



 1    imaged. (,G¶ 4.) Uber searched data belonging to Messrs. Levandowski, Kshirsagar, and

 2    Raduta, as well as that of seven other former Waymo employees who worked on Chauffeur or

 3    LiDAR sensors, for the approximately 14,000 filenames and hash values identified by Waymo as

 4    corresponding to allegedly downloaded files, as well as the filenames included in Waymo’s

 5    preliminary injunction papers. (,G¶ 5.) In addition, Uber used search terms derived from

 6    Waymo’s preliminary injunction papers. (,G¶ 6.) These searches did not reveal any confidential

 7    Waymo material on Uber’s systems. (,G¶ 7.) Moreover, Uber took strict precautions to ensure

 8    that no trade secrets belonging to a former employer would be brought to or used at Uber.

 9    (Morgan Decl. ¶¶ 5-6.) On these facts, Waymo is unable to meet its burden of showing that Uber

10    improperly acquired Waymo’s trade secrets.

11            Waymo tries to raise an inference of improper use by claiming that the employees

12    downloaded files during the course of their employment at Waymo, but this is not an out-of-

13    bounds practice for Waymo or Google employees. Indeed, the fact that Messrs. Levandowski,

14    Kshirsagar, and Raduta had legitimate access to Waymo’s confidential information before their

15    separation is insufficient to establish that they improperly acquired that information.18

16            Mr. Kshirsagar, for example, explained that every single one of the files he accessed was

17    done for legitimate purposes relating to his employment at Waymo.19 Specifically,

18    Mr. Kshirsagar accessed two of the files at issue on his Waymo-issued laptop in order to prepare

19    a transition memorandum for several of his successors. (Kshirsagar Decl. ¶¶ 10-11.) He prepared

20    the memorandum at the direction of Tim Willis, ironically the very person who now accuses him

21    of accessing the files improperly. (Kshirsagar Decl. ¶ 10.) The documents are referenced in the

22    transition memorandum itself. (,G Mr. Kshirsagar accessed an additional file on his Waymo-

23
         18
24           6HH &HQW9DOOH\*HQ+RVSY6PLWK 162 Cal. App. 4th 501, 528–29 (2008) (mere
      possession of a trade secret does not constitute misappropriation); VHHDOVR )/,56\V,QFY
25    3DUULVK 174 Cal. App. 4th 1270, 1279 (2009) (“Mere possession of trade secrets by a departing
      employee is not enough for an injunction.”).
          19
26           6XQEHOW5HQWDOV,QFY9LFWRU, No. C 13-4240 SBA, 2014 WL 492364, at *7 (N.D. Cal.
      Feb. 5, 2014) (holding that “simple fact that [former employee] emailed himself . . . proprietary
27    information” for the purpose of “ensuring that [former employer] properly paid him for all
      commissions owed,” “without more, does not show misappropriation” and did not warrant
28    preliminary injunction).
      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                          9
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33                Page 16
                                             of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 16 of 32



 1    issued laptop for general educational purposes in the course of his work at Waymo. (,G¶ 13.)

 2    Mr. Kshirsagar then returned his Waymo laptop to the Waymo IT department when he left, and

 3    did not take it or the files with him. (Kshirsagar Decl. ¶¶ 11, 13 & Ex. 1.) Mr. Kshirsagar

 4    accessed two additional files on his Waymo-issued laptop that he then emailed to his personal

 5    mobile device to review them offline while he was still at Waymo for the purpose of fulfilling his

 6    duties to Waymo—a practice that Mr. Willis himself admits he engages in on occasion—and

 7    never once accessed those files after he left his employment at Waymo. (6HHKshirsagar Decl.

 8    ¶¶ 12-13; Chang Decl. Ex. 4, Willis Dep. 46:10–17.)

 9           Moreover, while Waymo makes much of the 14,000 files that Mr. Levandowski allegedly

10    downloaded, Waymo admits that this represents the entire Waymo SVN repository,

11    demonstrating that Mr. Levandowski did not “pick and choose” which files to download. Waymo

12    further admits that four-fifths of this download were not trade secrets. (Janosko Decl. ¶ 23–24,

13    ECF No. 24-15; Mot. 7–8.) Moreover, when an employee first accesses the SVN repository on a

14    laptop, the entire repository is replicated locally by default. (6HHJanosko Dep. 15:4–9.) Thus,

15    downloading a local copy of the SVN repository is not something that would be investigated by

16    Google’s or Waymo’s security team, because it does not indicate nefarious activity. (,G. 23:10-

17    16.)

18           Finally, Mr. Radu Raduta is only accused of downloading three documents. (Willis

19    Decl. ¶ 10, ECF No. 24-16.) Like with Mr. Kshirsagar, what Waymo failed to tell the Court is

20    that he downloaded those documents onto his Waymo-issued laptop, not some personal or other

21    device. (6HHChang Decl. Ex. 5, Brown Dep. 39:11–19; 41:15–42:5.) None of those files were

22    located on Mr. Raduta’s Uber-issued devices. (Faulkner Decl. ¶ 7.) Moreover, the three files

23    appear to be random lists of publicly known vendors. (Willis Decl. Exs. G–I, ECF Nos. 24-23,

24    24-24, 24-25.) As this Court noted, there is no showing that these documents comprise trade

25    secrets at all. (CMC Hr’g Tr. 7, Mar. 29, 2017, ECF No. 131.)

26                                                                                         
27           Not a trade secret. In its motion, Waymo alleges that the

28                   is a trade secret that “has not been disclosed to the public” and that Uber’s design,

      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                         10
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33               Page 17
                                             of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 17 of 32



 1    as reflected in the December 13, 2016 email, contains such spacing and orientation. (Mot. 11.)

 2    The concept of                                                        , however, is expressly recited

 3    in Velodyne’s U.S. Patent No. 8,767,190 (the “’190 patent”), titled “High Definition LiDAR

 4    System.” The ’190 patent discloses that the density of laser diodes within a curved pattern around

 5    a central axis (i.e., a “fan pattern”) can be varied to achieve greater resolution at longer distances.

 6    (’190 patent at 5:56-57.) The patent states: “The density of emitter/detector pairs populated

 7    along the vertical FOV is LQWHQWLRQDOO\YDULDEOH.” (’190 patent at 6:45-46.) The patent further

 8    explains: “For some uses increased density is desirable to facilitate seeing objects at further

 9    distances and with more vertical resolution.” (,G. at 6:54-56.)

10

11                      . Because the concept of                                                              is

12    in the public domain, Waymo cannot claim it as a trade secret.20

13               No misappropriation due to independent derivation. Waymo has failed to demonstrate

14    that the                                                           is a trade secret, but even if it was

15    shown to be a trade secret, Uber independently developed the

16                                      on its Fuji system, based on the

17    that Scott Boehmke developed, using parameters and calculations that he began developing in

18    December 2015—before Mr. Levandowski had even left Waymo and before Uber’s acquisition of

19    Otto.21 As Waymo’s Mr. Droz testified during deposition,

20

21                                                                            (Chang Decl. Ex. 7, Droz

22    Dep. 107:3-108:10.) Moreover, the                                    on Uber’s Fuji transmit boards

23

24

25
      are not the same as those in Waymo’s


          20
                                              -      boards. If Uber had copied Waymo’s design, the



             %ODGHURRP*US/WGY)DFHERRN,QF, No. 5:15-cv-01370-EJD, 2015 WL 8028294, at *4
      (N.D. Cal. Dec. 7, 2015) (“[i]t is well established that the disclosure of a trade secret in a patent
26    places the information comprising the secret into the public domain.”); 2Q/LQH7HFKV,QFY
      %RGHQVHHZHUN3HUNLQ(OPHU*0%+, 386 F.3d 1133, 1141 (Fed. Cir. 2004) (“After a patent has
27    issued, the information contained within it is ordinarily regarded as public and not subject to
      protection as a trade secret.”)
28        21
             Cal. Civ. Code § 3426.1(a); 18 U.S.C. § 1839(6) (independent derivation defense).
      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                              11
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33                  Page 18
                                              of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 18 of 32



 1                                 —the result of painstaking, iterative testing and simulation—should

 2    be the same, but they are not. For these reasons, each of which independently negates Waymo’s

 3    trade secret claim, Waymo cannot show that it is likely to succeed on the merits of this claim.

 4                                                                        
 5            Not a trade secret due to prior public knowledge and use. Waymo also alleges that

 6

 7                  is a trade secret. (Mot. 11, 15.) Waymo’s               arrangement is one of a limited

 8    number of workable configurations for the transmit block of any 64-laser LiDAR system that a

 9    designer would evaluate in light of well-known design considerations, particularly the desire to

10    reduce the size, cost, and complexity of the system. A “general approach” that is “dictated by

11    well known principles of physics” is not protectable under accepted trade secret doctrine because

12    such principles are not “secret”—they are instead “general engineering principles in the public

13    domain and part of the intellectual equipment of technical employees.”22

14            No misappropriation due to no use. Notwithstanding the obviousness of the

15    configuration, and unlike Waymo’s                   Uber’s Fuji system does not contain a

16    transmit stack. Rather, the Fuji system comprises two separate LiDAR cavities,

17

18

19                                                                        Because there is no evidence of

20    use of the            transmit stack in Fuji, a preliminary injunction is improper.23

21            Additionally, the                                                    is different in the Fuji

22    system from that of          The 64 diodes in the                           system are distributed in

23    the following pattern:                      . Waymo claims that positioning the

24                             is a trade secret. As noted, the                    of the Fuji system are

25    independent transmit blocks and do not constitute a                        . However, considered

26
         22
27          :LQVWRQ5HVHDUFK&RUSY0LQQHVRWD0LQ 0IJ&R., 350 F.2d 134, 139 (9th Cir. 1965).
         23
            %D\HU&RUSY5RFKH0ROHFXODU6\V,QF, 72 F. Supp. 2d 1111 (N.D. Cal. 1999) (denying
28    preliminary injunction where plaintiff failed to demonstrate “specific evidence of actual use”).
      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                              12
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33                    Page 19
                                              of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 19 of 32



 1    together, the distribution of diodes across Fuji’s transmit PCBs is:                        (Haslim

 2    Decl. ¶ 13.)

 3            No misappropriation due to independent development. Not only does Fuji not use a

 4

 5

 6
                                 , its
                                         -       design in each of two cavities was independently

      developed. As described previously, Mr. Haslim’s team decided to use

      each of Fuji’s two cavities after realizing, through trial and error, that neither a
                                                                                                       in



 7

 8

 9                                                        , as it was the most symmetric way of

10    distributing                                    . (,G) Because Uber’s Fuji design is fundamentally

11    different from Waymo’s design and because Uber independently developed its two-cavity,

12

13

14
     -               design, Waymo cannot prevail on its trade secret claim.

                             $OOHJHG8VHRI:D\PR3&%7UDQVPLW%RDUG'HVLJQ)LOHV
              No misappropriation due to independent development and no use. Waymo alleges that

15    the design of Uber’s Fuji transmit PCB was adapted from design files for Waymo’s

16                    . This allegation is based on a comparison of Waymo’s                         to a

17    machine drawing of what is purportedly an Otto PCB that Waymo inadvertently received by

18    email from the vendor                    . A comparison of the PCBs and a review of the Fuji

19    development history make clear that the Fuji PCB was not adapted from the Waymo design.

20    (Lebby Decl. ¶ 61.)

21            First, as explained above, Fuji’s transmit PCBs and its                             for the

22    transmit block were independently developed by Uber engineers who had no connection with the

23    allegedly misappropriated Waymo confidential documents.

24            Second, an inspection of the two PCBs side-by-side reveals numerous design differences,

25    including: (1) different shape and curvature along the curved edge of the PCBs; (2) different

26                          of the laser diodes; (3) different arrangement of the components behind the

27    diodes; (4) different components and layouts on the side of the PCBs nearest the flat edge; and

28    (5) different arrangement of holes in the PCBs. (Lebby Decl. ¶ 61.)

      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                            13
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33                   Page 20
                                               of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 20 of 32



 1

 2

 3
     --           Third, because the Fuji system has a

                 , the precise positioning and angles of the diodes on the transmit PCBs are different. (,G

      ¶ 62.) Fuji’s

 4                                                                                      (,G) By contrast, the

 5               design has a                                                (,G) These differences in vertical

 6    FOV dictated a different design for the Fuji transmit PCBs.

 7                                                            
 8                Not a trade secret due to prior public knowledge and use. Waymo alleges that the

 9    concept of                                                                              is a trade secret.

10    (Mot. 11, 14.) The                                                                                           is

11    a known design choice in the fabrication of laser diode systems and has been disclosed in the

12    public technical literature. For example, a textbook on the subject of semiconductor lasers

13    illustrates                                                       and notes the technical concerns associated

14    with each: “Overhang and underhang characterize the alignment between the diode laser die . . .

15    and the mounting substrate. The consequence of overhang and underhang is ineffective heat

16    conduction and blockage of light transmission, respectively.”24 In addition, a 2007 dissertation

17    on laser diode systems describes a system in which laser diodes are deliberately

18                                                         , in order to avoid obstruction of the laser light—the

19    very goal that Waymo aims to achieve with its alleged trade secret.25 Thus, Waymo cannot claim

20    the                                as a trade secret.26

21

22

23
                                                                  
                  No misappropriation due to no use. Waymo claims as a trade secret the concept of            -
24                        . (Mot. 11, 15-16.) Uber’s Fuji transmit board, however, does not use

25
            24
            (LebbyDecl. Ex. 4, Xingsheng Liu et al., 3DFNDJLQJRI+LJK3RZHU6HPLFRQGXFWRU/DVHUV
26    224 (2015).)
         25
            (Lebby Decl. Ex. 5, Christian Scholz, 7KHUPDO 0HFK2SWLPLVDWLRQRI'LRGH/DVHU%DU
27    3DFNDJLQJ28 (2007) (emphasis added).)
         26
            :LQVWRQ5HVHDUFK&RUS, 350 F.2d at 139 (“general engineering principles in the public
28    domain and part of the intellectual equipment of technical employees” are not trade secrets).
      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                                   14
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33                         Page 21
                                                  of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 21 of 32



 1                                             . Rather, it uses fiducial reference marks that are printed

 2    on the circuit board—a common technique in the fabrication of printed circuit boards and

 3    mounting of optical components on a circuit board. (Haslim Decl. ¶ 14.) Waymo’s witness

 4    Mr. Droz emphasized that the valuable innovation in Waymo’s use of

 5                            (Droz Dep. 129:8-131:1)—something that Uber does not use the guide

 6    holes for.

 7             Not a trade secret due to public disclosure. Moreover, the use of              for these

 8    purposes is not a protectable trade secret. The concept of

 9                                                            is as simple and as general as a Tinker Toy,

10    and such general concepts dictated by basic scientific principles cannot be trade secrets. In fact,

11    the concept of using                                      in the LiDAR context has been known to

12    the public since the 1970s, as conceded by Waymo’s witness Mr. Droz. (Chang Decl. Ex.7, Droz

13    Dep. 128:16-128:24.) For example, a patent filed in 1976 describes a “means suitable for

14    aligning and mounting a printed circuit board (PCB)” that involves mounting a “PCB [that] is

15    provided with holes spaced apart to receive the supporting member pins” on top of a supporting

16    member in which the “pins are spaced apart along a datum line or center line to which the PCB is

17    to be aligned.”27 Similarly, a German patent application filed in 1980 described how “[p]rinted

18    circuit boards that are stacked and compacted into multi-layer circuit boards require to be

19    accurately aligned,” and the use of “bored holes” that “all the holes will have an exact relative

20    position to one another.”28

21             Similarly,                                                is a well-known concept in the

22    field. For example, U.S. Patent No. 4,432,037, with a priority date of December 2, 1980, entitled

23    “Multi-layer printed circuit board and method for determining the actual position of internally

24    located terminal areas,” describes a “fitting or alignment system” that consists of “location holes

25    which fix a reference point and a reference line from which the position determination of the

26

27
         27
              (Lebby Decl. Ex. 6, U.S. Patent No. 4,244,109 at 1:8-9, 1:65-68.)
28       28
              (Lebby Decl. Ex. 7, German Pat. App. No. DE 3031103, Abstract.)
      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                            15
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33                Page 22
                                             of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 22 of 32



 1    conductive patterns on the individual sheets [of printed circuit board layer] takes place.”29 In this

 2    known solution, the “conductive patterns of the individual inner layers” are “disposed on a

 3    nominally known position relative to the location system.” (6HH ’037 patent, Fig. 1, location

 4    holes 7 and 8.) Because the

 5              was well-known to the public long before Waymo’s LiDAR systems were developed,

 6

 7

 8
      Waymo cannot claim

              %            -            as a trade secret.

                     :D\PR,V1RW/LNHO\WR3UHYDLO2Q,WV3DWHQW&ODLPV
              To establish a likelihood of success on the merits of its patent infringement claims,

 9    Waymo bears the burden of showing that it will likely prove at trial that the accused devices

10    infringe upon the patents.30 Here, because Uber has shown that it does not infringe the ’922 and

11    ’464 patents, a preliminary injunction should not be granted.

12                         8EHU¶V)XML'HVLJQ'RHV1RW,QIULQJHWKH¶3DWHQW
13            Claim 131 of the’922 patent requires “an optical configuration that uses a common lens to

14    both transmit and receive light beams, rather than using separate lenses for transmission and

15    receipt.” (Mot. 16; Kintz Decl. ¶ 65, ECF No. 24-26.) Waymo characterizes the ’922 patent as

16    disclosing a “fundamental single-lens architecture.” (Mot. 5.)

17            Based on the layout of the laser diodes on Fuji’s PCB, Waymo assumes that Fuji must be

18    using a common-lens system. (Kintz Decl. ¶¶ 65-74.) Waymo is wrong. In contrast to the ’922

19    patent and Waymo’s   ii    design, Uber’s Fuji design does not use a single, common lens for both

20    the transmit beam and receive beam. (Haslim Decl. ¶¶ 7, 9.) Rather, Fuji uses one lens for the

21    outbound transmit beam and a separate lens for the inbound receive beam. (McManamon Decl.

22    ¶¶ 78-81, 86.) Because Fuji uses two separate lenses for the transmit and receive beam, it does

23    not infringe claim 1 of the ’922 patent.

24            Fuji also does not infringe claim 1 because it is missing other limitations required by the

25    claim. For example, claim 1 requires “an interior space that includes . . . a transmit path, and a

26
         29
             ’037 patent at 1:52-60.
         30
27           7LWDQ7LUH&RUSY&DVH1HZ+ROODQG,QF 566 F.3d 1372, 1376 (Fed. Cir. 2009).
          31
             Claim 13 of the ’922 patent depends from claim 1, and Uber’s Fuji design does not infringe
28    claim 13 for the same reasons it does not infringe claim 1.
      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                            16
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33                 Page 23
                                             of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 23 of 32



 1    receive path.” Fuji does not have one interior space that contains both the transmit and receive

 2    path. Rather, each cavity of Fuji has two compartments—one interior space for the transmit path

 3    and a separate interior space for the receive path. (,G. ¶¶ 78-83; Haslim Decl. ¶ 9.) Further, Fuji

 4    does not use a “reflective surface” for the receive path – the light received from the lens is

 5    focused directly onto the receive board.

 6                             8EHU¶V)XML'HVLJQ'RHV1RW,QIULQJHWKH¶3DWHQW
 7                The ’464 patent is a continuation of the ’922 patent and shares a common specification

 8    and figures. Like the ’922 patent, claim 132 of the ’464 patent requires “a common lens for both

 9    transmit and receive beams” and “an interior space that includes . . . a transmit path, and a receive

10    path.” For the same reasons as stated above, Fuji does not satisfy these limitations and thus does

11    not infringe claim 1 of the ’464 patent. (McManamon Decl. ¶¶ 95-96, 99-100.)

12                In addition, claim 1 of the ’464 patent also requires that “the transmit path at least partially

13    overlaps the receive path in the interior space between the transmit block and the receive block.”

14    The Fuji design, however, contains a separate compartment for the transmit path and the receive

15    path. Thus, the transmit and receive paths never overlap or intersect. (,G. ¶ 97; Haslim Decl.

16    ¶ 9.)

17    ,,,        :$<02+$6)$,/('726+2:,55(3$5$%/(,1-85<
18                Waymo is not entitled to the extraordinary remedy it seeks because it has not and cannot

19   demonstrate that without a preliminary injunction it will suffer irreparable harm in the five months

20   between the Court’s hearing on its motion and the scheduled trial. Waymo delayed filing suit for

21   roughly that same amount of time, and thus any alleged harm is not immediate.

22                The Supreme Court has held “that plaintiffs seeking preliminary relief [must] demonstrate

23   that irreparable injury is likely in the absence of an injunction.”33 To show this, Waymo must

24   establishthat the threatened injury is immediate, significant, and concrete or non-speculative.34

25

26           32
             Claim 14 of the ’464 patent depends from claim 1, and Uber’s Fuji design does not infringe
      claim 14 for the same reasons it does not infringe claim 1.
          33
27           :LQWHUY1DW'HI&RXQFLO,QF, 555 U.S. 7, 22 (2008) (emphasis in original).
          34
             6HH)ULHQGVRIWKH:LOG6ZDQY:HEHU, 767 F.3d 936, 946 (9th Cir. 2014) (immediate);
28    &DULEEHDQ0DULQH6HUYV&RY%DOGULJH, 844 F.2d 668, 674 (9th Cir. 1988) (non-speculative);
      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                                17
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33                      Page 24
                                                  of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 24 of 32



 1           Waymo has not satisfied this heavy burden. Rather, Waymo relies on: (1) a presumption

 2    of irreparable harm that both the Supreme Court and the Ninth Circuit have rejected;

 3

 4

 5
      (2) speculative harm about market impact in a currently nonexistent market, in which
                                                                                              -
                                                                                        ; (3) an

      ambiguous statement in a Nevada DMV filing; and (4) conjectural concerns about public

 6    disclosure. Waymo’s arguments do not meet its burden of demonstrating that the allegedly

 7    threatened injury is likely, immediate, significant, and non-speculative. And Waymo’s claim of

 8    irreparable harm is fatally undermined by its lengthy delay in filing for relief almost one year

 9    after it became suspicious of the alleged conduct by Defendants.

10           $      7KHUHLV1R3UHVXPSWLRQRI,UUHSDUDEOH+DUP
11           Waymo broadly proclaims that “continued use of another party’s trade secrets generally

12    creates irreparable harm” and that a “similar analysis applies to Defendants’ patent infringement.”

13    (Mot. 20–22.) But the Supreme Court flatly rejected such a presumption in H%D\,QFY

14    0HUF([FKDQJH,//&,35 where the Court held that it was error to assume that a permanent

15    injunction should issue if patent infringement and validity were shown; instead, the plaintiff must

16    satisfy the four-factor test. This holding has been extended to preliminary injunctions.36

17           Following H%D\, the Ninth Circuit held that any“presumption of irreparable harm” in

18    copyright cases is likewise “dead,”37 and that the presumption is also “foreclose[d]” in trademark

19    cases.38 Consistent with this precedent, federal courts within and outside the Ninth Circuit have

20    easily rejected the presumption in trade secret cases as well.39 The cases Waymo cites to the

21
      'HS¶WRI3DUNV 5HFUHDWLRQY%D]DDU'HO0XQGR,QF., 448 F.3d 1118, 1123–24 (9th Cir. 2006)
22    (significant).
          35
             547 U.S. 388, 391–94 (2006).
          36
23           )OH[LEOH/LIHOLQH6\V,QFY3UHFLVLRQ/LIW,QF, 654 F.3d 989, 996 (9th Cir. 2011).
          37
             ,G at 995.
          38
24           +HUE5HHG(QWHUV//&Y)OD(QWP¶W0JPW,QF, 736 F.3d 1239, 1249 (9th Cir. 2013).
          39
             *6,7HFK,QFY8QLWHG0HPRULHV,QF, No. C 13-1081 PSG, 2013 WL 12172990, at *11
25    (N.D. Cal. Aug. 21, 2013) (“misappropriation of proprietary information alone does not create a
      presumption of irreparable harm”);9¶*XDUD,QFY'HF, 925 F. Supp. 2d 1120, 1126 (D. Nev.
26    2013) (“In light of [)OH[LEOH/LIHOLQH], the Court declines to rely on such a presumption” in a
      trade-secret case.);3UHFLVLRQ$XWRPDWLRQ,QFY7HFK6HUYV,QF., No. 07-CV-707-AS, 2007 WL
27    4480739, at *7 (D. Or. Dec. 14, 2007) (refusing to apply presumption in case involving both trade
      secrets and patents); .DKDOD)UDQFKLVLQJ//&Y.LP, No. CV 13-02933-MWF (FFMx),
28    2013 WL 12086126, at *2 (C.D. Cal. July 10, 2013) (same); 6H;5D\,QFY6SHDUV, 929 F.
      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                          18
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33                Page 25
                                             of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 25 of 32



 1    contrary are inapposite (Mot. 20), because they either predate the Supreme Court’s decision in

 2    H%D\ or predate )OH[LEOH/LIHOLQH or rely on precedent that does.40

 3            %      :D\PR5HOLHV6ROHO\RQ6SHFXODWLYHDQG8QVXSSRUWHG+DUP
 4            Waymo contends it will suffer irreparable harm if Uber is allowed to use Waymo’s

 5    intellectual property to gain a “critical edge” in the race “to become the first to offer a full suite of

 6    commercial self-driving services.” (Mot. 20–21.) But there is no evidence that Uber has

 7    commercialized this technology, or even that

 8                                         . Waymo merely speculates that this may happen. Such

 9    speculative injury is precisely the type of irreparable harm that this Circuit has flatly rejected as a

10    basis for granting provisional relief.41

11            Harm not imminent. Contrary to Waymo’s assertions that Uber’s “deploy[ment]” of its

12    LiDAR technology in a “product launch” is “imminent” (Mot. 12),

13                                                                                                 . (Haslim

14    Decl. ¶ 22.) To date, Uber has never installed a LiDAR of its own design on a vehicle; instead, it

15    uses commercially available technology from third parties, such as Velodyne, in all of its cars that

16    are currently on the road. (,G ¶ 21.) There simply is no risk that

17                                                                               .

18            To support its claim of immediate harm, Waymo relies only on a September 2016 Nevada

19    DMV filing,42 in which Otto stated that it had “developed in-house and/or currently deployed” a

20    custom LiDAR system. Otto trucks deployed in Nevada, however, did not have any LiDAR on

21    them at all, much less LiDAR developed in-house, as shown by pictures taken of an Otto truck

22
      Supp. 2d 867, 872 (W.D. Ark. 2013) (applying four-factor analysis to trade-secret claims,
23    “making no presumptions as to irreparable harm.”).
          40
             3L[RQ,PDJLQJ,QFY(PSRZHU7HFKV&RUS, No. 11-CV-1093-JM (MDD), 2011 WL
24    3739529, at *6 n.7 (S.D. Cal. Aug. 24, 2011), relies on precedent that predates H%D\ and
      was issued only two days after )OH[LEOH/LIHOLQH. The other, $GYDQFHG,QVWUXFWLRQDO6\VWHPV,QF
25    Y&RPSHWHQWXP86$/WG, No. 1:15CV858, 2015 WL 7575925, at *4 (M.D.N.C. Nov. 25, 2015),
      fails to cite H%D\ altogether, instead relying on two district court cases from the 1990s.
          41
26           ,QUH([FHO,QQRYDWLRQV,QF, 502 F.3d 1086, 1098 (9th Cir. 2007).
          42
             The language was imprecise and ambiguous given the term “and/or.” Uber subsequently
27    clarified this regulatory filing, explaining that “Otto has been developing its own LiDAR systems,
      but has not yet deployed an ‘[i]n-house custom built 64-laser’ in its autonomous vehicles.”
28    (Chang Decl. Ex. 8.) (emphasis added).
      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                             19
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33                   Page 26
                                                 of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 26 of 32



 1    during its test runs. The cases in Waymo’s motion can be distinguished on this basis—they

 2    involved well-established markets.43 (Mot. 21.) Accordingly, Waymo cannot establish

 3    irreparable harm based on an unfounded concern over imminent commercialization.44

 4            No threat of disclosure of Waymo’s trade secrets. Waymo also argues that it will suffer

 5   irreparable harm because the absence of an injunction will “result in further GLVFORVXUH” of its

 6   trade secrets. (Mot. 21.) (emphasis in original) This also is unsupported speculation. First,

 7   without any citation to evidence, Waymo claims that “Defendants have already begun making

 8   regulatory filings that reference Waymo’s trade secrets.” (Mot. 21.) That is false. To the extent

 9   Waymo is relying on the September 2016 Nevada DMV filing, that filing does not disclose any

10   trade secrets, as it is publicly known that custom built 64-diode lasers are being employed in the

11   development of self-driving vehicles. ((J,Droz Dep. 19:3-11 (testifying that Velodyne

12   specification sheet disclosed a 64-diode laser).) Waymo’s claim that unspecified future regulatory

13   filings will contain Waymo’s trade secrets is the hallmark of speculation without evidence.

14   Second, Waymo asserts that Defendants’ so-called “disrespectful” behavior leaves “little doubt

15   that Defendants would not hesitate to throw Waymo’s trade secrets open to the general public”

16   should it suit them. (Mot. 21.) This is attorney argument and nothing more.45

17            Money damages are adequate. Finally, Waymo does not argue that money damages are

18    inadequate to compensate it for any injury.46 Indeed, “[e]conomic damages are not traditionally

19    considered irreparable because the injury can later be remedied by a damage award.”47 Waymo

20    makes no attempt to explain why money damages would be inadequate to remedy any

21    competitive injury. And courts have held that a decrease in market share and profits, such as that

22
         43
             /DPE:HVWRQ,QFY0F&DLQ)RRGV/WG, 941 F.2d 970 (9th Cir. 1991), involved the
23    French-fries market and 1HWOLVW,QFY'LDEOR7HFKV,QF, No. 13-CV-05962-YGR, 2015 WL
      153724 (N.D. Cal. Jan. 12, 2015), involved computer-server memory market.
          44
24           =RGLDF3RRO6\V,QFY$TXDVWDU3RRO3URGV,QF, No. 13cv343-GPC (WMC), 2013 WL
      690616, at *5 (S.D. Cal. Feb. 22, 2013) (holding no irreparable harm where product will not be
25    sold imminently).
          45
             Tellingly, Waymo never even attempts to argue that it could win a preliminary injunction
26    based on threatened, rather than actual, misappropriation.
          46
             6WDQOH\Y8QLYRI6&DO, 13 F.3d 1313, 1320 (9th Cir. 1994) (holding that where
27    monetary damages can compensate plaintiff, preliminary injunction is not justified).
          47
             'HOSKRQ,QGXV//&Y,QW¶O7HVW6ROV,QFNo. 11-CV-1338-PSG, 2011 WL 4915792, at
28    *3 (N.D. Cal. Oct. 17, 2011).
      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                          20
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33               Page 27
                                             of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 27 of 32



 1    which Waymo fears, can be compensated monetarily.48

 2            &     :D\PR¶V'HOD\LQ)LOLQJ7KLV$FWLRQ5HIXWHVWKH$OOHJHG,UUHSDUDEOH+DUP
 3            Waymo’s claim of irreparable harm is fatally undermined by its delay in filing for relief.

 4    A “long delay before seeking a preliminary injunction implies a lack of urgency and irreparable

 5    harm.”49 An unreasonable delay can be a matter of months.50 Indeed, in multiple cases, Google

 6    itself has argued that even a four or five-month delay undermines a claim of irreparable harm.51

 7            In this inquiry, the proper focus is on the point in time when plaintiff was “aware, or

 8    should have been aware” of the alleged wrongdoing.52 When a plaintiff suspects wrongdoing, the

 9    clock has already started ticking.53 Here, that clock began to tick a year ago, if not earlier.

10    Waymo’s “Incident Response Team” began working to analyze Mr. Levandowski’s Waymo-

11    issued laptops in March 2016. (Chang Decl. Ex. 5, Brown Dep. 11:2–4, 11:20–12:8.) Waymo

12    generated Google Drive activity logs in July and August 2016 for Mr. Levandowski, which

13    allegedly showed that Mr. Levandowski exported files to a personal device that was not issued by

14    Waymo. (Chang Decl. Ex. 5, Brown Dep. 47:23–49:4; Brown Decl. ¶ 22, ECF No. 24-2.) By

15    August 2016, the departure of certain engineers had raised additional “suspicion[],” (Mot. 9), and

16    Uber’s acquisition of Mr. Levandowski’s startup allegedly caused “grave concern.” (Compl.

17    ¶ 57, ECF No. 1.) By no later than October 2016—five months before Waymo filed its motion—

18    Waymo claims it had identified network traffic indicating that Mr. Levandowski had downloaded

19    thousands of files prior to his departure from Waymo, something Waymo found “suspicious.”

20    (Chang Decl. Ex. 5, Brown Dep. 31:21–32:21.) The same month, Waymo filed claims against

21
         48
             +RORJLF,QFY6HQRU[,QF, No. C-08-00133 RMW, 2008 WL 1860035, at *16–17 (N.D.
22    Cal. Apr. 25, 2008).
          49
             2DNODQG7ULEXQH,QFY&KURQLFOH3XEO¶J&R, 762 F.2d 1374, 1377 (9th Cir. 1985).
          50
23           /DUVHQY&LW\RI6DQ&DUORV, No. 14-CV-04731-JD, 2014 WL 5473515, at *3 (N.D. Cal.
      Oct. 28, 2014) (three months)); +LUDPDQHNY&ODUN, No. C-13-0228 EMC, 2013 WL 5082640, at
24    *1 (N.D. Cal. Sept. 13, 2013) (one month).
          51
             3HUIHFW,QFY*RRJOH,QF, Google’s Opposition to Perfect 10’s Motion for Preliminary
25    Injunction, 2005 WL 4705034, at *23 (C.D. Cal. Sept. 30, 2005); VHHDOVR*DUFLDY*RRJOH,QF,
      786 F.3d 733, 746 (9th Cir. 2015) (en banc); +DQJLQRXW,QFY*RRJOH,QF, 54 F. Supp. 3d
26    1109, 1132–33 (S.D. Cal. 2014).
          52
             .ZDQ6RIWZDUH(QJ¶J,QFY)RUD\7HFKV//&, No. C 12-03762 SI, 2013 WL 244999,
27    at *8 (N.D. Cal. Jan. 22, 2013), DII¶G 551 F. App’x 298 (9th Cir. 2013).
          53
             6HH%ODFNPRQY7RELDV, No. C 11-2853 SBA, 2011 WL 2445963, at *4 (N.D. Cal.
28    June 16, 2011).
      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                           21
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33                 Page 28
                                              of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 28 of 32



 1    Mr. Levandowski in arbitration. (Gonzalez Decl. ISO Mot. to Compel Arbitration, Ex. 1, ECF

 2    No. 114-7.) Thus, the existence of the downloading Waymo alleges cannot be the basis for

 3    seeking emergency relief. Waymo waited five months after learning of that downloading before

 4    seeking relief.

 5               Waymo attempts to gloss over its delay by emphasizing a December 2016 email that

 6    allegedly contained “proof” of misappropriation and infringement in the form of images of a

 7    single Uber LiDAR circuit board. (Mot. 10.) But this email does not materially change what

 8    Waymo already concluded: Mr. Levandowski had allegedly exported files to a personal device

 9    that was not issued by Waymo, and he went to work for a competitor. Moreover, the December

10    2016 email does not show that any alleged harm to Waymo is in any way “immediate.” It merely

11    shows that Uber is working on a LiDAR system that Waymo (incorrectly) believes is similar to

12    its LiDAR. That fact is vigorously disputed, but there is no dispute that Waymo has presented

13    zero evidence that Uber is about to deploy an in-house-developed LiDAR system in the

14    immediate future.54

15    ,9        7+(%$/$1&(2)+$5'6+,3667521*/<',6)$9256$1,1-81&7,21
16               Even when a party, unlike Waymo here, has demonstrated likelihood of success of the

17    merits, this Court has held that the “party must also show that the balance of hardships tip sharply

18    in its favor in order to prevail on its motion for a preliminary injunction.”55 Where, as here,

19    Waymo has neither shown likelihood of success on the merits nor irreparable harm, the burden is

20    even greater. Waymo has not met this burden.

21               Just as there is no presumption of irreparable harm, there is also no presumption of

22    hardship simply because this is a case concerning intellectual property.56 As discussed above,

23    there is no cognizable irreparable harm that Waymo would experience between now and the date

24
            54
             Waymo also points again to the September 2016 Nevada DMV filing. (Compl. ¶ 61.) The
25    assertion that this generic and equivocal regulatory filing somehow constituted the “final piece of
      the puzzle” is simply implausible.
          55
26           %D\HU&RUSY5RFKH0ROHFXODU6\V,QF, 72 F. Supp. 2d 1111, 1120 (N.D. Cal. 1999)
      (Alsup, J.).
          56
27           0LWLJDWLRQ7HFKV,QFY3HQQDUW], No. ED CV 14-01954-AB (SPx), 2015 WL 12656936,
      at *8 (C.D. Cal. Mar. 13, 2015); /HDWW&RUSY,QQRYDWLYH6DIHW\7HFK//&, No. 09-CV-1301-
28    IEG (POR), 2010 WL 1526382, at *11 (S.D. Cal. Apr. 15, 2010).
      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                         22
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33                  Page 29
                                                of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 29 of 32



 1    of trial that an injunction would forestall. Contrary to Waymo’s contention, it would not be

 2    “forced ‘to compete against its own patented invention,’” (Mot. 24), because

 3

 4    (Haslim Decl. ¶ 22.).

 5           On the other hand, the burden in the intervening months on Uber would be substantial.

 6    First, Waymo overreaches in the scope of its requested injunction. As this Court noted twice in

 7    recent hearings, in the more than one hundred alleged “trade secrets” that Waymo seeks to enjoin

 8    Defendants from using (along with “any colorable variation”), Waymo overreaches and attempts

 9    to claim trade secret protection over clearly unprotectable material, such as commonplace

10    knowledge about vendors and suppliers, techniques that are dictated by physics, and information

11    disclosed in the prior art. By effectively prohibiting Defendants from using such technology and

12    techniques, the injunction should would unfairly undermine and burden Defendants’ independent

13    LiDAR development, which was built without any of Waymo’s trade secrets, and on which Uber

14    has spent thousands of man-hours. (Haslim Decl. ¶ 20.) It would also limit the work of about 25

15    employees. (Haslim Decl. ¶ 5.) Waymo admits that this outcome would be improper: “Waymo

16    is not seeking to enjoin Defendants from pursuing self-driving car projects LQWRWR.” (Mot. 23.)

17           For example, one of the “trade secrets” that Waymo seeks to enjoin Uber from using is the

18    “identity” of “Waymo’s LiDAR component or subsystem vendors, suppliers, and consultants.”

19    (Jaffe Decl. Ex. 1, ¶ 93, ECF No. 25-7.) This Court has already noted that Waymo’s argument

20    that its supplier list is a trade secret is “bogus.” (CMC Hr’g Tr. 7, Mar. 29, 2017, ECF No. 131

21    (“[S]ome of the things in your motion are bogus. You’ve got things in there like lists of suppliers

22    as trade secrets. Come on. It undermines the whole thing.”). In other words, the injunction that

23    Waymo seeks could theoretically prevent Uber from even identifying and interacting with any

24    Waymo component vendor if an employee knew that the vendor also supplied Waymo. Many of

25    these vendors are companies with websites, public offerings, and relationships that are not

26    exclusive to Waymo, and that make frequent appearances at public trade shows. (Chang Decl.

27    Ex. 4, Willis Dep. 87:22–88:12.) Barring such contact would be potentially devastating to Uber’s

28    legitimate efforts to compete, and flies in the face of the requirement that any injunction must be

      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                            23
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33               Page 30
                                             of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 30 of 32



 1    “no more burdensome to the defendant than necessary to provide complete relief to the plaintiffs”

 2    and “tailored to remedy the specific harm alleged.”57

 3              Second, Waymo incorrectly assumes that Uber could easily continue developing

 4    self-driving cars by acquiring LiDAR technology from third-party vendors. Existing vendors of

 5    LiDAR technology cannot keep up with demand for the quantities needed for testing, much less

 6    for commercial use. (Boehmke Decl. ¶¶ 11, 15, 16.) In fact, the impetus for Defendants to

 7    develop an in-house customized LiDAR was, in part, due to the difficulty in obtaining LiDAR

 8

 9

10
      sensors in sufficient quantities from commercial sources.
                                                                   -         , Uber’s primary supplier for

      the cars currently on the road, cannot meet the demand for its LiDARs. (Haslim Decl. ¶ 21.) The

      fact that there is “no readily available substitute” also tilts the balance of hardships in Defendants’

11    favor.58

12    9        7+(38%/,&,17(5(67',6)$9256$1,1-81&7,21
13              Waymo acknowledges—as it must—that the public has a strong interest in promoting

14    “competition and consumer choice” in the development and creation of a self-driving car

15    marketplace. (Mot. 25.) As this Court has held, the best way to promote that public interest is by

16    encouraging fair and vigorous competition in the use of ideas in this developing industry.59

17              Uber has been a visionary and a pioneer in the transportation industry, essentially creating

18    the concept of ride-sharing, offering economic opportunities for hundreds of thousands of drivers,

19    and pioneering other innovative solutions in transportation. In that vein, Uber is competing

20    vigorously but fairly to eliminate the number one cause of car accidents—human error.

21    Especially where there is no risk of an imminent commercialization or deployment of the

22    disputed technology, the public interest weighs against any injunction.

23              The only public interest that Waymo argues would be furthered by a preliminary

24
           57
25           0F&RUPDFNY+LHGHPDQ, 694 F.3d 1004, 1019 (9th Cir. 2012).
           58
             $GYDQFHG5RWRUFUDIW7HFK,QFY/&RPPF¶QV&RUS, No. C 06-06470 WHA, 2007 WL
26    437682, at *9 (N.D. Cal. Feb. 6, 2007).
          59
             <DPDVKLWDY:LOEXU(OOLV&R, No. C 06-01690 WHA, 2006 WL 1320470, at *8 (N.D. Cal.
27    May 15, 2006); /HDU,QFY$GNLQV, 395 U.S. 653, 670 (1969) (“[T]he equities of the licensor do
      not weigh very heavily when they are balanced against the important public interest in permitting
28    full and free competition in the use of ideas which are in reality a part of the public domain.”).
      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                             24
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33                 Page 31
                                               of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 31 of 32



 1    injunction is “vindicating both trade secret and patent rights.” (Mot. 24.) But Uber has not

 2    impinged on Waymo’s trade secret and patent rights. Rather, Uber developed—and continues to

 3    develop—its own technology without the use of any of Waymo’s trade secrets and without

 4    infringing Waymo’s patents. (6XSUD at 3:23-6:28; 8:11-15:4.) Moreover, many of Waymo’s

 5    claimed “trade secrets” are known in the prior art, have been publicly disclosed, or are dictated by

 6    the laws of physics.60 The public’s interest is not served by an injunction preventing infringement

 7    that Waymo “has not shown has [occurred] or is likely to occur.”61

 8            Moreover, as this Court has held, while there exists a public interest in protecting rights

 9    secured by valid patents, the public interest may be better served by purchasers “having access to

10    competitive products, being able to determine which products better suit their needs, and

11    receiving reduced prices due to the availability of competing products.”62 This is especially true

12    here, where the overreaching scope of Waymo’s requested injunction would severely slow

13    development of a competing LiDAR system, as it would even capture activity that builds on

14    public material and prior art. (6XSUD at 10:25-11:10; 12:3-11; 14:6-18; 15:5-16:4; 23:3-24:9.)

15            Finally, California has a strong public policy in favor of employee mobility and free

16    competition.63 This is particularly important where talent and ingenuity is the primary resource

17    that drives competition in the creation of a new industry. Waymo has presented no evidence that

18    Mr. Levandowski—or anyone else at Uber—ever used the allegedly downloaded files. In the

19    absence of such evidence, Waymo must argue that its technology for building autonomous cars

20    might somehow be inevitably disclosed to Uber by virtue of talented individuals going to work

21    there. But California has definitively rejected the “inevitable disclosure” doctrine.64

22                                              &21&/86,21
23            For these reasons, Waymo’s Motion for a Preliminary Injunction should be denied.

24
         60
            6HH declarations of Paul McManamon and Michael Lebby.
         61
25          6XQEHOW5HQWDOV,QF, 2014 WL 492364, at *11.
         62
            <DPDVKLWD, 2006 WL 1320470, at *8.
         63
26          (GZDUGVY$UWKXU$QGHUVHQ//3, 44 Cal. 4th 937, 946 (2008); CAL. BUS. & PROF. CODE
      §§ 16600-16601 (recognizing California’s “settled legislative policy in favor of open competition
27    and employee mobility”).
         64
            :K\WHY6FKODJH/RFN&R, 101 Cal. App. 4th 1443, 1463 (2002) (“Lest there be any doubt
28    about our holding, our rejection of the inevitable disclosure doctrine is complete.”).
      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                            25
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33                 Page 32
                                              of 111
      Case 3:17-cv-00939-WHA Document 222 Filed 04/11/17 Page 32 of 32



 1
      Dated: April 7, 2017                    MORRISON & FOERSTER LLP
 2

 3                                            By: V$UWXUR-*RQ]iOH]
                                                    ARTURO J. GONZÁLEZ
 4
                                              Attorneys for Defendants
 5                                            UBER TECHNOLOGIES, INC.,
                                              OTTOMOTTO LLC, and OTTO TRUCKING LLC
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                          26
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33      Page 33
                                        of 111
      Case 3:17-cv-00939-WHA Document 222-2 Filed 04/11/17 Page 1 of 22
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1   MICHAEL A. JACOBS (CA SBN 111664)
      MJacobs@mofo.com
  2   ARTURO J. GONZÁLEZ (CA SBN 121490)
      AGonzalez@mofo.com
  3   ERIC A. TATE (CA SBN 178719)
      ETate@mofo.com
  4   MORRISON & FOERSTER LLP
      425 Market Street
  5   San Francisco, California 94105-2482
      Telephone:    415.268.7000
  6   Facsimile:    415.268.7522

  7   Attorneys for Defendants
      UBER TECHNOLOGIES, INC.,
  8   OTTOMOTTO LLC, and OTTO TRUCKING LLC

  9   KAREN L. DUNN (Pro Hac Vice)
      kdunn@bsfllp.com
10    HAMISH P.M. HUME (Pro Hac Vice)
      hhume@bsfllp.com
11    BOIES SCHILLER FLEXNER LLP
      1401 New York Avenue, N.W.
12    Washington DC 20005
      Telephone:   202.237.2727
13    Facsimile:   202.237.6131

14    Attorneys for Defendants
      UBER TECHNOLOGIES, INC.
15    and OTTOMOTTO LLC

16                                UNITED STATES DISTRICT COURT
17                             NORTHERN DISTRICT OF CALIFORNIA
18                                      SAN FRANCISCO DIVISION
19    WAYMO LLC,                                          Case No.     3:17-cv-00939-WHA
20                         Plaintiff,                     DECLARATION OF MICHAEL
                                                          LEBBY IN SUPPORT OF
21           v.                                           DEFENDANTS’ OPPOSITION TO
                                                          PLAINTIFF WAYMO LLC’S
22    UBER TECHNOLOGIES, INC.,                            MOTION FOR PRELIMINARY
      OTTOMOTTO LLC; OTTO TRUCKING LLC,                   INJUNCTION
23
                           Defendants.                    Date:    May 3, 2017
24                                                        Time:    7:30 a.m.
                                                          Ctrm:    8, 19th Floor
25                                                        Judge:   The Honorable William Alsup
26                                                        Trial Date: October 2, 2017
27
             UNREDACTED VERSION OF DOCUMENT SUBMITTED UNDER SEAL
28

      LEBBY DECL. ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 34
      dc- 877138                              of 111
      Case 3:17-cv-00939-WHA Document 222-2 Filed 04/11/17 Page 2 of 22
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1          I, Michael Lebby, Ph.D., declare as follows:

  2          1.       I have been asked by counsel for Defendants Uber Technologies, Inc. (“Uber”),

  3   and Ottomotto LLC (“Otto”) and Otto Trucking LLC (collectively, “Defendants”) to provide

  4   certain opinions in the above-captioned case in connection with Waymo LLC’s (“Waymo”)1

  5   Motion for a Preliminary Injunction (“Motion”) and the declaration of Mr. Gregory Kintz in

  6   Support of Waymo’s Motion (“Kintz Declaration”), specifically concerning the alleged trade

  7   secrets identified in Paragraphs 36 to 55 of the Kintz Declaration. I submit this declaration in

  8   support of Defendants’ Opposition to Waymo’s Motion. I have personal knowledge of the facts

  9   set forth in this declaration and, if called to testify as a witness, could and would do so

10    competently.

11    I.     QUALIFICATION AND EXPERIENCE
12           2.       I provide a brief summary of my qualifications below. A copy of my current

13    curriculum vitae is attached as Exhibit 1 to this declaration

14           3.       I am currently the Chief Executive Officer (CEO) and Chief Technology Officer

15    (CTO) of Oculi LLC, which has provided international board level advisory, consulting,

16    technological, and business-based services in the optoelectronics, semiconductor, and

17    telecommunications industries since 2003. This is my consulting company through which I

18    undertake my litigation expert witness work.

19           4.       In 2015, I became a Director of Lightwave Logic to assist the company with

20    developing polymer optical modulator products and associated packaging, manufacturing, and

21    marketing.

22           5.       I am on the board and CEO of OneChip Photonics Corporation, a technology

23    company that focused on communications-based photonic integrated circuits and now is in the

24    process of selling the remaining assets.

25

26

27
28           1
                 As used in this declaration, the term “Waymo” includes Google.
      LEBBY DECL. ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                         1
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 35
      dc- 877138                              of 111
      Case 3:17-cv-00939-WHA Document 222-2 Filed 04/11/17 Page 3 of 22
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1           6.     From 2014-2016, I was a Director for Corporate and Foundation Relations with

  2   the University of Southern California. In this position, I helped the University foster relationships

  3   with semiconductor, photonics, and electronics companies in the San Francisco area.

  4           7.     From 2013-2015, I was a Professor of Optoelectronics as well as the Chair of

  5   Optoelectronics at Glyndǒr University in Wales, United Kingdom. My areas of focus included

  6   the design, simulation, and testing of photonic integrated circuits and optoelectronics integrated

  7   circuits.

  8           8.     I currently serve as a technical expert for the Photonics Unit of the European

  9   Commission, where I am currently an advisor on their funded photonics pilot lines as well as a

10    photonics-based cardiovascular program.

11            9.     I have served in various positions at technology companies and organizations in

12    the optics industry, including President and CEO of the Optoelectronics Industry Development

13    Association (OIDA), a non-profit industry trade association for optoelectronics based in

14    Washington, D.C. In that role, I spoke on behalf of the optoelectronics industry, including

15    testimony on Capitol Hill for the industry, and represented the U.S. optoelectronics industry in

16    many regions of the world.

17            10.    I am an expert in the fields of optoelectronics, electronics, semiconductors, fiber

18    optics, and electrically and optically based designs. Optoelectronics is the study and application

19    of devices that source, detect, control, and display light. I have design experience with optics,

20    optical sources (such as lasers and LEDs), and receivers (such as photodetectors, solar cells, and

21    image sensors). I also have significant experience with the testing and evaluation of

22    semiconductors and optoelectronics, including LEDs, lasers, detectors, fiber optic

23    communications, materials, packaging, and alignment. Notably, many of the optical and

24    electrical designs I worked on were prototyped for manufacturing.

25            11.    I have a Ph.D. in Compound Semiconductors / Optoelectronics from the

26    University of Bradford, as well as a Masters of Business Administration degree and a Bachelor of

27    Engineering degree from the University of Bradford. More recently, I was awarded a higher

28    doctorate degree (D.Eng) for contributions to the optics and optoelectronics field through

      LEBBY DECL. ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                           2
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 36
      dc- 877138                              of 111
      Case 3:17-cv-00939-WHA Document 222-2 Filed 04/11/17 Page 4 of 22
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1   publications and patents. I have authored or co-authored more than sixty publications on optics

  2   and optoelectronics.

  3          12.     I started my career at the Royal Electrical and Mechanical Engineer division of the

  4   Ministry of Defense in the United Kingdom, and then worked as a researcher at AT&T Bell Labs

  5   in the Photonics Research Department. From 1989 to 1998, I was an R&D Manager in

  6   optoelectronics at Motorola, where I was the most prolific inventor in Motorola’s history, with

  7   over 150 issued utility patents. In total, I have well over 200 issued utility patents from the U.S.

  8   Patent and Trademark Office, and, if derivatives are considered, that total rises to over 450

  9   patents.

10           13.     I have been recognized professionally as a Fellow of the Institute of Electrical and

11    Electronics Engineers (“IEEE”) in 2005 and of the Optical Society (“OSA”) in 2007 for my

12    technical contributions to the field of optoelectronics. I am a Chartered Engineer (C.Eng) from

13    IEE in the UK, which is equivalent to the PE (professional engineer) in the U.S. I have also

14    served on the IEEE Components, Packaging and Manufacturing Technology Society (“CPMT”)

15    Board of Governors from 1998 to 2002; as the IEEE Phoenix Waves and Devices Junior Engineer

16    of the Year in 1993; as a CPMT Distinguished lecturer in 2000; and on the CPMT technical

17    committee (TC-10 & ECTC) from 1991 to present.

18           14.     I am being compensated at my standard consulting rate of $465 per hour for my

19    work in connection with this action. I am also being reimbursed for any out-of-pocket expenses.

20    My compensation is not based in any way on the outcome of the litigation or the nature of the

21    opinions that I express.

22    II.    MATERIALS CONSIDERED
23           15.     In forming my opinions and views expressed in this report, I have reviewed and

24    considered Waymo’s Motion, the Kintz Declaration, the Declaration of Pierre-Yves Droz (“Droz

25    Declaration”), Plaintiff’s List of Asserted Trade Secrets Pursuant to Cal. Code Civ. Proc. Section

26    2019.201 (“Waymo’s TS List”), attached as Exhibit 1 to the Declaration of Jordan Jaffe in

27    Support of Waymo’s Motion (“Jaffe Declaration”), the Declaration of James Haslim (“Haslim

28    Declaration”), the Declaration of Scott Boehmke (“Boehmke Declaration”), and the Declaration

      LEBBY DECL. ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                             3
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 37
      dc- 877138                              of 111
      Case 3:17-cv-00939-WHA Document 222-2 Filed 04/11/17 Page 5 of 22
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1   of Paul McManamon (“McManamon Declaration”), and other materials and information that are

  2   identified in Exhibit 2 and referenced in my Declaration.

  3   III.   LEGAL STANDARDS
  4          16.     I am not an attorney and I have not been asked to provide an opinion on the law. I

  5   have been advised by Defendants’ attorneys that I must apply the following legal principles

  6   regarding trade secret misappropriation to my analysis.

  7          17.     I understand that a trade secret consists of information that derives independent

  8   economic value from not being generally known to the public or to other persons who can obtain

  9   economic value from its disclosure or use. I understand that information that can be discovered

10    by fair and honest means, such as independent development or reverse engineering, will not

11    receive trade secret protection. I also understand that publicly known information, such as

12    information published in books or articles or design choices known to engineers in the field, will

13    not receive trade secret protection.

14           18.     I understand that for a trade secret to be protectable, the owner of the trade secret

15    must use efforts that are reasonable under the circumstances to maintain its secrecy.

16           19.     I understand that trade secret misappropriation means disclosure or use of a trade

17    secret without consent by a person who used improper means to acquire knowledge of the trade

18    secret or, at the time of disclosure or use, knew or had reason to know that his or her knowledge

19    of the trade secret derived from or through a person who had used improper means to acquire it.

20    IV.    SUMMARY OF OPINIONS
21           20.     In Paragraphs 36 to 55 of his Declaration, Mr. Kintz identifies certain alleged trade

22    secrets of Waymo and claims that Uber’s Fuji LiDAR system incorporates these trade secrets.

23           21.     Based on my analysis of the alleged trade secrets identified in Paragraphs 36 to 55

24    of the Kintz Declaration, I conclude that the following alleged trade secrets are not trade secrets

25    because they are publicly known or practiced in the field of LiDAR or diode lasers: (1)

26                                              of Waymo’s          system; (2)

27            and (3) the use of                             I also conclude that Uber’s Fuji system does

28    not incorporate or rely upon (1)                                                    f Waymo’s

      LEBBY DECL. ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                             4
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 38
      dc- 877138                              of 111
      Case 3:17-cv-00939-WHA Document 222-2 Filed 04/11/17 Page 6 of 22
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1         system; (2) the                                                         system; or (3) the

  2                             of the        ystem.

  3   V.      WAYMO AND UBER LIDAR SYSTEMS
  4           22.    I understand from the Kintz and Droz Declarations that Waymo’s           LiDAR

  5   has a single exterior aperture through which transmitted and received light will pass. (Kintz Decl.

  6   ¶¶ 135-136.) As shown in the illustration below, the       is comprised of a single optical cavity

  7   in which the transmit path (shown in red below) and receive path (shown in purple) will overlap.

  8

  9

10

11

12

13

14

15

16

17

18            23.    Waymo’s         LiDAR system uses
19

20                                                                (Kintz Decl. ¶ 38.) According to
21    Mr. Kintz,
22

23

24

25

26

27
28
      -
      (Id. ¶ 37.)




      LEBBY DECL. ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                            5
Case: Case No. 3:17-cv-00939-WHA
      20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 39
      dc- 877138                              of 111
      Case 3:17-cv-00939-WHA Document 222-2 Filed 04/11/17 Page 7 of 22
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1          24.      As recited in the Haslim Declaration and as shown in the simplified illustration

  2   below, Uber’s Fuji LiDAR comprises two separate cavities – a medium-range cavity and a long-

  3   range cavity. Each cavity has separate transmit and receive paths, with separate lenses for each

  4   path. The transmit and receive light paths do not overlap in the Fuji system, because each path is

  5   physically separated from the others by a non-reflective metal separation. The long-range cavity

  6   is positioned                        while the medium-range cavity is

  7

  8

  9

10

11

12

13

14

15

16                                               Uber’s Fuji LiDAR

17           25.      In the Fuji system, the medium-range cavity and the long-range cavity each utilize

18                                                              I understand from the Haslim

19    Declaration that the CAD drawing below illustrates a cross-sectional top view of the Fuji design.

20    The cavities each contain

21                                 in the medium-range cavity

22                                          in the long-range cavity

23                                                           From left to right, across both the long-

24    range and medium-range cavities,

25

26

27
28

      LEBBY DECL. ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                           6
Case: Case No. 3:17-cv-00939-WHA
      20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 40
      dc- 877138                              of 111
      Case 3:17-cv-00939-WHA Document 222-2 Filed 04/11/17 Page 8 of 22
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1

  2

  3

  4

  5

  6

  7

  8

  9

10

11

12

13

14

15           26.      I understand from the Haslim Declaration that the Fuji system was designed with

16    two separate 32-channel cavities in part to enable two laser diodes to be fired simultaneously (one

17    from each cavity) while minimizing interference between the laser diodes. I also understand that

18    the distribution of the 32 laser diodes in each cavity across             was Mr. Haslim’s idea,

19    based on an iterative development process whereby he first tried to use

20           but found that those configurations did not provide

21                 (Haslim Decl. ¶ 11.)

22           27.      It was determined that distributing the 32 laser diodes on            allowed for a

23

24

25

26    VI.    WAYMO’S TRADE SECRET ALLEGATIONS

27           28.      In his Declaration, Mr. Kintz opines that Defendants’ Fuji LiDAR devices

28    incorporate a number of Waymo trade secrets. In the paragraphs below, I respond to Mr. Kintz’s

      LEBBY DECL. ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                            7
Case: Case No. 3:17-cv-00939-WHA
      20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 41
      dc- 877138                              of 111
      Case 3:17-cv-00939-WHA Document 222-2 Filed 04/11/17 Page 9 of 22
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1   opinions with respect to certain of Waymo’s alleged trade secrets specifically identified in his

  2   declaration. I reserve the right to supplement or amend this declaration if additional opinions

  3   from Mr. Kintz or other information that affects my opinions become available.

  4          A.
  5          29.      Mr. Kintz states his opinion in paragraphs 36-43 of his Declaration that (1)

  6                                             of the      design (i.e.,

  7                                                                                             is a

  8   Waymo trade secret; and (2) Uber’s Fuji system incorporates the                              I

  9   disagree with Mr. Kintz on both points.

10           30.      Waymo’s claimed trade secrets Nos. 2 and 3 (which I will refer to as the

11                         ) cover

12                                                                              (Waymo’s TS List

13    Nos. 2-3.) In my view, Waymo’s                             is not a trade secret, but one of a few

14    workable configurations for the                                                  that an engineer

15    designing a transmit block would evaluate in light of known design considerations, particularly

16    the desire to reduce the size, cost, and complexity of the system.

17           31.      As Mr. Kintz acknowledges, Waymo’s first self-driving cars relied upon a 64-laser

18    LiDAR system from third-party supplier Velodyne known as the HDL-64. (Kintz Decl. ¶ 22;

19    Droz Decl. ¶ 17.) In developing its custom replacements for the Velodyne HDL-64 – the

20                – it is unsurprising that Waymo used a                         following the design of

21    the Velodyne HDL-64. As explained by Mr. Droz in his deposition, Waymo’s decision to use

22

23                      (Droz Dep. at 28:11-30:6 (attached as Ex. 3).)

24           32.      Once Waymo had decided to develop a                       its range of choices for

25    how many transmit PCBs to use and how to distribute the laser diodes across the PCBs was

26    limited by well-known design considerations for automotive LiDARs.

27           33.      As Mr. Kintz acknowledges,

28                                                 which is disadvantageous for self-driving vehicles.

      LEBBY DECL. ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                           8
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 42
      dc- 877138                              of 111
      Case 3:17-cv-00939-WHA Document 222-2 Filed 04/11/17 Page 10 of 22
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1   (Kintz Decl. ¶ 41.) Accordingly                            with just a few large PCBs (e.g.

  2                                                         would not be ideal for automotive LiDARs

  3   due to size considerations.

  4          34.     On the other end of the spectrum, the use of numerous smaller PCBs with fewer

  5   laser diodes on each would raise the cost of the LiDAR system, also a significant disadvantage for

  6   automotive LiDARs.

  7          35.     Additionally, as Mr. Kintz states, it is important to have an

  8

  9   Accordingly, configurations with widely differing numbers of diodes on each PCB would be

10    disfavored.

11           36.     Based on these design considerations, an engineer designing a LiDAR transmit

12    block would logically choose a configuration in a

13                                                        to balance the size and cost concerns. The

14                       is one of a few obvious configurations that strikes that balance. Use of a

15                                              does not give rise to an inference that the designer

16    misappropriated an alleged Waymo trade secret, but may simply reflect independent development

17    of a workable configuration from among limited choices based on well-known design

18    considerations.

19           37.     The number of laser diodes mounted on each transmit board –

20                  – is not a trade secret. In addition to the considerations above that would have

21    allowed an engineer to design a system with                             a 2015 textbook on

22    semiconductor lasers discloses a laser stack with 3 boards of 10 laser diodes each. (Xingsheng

23    Liu et al., Packaging of High Power Semiconductor Lasers 111-112 (2015) (“Liu Textbook”)

24    (attached as Ex. 4).) The Liu Textbook discloses: “A semiconductor laser stack is composed of

25    multiple semiconductor laser bars arranged vertically, as shown in Fig. 5.5.” (Id.) Figure 5.5 of

26    the Liu Textbook (reproduced below) shows that each of the 3 boards in the stack has 10 laser

27    emitters.

28

      LEBBY DECL. ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                          9
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 43
      dc- 877138                              of 111
      Case 3:17-cv-00939-WHA Document 222-2 Filed 04/11/17 Page 11 of 22
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1                             mi   nductor

  2

  3

  4

  5

  6

  7   Mr. Kintz explains that Waymo’s                             for the transmit block of the      was

  8   also influenced by                                                         (Kintz Decl. ¶¶ 37-38.)

  9   As shown in Paragraph 37 of Mr. Kintz’s declaration (and reproduced below), the

10

11

12

13

14

15

16

17

18

19

20    I understand that

21

22

23                   (Kintz Decl. ¶ 37; Droz Decl. ¶ 21.)

24           38.     This

25                          is simply the well-known concept of foveated vision – a technique in light

26    sensing systems (including the human eye) by which greater resolution is achieved in certain

27    parts of the field of view through a denser concentration of sensors. That concept is generally

28    known and used in the field of optical sensing systems and was used in LiDAR systems prior to

      LEBBY DECL. ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                           10
Case: Case No. 3:17-cv-00939-WHA
      20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 44
      dc- 877138                              of 111
      Case 3:17-cv-00939-WHA Document 222-2 Filed 04/11/17 Page 12 of 22
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1   Waymo’s           system. (See e.g., McManamon Decl. ¶¶ 51-59; id. Ex. 4, Mundhenk, et al.,

  2   “PanDAR: A wide-area, frame-rate, and full color LIDAR with foveated region using backfilling

  3   interpolation upsampling”; id. Ex. 5, Velodyne’s U.S. Patent No. 8,767,190.)

  4           39.     Once Waymo chose

  5

  6                     (Kintz Decl. ¶ 37.) The

  7   did not work with the foveated vision model, because

  8                                                               This compelled Waymo to use a

  9                                                (Id.) And because

10

11                                                 Accordingly,

12                      was driven by the desire to implement the well-known principle of foveated

13    vision in the        system. (See McManamon Decl. ¶¶ 51-59; id. Ex. 5, Velodyne’s U.S. Patent

14    No. 8,767,190.)

15            40.     With respect to Mr. Kintz’s opinion that Uber’s Fuji system incorporates the

16          arrangement, it is my view that he is mistaken. The Fuji system does not contain a

17                            As described above at paragraphs 24-25, the Fuji system comprises two

18    separate LiDAR cavities, each with its own transmit and receive paths. The cavities are situated

19                                                in order to facilitate better detection

20             Specifically, the

21                                       The transmit portion of each cavity contains

22    with a total of 32 diodes. The                                                        and are

23    situated at

24                    The illustration below shows the separate                  in the two cavities.

25

26

27
28

      LEBBY DECL. ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                         11
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 45
      dc- 877138                              of 111
      Case 3:17-cv-00939-WHA Document 222-2 Filed 04/11/17 Page 13 of 22
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1

  2

  3

  4

  5

  6

  7             41.     Fuji’s         design is fundamentally different from the                    design.

  8   Fuji uses separate                                                         of the two separate LiDAR

  9   cavities. By contrast, the          as a

10

11              42.     Fuji’s

12                                     as the laser stack disclosed in the Liu Textbook. Figure 5.5 of the

13    Liu Textbook (reproduced above) shows a laser stack with 3 boards of 10 diodes each. (Liu

14    Textbook at 111-112, Fig. 5.5.) Fuji’s                              have

15          The Fuji system cannot be utilizing a Waymo trade secret

16

17              43.     Additionally, the positioning of PCBs                                is different in

18    the Fuji system from that of         . I understand that the

19    system are distributed in the following pattern:                           Waymo claims that

20    positioning the             PCBs                                is a trade secret. (Waymo’s TS List

21    No. 3.)

22              44.     As explained above, the separate                   of the Fuji system are

23                      and do not constitute a                      PCBs. However, when the Fuji’s two

24    cavities are mounted side-by-side, the distribution of diodes across both cavities’ transmit PCBs

25    is:

26              45.     Moreover, I understand from the Haslim Declaration that the Fuji

27                               was independently developed by Mr. Haslim and his team without any

28    access to or usage of allegedly misappropriated Waymo confidential documents or trade secret

      LEBBY DECL. ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                               12
Case: Case No. 3:17-cv-00939-WHA
      20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 46
      dc- 877138                              of 111
      Case 3:17-cv-00939-WHA Document 222-2 Filed 04/11/17 Page 14 of 22
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1   information. Mr. Haslim’s account of the independent development of the                       design is

  2   supported by the significant differences between that design and Waymo’s

  3   design.

  4             B.
  5             46.       Mr. Kintz states his opinion in Paragraphs 49-50 of his Declaration that the

  6   concept of                                                                          is a Waymo trade

  7   secret. I disagree with Mr. Kintz. The

  8                          is a known design choice in the fabrication of laser diode systems, especially

  9   those systems that deal with high power laser diodes and the associated thermal heat sinking from

10    operation. This design has been discussed in the public technical literature, examples of which I

11    provide below.

12              47.       As Mr. Kintz acknowledges, there are certain design considerations that drive how

13    to

14                    First, as Mr. Kintz notes,

15                                                         (See Kintz Decl. ¶ 49.)

16

17                      This consideration weighs in favor of

18

19              48.       A second design consideration, as observed by Mr. Kintz, is to

20                                                              (See Kintz Decl. ¶ 50.)

21

22                                         One way of avoiding this outcome is to have

23                                                   thereby avoiding

24              49.       The Liu Textbook (cited above) illustrates

25              and notes the technical concerns associated with each: “Overhang and underhang

26    characterize the alignment between the diode laser die (could be a single emitter chip or a bar)

27    and the mounting substrate. The consequence of overhang and underhang is ineffective heat

28    conduction and blockage of light transmission, respectively.” (Liu Textbook at 224.)

      LEBBY DECL. ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                              13
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 47
      dc- 877138                              of 111
      Case 3:17-cv-00939-WHA Document 222-2 Filed 04/11/17 Page 15 of 22
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1

  2

  3
                                             Overhang
  4
                                             b
  5                                    La,cr Die - - ! • •
                                                             L...J~ huulalor
                                                                    - - - -L...
                                                         MoiaimgSublmle
  6

  7

  8   While this reference describes               as an undesirable feature arising from inaccurate

  9   placement of the diodes, other references discuss                                   as a design choice.

10           50.     A 2007 dissertation on laser diode systems describes a system in which

11                                                                                                 (Christian

12    Scholz, Thermal and Mechanical Optimisation of Diode Laser Bar Packaging 28 (2007) (attached

13    as Ex. 5).) The author explains that the laser diode (“laser bar”) is positioned

14

15                   Because the laser bar is an edge emitting device, the emitting area
                     cannot be obstructed. In order to achieve this, the front edge of the
16                   laser bar hangs over the edge of the heat sink. This overhang has to
                     be as small as possible, otherwise the thermal load is too high and
17                   the facet can be damaged. If the edge of the laser bar is positioned
                     behind the edge of the heat sink, the laser light shines onto the heat
18                   sink. This heats the heat sink and the reflection acts as a second
                     light source for optical elements in front of the laser bar, in turn
19                   making the diode laser ineffective.

20           51.     These are the same design concerns cited by Mr. Kintz as reasons for Waymo’s

21                                                               The

22    was described in Mr. Scholz’s dissertation years before Waymo even began developing its

23    LiDAR systems.

24           C.

25           52.     Mr. Kintz states in Paragraphs 54-55 of his Declaration that the concept of

26

27                                                                 s a Waymo trade secret. I disagree with

28    Mr. Kintz that either of these concepts are trade secrets.

      LEBBY DECL. ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                14
Case: Case No. 3:17-cv-00939-WHA
      20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 48
      dc- 877138                              of 111
      Case 3:17-cv-00939-WHA Document 222-2 Filed 04/11/17 Page 16 of 22
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1          53.        The concept of                                            has been known to the

  2   public since at least the 1970s. For example, a patent filed in 1976 describes a “means suitable

  3   for aligning and mounting a printed circuit board (PCB)” that involves mounting a “PCB [that] is

  4   provided with holes spaced apart to receive the supporting member pins” on top of a supporting

  5   member in which the “pins are spaced apart along a datum line or center line to which the PCB is

  6   to be aligned.” (U.S. Patent No. 4,244,109 at 1:8-9, 1:63-67 (attached as Ex. 6).)

  7          54.        Similarly, a German patent application filed in 1980 described how “[p]rinted

  8   circuit boards that are stacked and compacted into multi-layer circuit boards require[d] to be

  9   accurately aligned,” and the use of “bored holes” that “all . . . have an exact relative position to

10    one another.” (DE 3031103 patent application, Abstract (attached as Ex. 7).) Mr. Kintz is

11    incorrect – the                                                     has been a common practice for

12    decades.

13           55.        Mr. Kintz is also incorrect about whether

14          is a trade secret. This concept is also well-known in the field.

15           56.        For example, U.S. Patent No. 4,432,037 (attached as Ex. 8), with a priority date of

16    December 2, 1980, is entitled “Multi-layer printed circuit board and method for determining the

17    actual position of internally located terminal areas.” Discussing known prior art solutions “[u]p

18    to the present time,” the ’037 patent describes a “fitting or alignment system” that consists of

19    “location holes which fix a reference point and a reference line from which the position

20    determination of the conductive patterns on the individual sheets [of printed circuit board layer]

21    takes place.” (’037 patent at 1:52-60.) In this known solution, the “conductive patterns of the

22    individual inner layers” are “disposed on a nominally known position relative to the location

23    system.” (Id. at 1:60-64.) As illustrated in Figure 1, the ’037 patent also applies this concept and

24    describes how, “[i]n order to mount or set the later laminate during boring, location holes 7, 8 are

25    provided.” (Id. at 3:52-54.)

26

27
28

      LEBBY DECL. ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                             15
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 49
      dc- 877138                              of 111
      Case 3:17-cv-00939-WHA Document 222-2 Filed 04/11/17 Page 17 of 22
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1

  2                      FIG 1
  3

  4

  5

  6

  7

  8

  9

10

11
             57.     In other words, the use of                                             and even of
12
                                                                                           was well-
13
      known to the public long before Waymo’s LiDAR systems existed.
14
             58.     Mr. Kintz is also mistaken in his opinion that the Fuji transmit PCBs incorporate
15
                                                                     on the PCB. Based on my
16
      conversation with Mr. Haslim and review of his Declaration, the Fuji transmit PCB uses a
17

18
                                                  . Unlike the       the Fuji system does not use
19

20
             D.      Completed PCB Transmit Board Design Files (A-F) (TS List Nos. 94-99)
21
             59.     Mr. Kintz states his opinion in Paragraphs 44-48 of his Declaration that Uber
22
      adapted its Fuji transmit PCB from Waymo’s PCB Design Files, based on (1) the presence of
23
                   on the Fuji PCB; (2)                                            of the Fuji PCB; and
24
      (3) Mr. Kintz’s opinion that the Fuji PCB appears to be                          Waymo’s PCB
25
      Design Files because of the
26
             60.     I disagree with Mr. Kintz that any reasonable inference can be drawn that the Fuji
27
      transmit PCB was adapted from Waymo’s PCB Design Files. First, as explained above, Fuji’s
28

      LEBBY DECL. ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                          16
Case: Case No. 3:17-cv-00939-WHA
      20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 50
      dc- 877138                              of 111
      Case 3:17-cv-00939-WHA Document 222-2 Filed 04/11/17 Page 18 of 22
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1    ransmit PCBs and its             configuration for the transmit block

  2                                 were independently developed by Uber engineers who had no

  3   connection with the allegedly misappropriated Waymo confidential documents.

  4              61.   Second, it is clear that the Fuji transmit PCB uses a different design from

  5   Waymo’s                            Mr. Kintz compares an image of the                          to a

  6   machine drawing of what is purportedly an Otto PCB that Waymo received by email from the

  7   vendor                     (Kintz Decl. ¶¶ 32-34; Waymo’s Motion for a Preliminary Injunction at

  8   10.) Mr. Kintz concludes that Uber

  9                    (Id. ¶ 46.) A more careful comparison of the                          to the Fuji

10    transmit PCB for the medium-range cavity reveals numerous differences in the component layout,

11    shape, size, and structure of the two PCBs. Below are images of the two PCBs side-by-side,

12    revealing numerous design differences, including: (1)

13                                (2)                                                  (3)

14                                                            (4)

15                                              and (5)                                              . I note

16    that the                          on the Fuji transmit PCBs is

17                               (See Haslim Decl. ¶ 15.) The laser diodes on the transmit PCBs in the

18    long-range cavity have a

19                                                    (Id.)

20

21

22

23

24

25

26

27
28

      LEBBY DECL. ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                            17
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 51
      dc- 877138                              of 111
      Case 3:17-cv-00939-WHA Document 222-2 Filed 04/11/17 Page 19 of 22
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1

  2

  3

  4

  5

  6

  7

  8

  9

10

11

12

13           62.      Additionally, the Fuji is designed for
14         . I have spoken with Mr. Haslim at Uber and reviewed his Declaration, including the
15    position and orientation information for each diode in Exhibit B to the Haslim Declaration. I
16    have also reviewed Exhibits 1-2 to the Jaffe Declaration, which includes the
17                                                document attached as Exhibit 2. The Fuji’s medium-
18    range cavity has
19    and the long-range cavity has
20                In contrast, the      design has a
21                          (See Jaffe Decl. Ex. 1 at 25.) Because the Fuji and      are designed for
22                                                                                          This can be
23    shown by a comparison of the                                          in Exhibit B to the Haslim
24    Declaration (Fuji) and on page 17 of Exhibit 2 to the Jaffe Declaration        .
25           E.       Comments on Other Alleged Waymo Trade Secrets
26           63.      I have reviewed Waymo’s TS List (Jaffe Decl. Ex. 1). Waymo’s Motion and the
27    Kintz Declaration purport to address only certain alleged trade secrets from Waymo’s TS List,
28

      LEBBY DECL. ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                          18
Case: Case No. 3:17-cv-00939-WHA
      20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 52
      dc- 877138                              of 111
      Case 3:17-cv-00939-WHA Document 222-2 Filed 04/11/17 Page 20 of 22
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1   including TS List Nos. 1, 2-4, 6-7, 14, 28-30, 39, and 94-99. The other alleged trade secrets from

  2   the TS List are not addressed in Waymo’s Motion or the Kintz Declaration. I reserve the right to

  3   submit a supplemental declaration addressing any other alleged trade secrets that Waymo raises in

  4   its further briefing or declarations.

  5           64.      I offer the following comments regarding one of the other alleged trade secrets

  6   from the TS List.

  7           65.      TS List No. 9 claims as a trade secret a

  8

  9                                                                         The use of

10                                                                      is a well-known technique in laser

11    systems and not a trade secret belonging to Waymo.

12            66.                                                                        are commonplace

13    in the design of laser systems.                                                      is known as a

14    fast-axis collimating (FAC) lens, available from vendors such as Hamamatsu. (Hamamatsu

15    product specification sheet for FAC Lens (J10919 series) (attached as Ex. 8).) As explained in

16    the specification sheet: “The J10919 series FAC lens is an optical lens that collimates light

17    spreading from a semiconductor laser in the fast-axis direction. Semiconductor lasers have a

18    large divergence angle in the fast-axis direction, so the output light cannot be efficiently used

19    unless collimated. The FAC lens collimates light spreading from a semi-conductor laser into a

20    narrow beam . . . .” As shown in the figures of the specification sheet (reproduced below), the

21                  FAC lens is                                                           (i.e.,

22                                                         .

23

24

25

26

27
28

      LEBBY DECL. ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                           19
Case: Case No. 3:17-cv-00939-WHA
      20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 53
      dc- 877138                              of 111
      Case 3:17-cv-00939-WHA Document 222-2 Filed 04/11/17 Page 21 of 22
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1          67.      The

  2          is disclosed in the Liu Textbook. The Liu Textbook states: “A laser stack is composed of

  3   collimated laser bars with fast axis collimators (FACs).” (Liu Textbook at 112.) As seen in

  4   Figure 5.18 of the Liu Textbook (reproduced in part below), the FAC lenses can be

  5

  6                            Fii:- 5. IR Three
                               collim,1ion len       for 1he
                               r.si .,.;. 1201. <:i>··o·· ,ypc.                                                   Output
  7                                ··o··
                               ( IJ)     1ypc. (c) In, rse                                                         surface
                               -0" 1ypc

  8

  9

10    The                                  are mounted                                                           in the laser stack to

11                the laser light. Figure 5.10 of the Liu Textbook (reproduced below) illustrates the

12    positioning of the FAC lenses in front of the diodes:

13

14

15

16

17
                              Fi g. 5. 10 'The collimotcd bc•m crmrof the t k dut 101hr in 1:1lb1ion error of FA (1 2). (a)Thc
                              ideol benm wilh no instnll3tion error. ( h) Typicol instollotion md collirruued beom error
18

19           68.      Cylindrical FAC lenses are in widespread use in various types of laser systems, for
20    example, optical storage. Accordingly, there are a large number of suppliers that design
21                                                                       and the use of such lenses is well-known in the
22    industry.
23    VII.   CONCLUSION
24           69.      Based on my analysis above, I conclude that Waymo’s alleged trade secrets of
25    (1)                                                                          of Waymo’                          system; (2)
26                     and (3) the                                                                are not trade secret information,
27    because they publicly known or practiced in the field of LiDAR or diode lasers. I also conclude
28

      LEBBY DECL. ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                         20
Case: Case No. 3:17-cv-00939-WHA
      20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 54
      dc- 877138                              of 111
      Case 3:17-cv-00939-WHA Document 222-2 Filed 04/11/17 Page 22 of 22
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1   that Uber’s Fuji system does not incorporate or rely upon (1

  2                    f Waymo’          system; (2) the

  3   system; or (3)

  4

  5          I declare under penalty of perjury under the laws of the United States that the foregoing is

  6   true and correct. Executed this 7th day of April, 2017, inn Lech,
                                                                     h, Austria.
                                                                     h, Ausstria.

  7

  8                                                         Michael
                                                               haeel Lebby,
                                                                     Lebb
                                                                     Le bby,
                                                                          y,, P
                                                                              Ph.D.
                                                                                hh..D
                                                                                 h.D.
  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

      LEBBY DECL. ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                        21
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 55
      dc- 877138                              of 111
       Case 3:17-cv-00939-WHA Document 222-4 Filed 04/11/17 Page 1 of 7



  1   MICHAEL A. JACOBS (CA SBN 111664)
      MJacobs@mofo.com
  2   ARTURO J. GONZÁLEZ (CA SBN 121490)
      AGonzalez@mofo.com
  3   ERIC A. TATE (CA SBN 178719)
      ETate@mofo.com
  4   MORRISON & FOERSTER LLP
      425 Market Street
  5   San Francisco, California 94105-2482
      Telephone:    415.268.7000
  6   Facsimile:    415.268.7522

  7   Attorneys for Defendants
      UBER TECHNOLOGIES, INC.,
  8   OTTOMOTTO LLC, and OTTO TRUCKING LLC

  9   KAREN L. DUNN (Pro Hac Vice)
      kdunn@bsfllp.com
10    HAMISH P.M. HUME (Pro Hac Vice)
      hhume@bsfllp.com
11    BOIES SCHILLER FLEXNER LLP
      1401 New York Avenue, N.W.
12    Washington DC 20005
      Telephone:   202.237.2727
13    Facsimile:   202.237.6131

14    Attorneys for Defendants
      UBER TECHNOLOGIES, INC.
15    and OTTOMOTTO LLC

16                                  UNITED STATES DISTRICT COURT

17                               NORTHERN DISTRICT OF CALIFORNIA

18                                        SAN FRANCISCO DIVISION

19

20    WAYMO LLC,                                              Case No.   3:17-cv-00939-WHA

21                           Plaintiff,                       DECLARATION OF SAMEER
                                                              KSHIRSAGAR IN SUPPORT OF
22            v.                                              DEFENDANTS’ OPPOSITION TO
                                                              WAYMO’S MOTION FOR
23    UBER TECHNOLOGIES, INC.,                                PRELIMINARY INJUNCTION
      OTTOMOTTO LLC, and OTTO TRUCKING
24    LLC,                                                    Date: May 3, 2017
                                                              Time: 7:30 a.m.
25                           Defendants.                      Ctrm: 8, 19th Floor
                                                              Judge:The Honorable William Alsup
26
                                                              Trial Date: October 2, 2017
27
28             UNREDACTED VERSION OF DOCUMENT SUBMITTED UNDER SEAL

     KSHIRSAGAR DECL. ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
Case:Case No. 3:17-cv-00939-WHA
      20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 56
                                             of 111
       Case 3:17-cv-00939-WHA Document 222-4 Filed 04/11/17 Page 2 of 7



  1   I, Sameer Kshirsagar, declare as follows:

  2           1.     I am Director of Global Product Operations for Uber Technologies, Inc.’s (“Uber”)

  3   Advanced Technologies Group and served in the same function for Ottomotto LLC (“Otto”) and

  4   Otto Trucking LLC before Uber’s acquisition of Otto in August 2016. I understand that Waymo

  5   has filed a lawsuit against Uber and Otto in the U.S. District Court for the Northern District of

  6   California. I submit this declaration in support of Uber and Otto’s Opposition to Waymo LLC’s

  7   (“Waymo”) Motion for Preliminary Injunction. I have personal knowledge of the facts set forth

  8   in this declaration and, if called to testify as a witness, could and would do so competently.

  9           2.     I joined Otto on July 25, 2016, as its Director of Supply Chain. After Uber

10    completed its acquisition of Otto, in October 2016, my title changed to Director of Technical

11    Product Operations. In January 2017, my title changed to Director of Global Product Operations

12    at Uber.

13            3.     Prior to joining Otto, I was a Global Supply Manager in Google’s Self-Driving

14    Cars division, now Waymo, from August 2015 to July 2016. I first joined Google’s Self-Driving

15    Car division as a Manufacturing Engineer in March 2015.

16            4.     I signed an offer letter when I joined Otto, and signed another offer letter with

17    Uber when it acquired Otto. Both letters included provisions regarding third-party intellectual

18    property (“IP”) and confidential information, instructing employees not to bring with them and

19    use the IP and/or confidential information of any other companies. My Otto offer letter provided

20    that “Company does not want you to, and hereby directs that you must not, bring to Company, or

21    otherwise use in connection with performing any services on behalf of the Company, any

22    intellectual property rights or other proprietary or confidential material or information of any

23    former employer or other third party. Accordingly by signing this Offer Letter you represent and

24    warrant that you will not bring to Company, or otherwise use in connection with performing any

25    services on behalf of the Company, any intellectual property rights or other proprietary or

26    confidential material or information of any former employer or other party.” My Uber offer letter

27    similarly provided that “In connection with your Employment, you shall not use or disclose any

28
                                                                                                          2
      KSHIRSAGAR DECL. ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
Case: Case No. 3:17-cv-00939-WHA
      20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 57
                                             of 111
       Case 3:17-cv-00939-WHA Document 222-4 Filed 04/11/17 Page 3 of 7



  1   trade secrets or other proprietruy inf01mation or intellectual property in which you or any other

  2   person has any right, title or interest and your Employment will not infringe or violate the rights

  3   of any other person. You represent and waITant to the Company that you have not taken, and

  4   have returned, all property and confidential information belonging to any prior employer."

  5   Attached as Exhibits 1-2 to this Declaration are copies of my signed offer letters.

  6          5.      I have reviewed the allegations about me in the redacted versions of the

  7   Declarations of Gaiy Brown and Tim Willis in Support of Waymo 's Motion for a Preliminary

  8   Injunction ("Brown Declaration" and "Willis Declai·ation").

  9          6.      I did not take any confidential Google/Waymo documents with me upon my

10    depaiture from Google/Waymo for use at Uber and/or Otto. I have not used any confidential

11    Google/Waymo documents or inf01mation in my work for Uber and/or Otto. I was never directed

12    by anyone, at Uber or Otto, or otherwise, to take confidential documents or info1mation from

13    Google or Waymo.

14           7.      When I joined Otto (and after Uber's acquisition of Otto), I spent much of my time

15    building, stmcturing, and integrating new and existing employees into my department. The

16    majority of the employees in my depaitment did not come from Waymo or Google.

17           8.      The Brown Declaration and Willis Declaration allege that I expo1ted five

18    documents from Google Drive in June and July 2016, as listed below:

19                   Brown Declaration, Paragraphs 24-28; Willis Declaration, Paragraph 7
20                       •   Laser
21                           [allege y expo1ted on June 3, 2016 (Willis Deel. Ex. B "Laser

22                       •
                                                                                                          C)
23

24                       •
                                                                                                legedly
25                                                                                              ")
                         •
26                                                                                            legedly
                                                                                              ent-01 ")
27
28

                                                                                                               3
Case: KSHIRSAGAR
      20-03050 DECL.
                 Doc#ISO129-3
                        DEFENDANTS' OPPOSmON
                               Filed:        TO PLAINTIFF'
                                       02/24/21   Entered: S MOTION FOR PRELIMINARY
                                                              02/24/21   04:14:33 INJUNCTION
                                                                                    Page 58
      Case No. 3:17-cv-00939-WHA
                                             of 111
       Case 3:17-cv-00939-WHA Document 222-4 Filed 04/11/17 Page 4 of 7



  1                      •
                                                                                          allegedly
  2                           exported on July 12, 2016] (\,Villis Deel. Ex. F) ("All things")
  3           9.      In response to Paragraphs 24-28 of the Brown Declaration and Paragraph 7 of the
  4   Willis Declaration, I did not take copies of the identified documents with me from Waymo for use
  5   at Uber or Otto.
  6           10.     I have provided my personal phone, my work-issued phone, and my work-issued
  7   laptop to counsel for forensic examination.
  8           11.     Two of the documents - Willis Deel. Exs. D and E, the "and Packaging" and
  9   "Lens Placement-01" doclllllents, respectively - were documents I created during the course of
10    my work at Waymo. After I created them, I continued to access them through my Waymo-issued
 11   laptop as part of my job responsibilities. When I announced my intent to leave Waymo, I was
12    asked by Tim Willis to create a transit.ion memorandum and collect transition documents to
13    transition my responsibilities to my successors, Aurelien Chouard, Daniel Munoz, and Jai
14    Krishnan. That memorandum has been produced in this case and is attached hereto as Exhibit 3.
15    As part of this process, I reviewed certain documents, including the ones that are identified in the
16    Brown and Willis Declarations as " and Packaging" (Willis Deel. Ex. D) and "Lens Placement-
17    01" (Willis Deel. Ex. E). The " and Packaging" document is one in which I compared three
18    potential vendors to determine the best path forward. The " Lens Placement-01" document was a
19    statement of work, or SOW, which I created and then updated at the request of Tim Willis, who
20    asked me to document the cmTent status of my work relative to lens placement automation with a

21    vendor named                                      oth of these doclllllents are referenced in the
22    transition memorandlllll. The " and Packaging" document is refe1Ted to by title on page 2 of the
23    transition memorandlllll, in the second bullet, third sub-bullet. It is underlined, indicating that it is
24    hyperlinked to the document itself. The "Lens Placement-01" document would have informed
25    the second bullet, second sub-bullet on page 1, which says                 OW for the Lens Placement
26    Automation has been fully executed and PO' s are being placed."
27            12.     The transition memorandum was created for the purpose of my successors. When
28

                                                                                                              4
Case: KSHIRSAGAR
      20-03050 DECL.
                 Doc#ISO129-3
                        DEFENDANTS' OPPOSmON
                               Filed:        TO PLAINTIFF'
                                       02/24/21   Entered: S MOTION FOR PRELIMINARY
                                                              02/24/21   04:14:33 INJUNCTION
                                                                                    Page 59
      Case No. 3:17-cv-00939-WHA
                                               of 111
       Case 3:17-cv-00939-WHA Document 222-4 Filed 04/11/17 Page 5 of 7



  1    I left Waymo, I turned in my Waymo-assigned laptop and phone to Derek Ivy at Waymo’s

  2    TechStop. I did not take the transition memorandum or transition documents with me.

  3           13.     With respect to the “Ramp Checklist” (Willis Decl. Ex. C), this was a file that,

  4    although I do not have a specific recollection of doing so, I believe that I may have forwarded to

  5    my personal phone in order to review it in the course of my work at Waymo. The “Ramp

  6    Checklist” document was prepared to assist Waymo in documenting a process that could support

  7    transitioning hardware ownership from the development team to the commercial team. I needed

  8    to read and understand this document to assist in the transition, and give feedback to my

  9    successors and others who had recently joined the team. I have not accessed this file since

10     leaving Waymo. I have provided my personal phone to my legal counsel so that the phone can

11     undergo forensic examination and this document can be returned to Waymo.

12            14.     With respect to the “All Things” document (Willis Decl. Ex. F), I believe this was

13     one document in a three-part series that would have been prepared for a weekly presentation that I

14     and my counterparts supporting the LiDAR team could attend for the purpose of listening,

15     technical growth, and improving my ability to support the team in the course of my work at

16     Waymo, not for any future use. I do not have a specific recollection of accessing this document.

17     I do recall accessing another document in this three-part series, and I may have forwarded that

18     document to my personal phone to review it in the course of my work. I have not accessed this

19     file since leaving Waymo. I have provided my personal phone to my legal counsel so that the

20     phone can undergo forensic examination and this document can be returned to Waymo.

21            15.     Willis Decl. Ex. B, the “Laser Questions” document, appears to have been

22     prepared by a Waymo LiDAR team member for a weekly presentation that I and my counterparts

23     supporting the LiDAR team could attend for the purpose of listening, technical growth, and

24     improving my ability to support the team. This is a file that, although I do not have a specific

25     recollection of doing so, I believe I would have accessed simply to read it in the course of my

26     employment at Waymo. If it was a document forwarded to my personal phone as part of my

27     work at Waymo, I have provided my personal phone, my work-issued phone, and work-issued

28

                                                                                                            5
Case: K20-03050
        SHIRSAGAR DECL  . ISO129-3
                     Doc#    DEFENDANTS ’ OPPOSITION
                                    Filed:   02/24/21TO PLAINTIFF
                                                          Entered:’S MOTION FOR PRELIMINARY
                                                                      02/24/21   04:14:33 INJUNCTION
                                                                                            Page 60
      Case No. 3:17-cv-00939-WHA               of 111
       Case 3:17-cv-00939-WHA Document 222-4 Filed 04/11/17 Page 6 of 7



  1    laptop to counsel for forensic examination. If it was a document downloaded to my Waymo-

  2    assigned laptop as part of my work at Waymo, I turned in that laptop to Derek Ivy at the

  3    TechStop when I left Waymo.

  4           16.     I have not used any information from the files listed in Paragraphs 24-28 of the

  5    Brown Declaration and Paragraph 7 of the Willis Declaration in my work at Uber and Otto.

  6           17.      I understand that Waymo’s First Amended Complaint alleges in Paragraphs 51-52

  7    that a former Waymo supply chain manager knew of the identity of an allegedly confidential

  8    vendor that Waymo ultimately engaged to provide manufacturing services. I do not know which

  9    vendor is referenced in these allegations, nor do I know which vendors Waymo ultimately

10     engaged after July 2016.

11            18.     Furthermore, I have not made any decisions regarding suppliers or vendors for

12     Uber or Otto based on confidential information obtained from Google or Waymo. Before my

13     arrival at Otto, the LiDAR team at Otto had already established relationships with certain

14     vendors. Due to the growth of my team, I am not directly involved in choosing vendors for the

15     LiDAR team. I have not given the LiDAR team, or my team, any confidential vendor

16     information.

17            19.     I note that vendor information is publicly available from forums such as the annual

18     SPIE Photonics West convention at San Francisco’s Moscone Center, which is one of the largest

19     photonics technologies events in the world. Many vendors that provide components and services

20     for LiDAR technology have exhibits and public demonstrations at events such as Photonics West.

21     There were 1,300 companies at the most recent expo, which occurred from January 31 to

22     February 2, 2017, which I attended. Additionally, I believe a number of high technology

23     companies, including Apple, have published lists of their top vendors that are publicly available

24     on their websites.

25            20.     Before this lawsuit, I had never heard of the 14,000 files Waymo alleges that

26     Anthony Levandowski downloaded.

27
28

                                                                                                            6
Case: K20-03050
        SHIRSAGAR DECL  . ISO129-3
                     Doc#    DEFENDANTS ’ OPPOSITION
                                    Filed:   02/24/21TO PLAINTIFF
                                                          Entered:’S MOTION FOR PRELIMINARY
                                                                      02/24/21   04:14:33 INJUNCTION
                                                                                            Page 61
      Case No. 3:17-cv-00939-WHA               of 111
       Case 3:17-cv-00939-WHA Document 222-4 Filed 04/11/17 Page 7 of 7




              I declare under penalty of perjury under the laws of the United States of America that the
   2
       foregoing is true and correct. Executed this 6th day of April, 2017, at San Francisco, California.
   3
   4
                                                              ~                gar
   5
   6
   7
   8

   9

  10
  II
  12
  13

  14

  15

  16
  17
  18

  19

  20
  21
  22
  23
  24
  25
  26

  27
  28


                                                                                                            7

Case: 20-03050      Doc# 129-3       Filed: 02/24/21      Entered: 02/24/21 04:14:33          Page 62
                                              of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17 Page 1 of 34
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1   MICHAEL A. JACOBS (CA SBN 111664)
      MJacobs@mofo.com
  2   ARTURO J. GONZÁLEZ (CA SBN 121490)
      AGonzalez@mofo.com
  3   ERIC A. TATE (CA SBN 178719)
      ETate@mofo.com
  4   MORRISON & FOERSTER LLP
      425 Market Street
  5   San Francisco, California 94105-2482
      Telephone:    415.268.7000
  6   Facsimile:    415.268.7522

  7   Attorneys for Defendants
      UBER TECHNOLOGIES, INC.,
  8   OTTOMOTTO LLC, and OTTO TRUCKING LLC

  9   KAREN L. DUNN (Pro Hac Vice)
      kdunn@bsfllp.com
10    HAMISH P.M. HUME (Pro Hac Vice)
      hhume@bsfllp.com
11    BOIES SCHILLER FLEXNER LLP
      1401 New York Avenue, N.W.
12    Washington DC 20005
      Telephone:   202.237.2727
13    Facsimile:   202.237.6131

14    Attorneys for Defendants
      UBER TECHNOLOGIES, INC.
15    and OTTOMOTTO LLC

16                                 UNITED STATES DISTRICT COURT
17                              NORTHERN DISTRICT OF CALIFORNIA
18                                       SAN FRANCISCO DIVISION
19    WAYMO LLC,                                            Case No.     3:17-cv-00939-WHA
20                          Plaintiff,                      DECLARATION OF PAUL
                                                            McMANAMON IN SUPPORT OF
21            v.                                            DEFENDANTS’ OPPOSITION TO
                                                            PLAINTIFF WAYMO LLC’S
22    UBER TECHNOLOGIES, INC.,                              MOTION FOR PRELIMINARY
      OTTOMOTTO LLC; OTTO TRUCKING LLC,                     INJUNCTION
23
                            Defendants.                     Date:    May 3, 2017
24                                                          Time:    7:30 a.m.
                                                            Ctrm:    8, 19th Floor
25                                                          Judge:   The Honorable William Alsup
26                                                          Trial Date: October 2, 2017
27             UNREDACTED VERSION OF DOCUMENT SUBMITTED UNDER SEAL
28

      MCMANAMON DECL.ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
Case: Case No. 3:17-cv-00939-WHA
      20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 63
                                            of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17 Page 2 of 34
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1           I, Paul McManamon, Ph.D., declare as follows:

  2           1.       I have been asked by counsel for Defendants Uber Technologies, Inc. (“Uber”),

  3   and Ottomotto LLC (“Otto”) and Otto Trucking LLC (collectively, “Defendants”) to provide an

  4   expert opinion in connection with the technology of LiDAR systems and the allegations in

  5   Waymo LLC’s (“Waymo”)1 Motion for a Preliminary Injunction (“Motion”) and the declaration

  6   of Dr. Gregory Kintz in Support of Waymo’s Motion (“Kintz Declaration”), specifically the

  7   alleged trade secrets identified in Paragraphs 29-35 of the Kintz Declaration and the patent

  8   infringement allegations with respect to U.S. Patent Nos. 8,836,922 (“’922 patent”) and 9,285,464

  9   (“’464 patent”) (collectively, “the Asserted Patents”). I submit this declaration in support of

10    Defendants’ Opposition to Waymo’s Motion. I have personal knowledge of the facts set forth in

11    this declaration and, if called to testify as a witness, could and would do so competently.

12    I.      QUALIFICATIONS AND EXPERIENCE
13            2.       I received a Ph.D. degree in physics from the Ohio State University in 1977, and a

14    Master of Science degree in physics from the same university in 1973. I received a Bachelor of

15    Science degree in physics, cum laude, from John Carroll University in 1968.

16            3.       I am currently President of my own company, Exciting Technology LLC, and

17    Technical Director of the Ladar and Optical Communications Institute at the University of

18    Dayton. The term “Ladar” as used in the field of optics has the same meaning as the term

19    “LiDAR” or “lidar,” as used in this lawsuit. I currently have four Ph.D. students and one Masters

20    student that I am advising in aspects of LiDAR technology.

21            4.       I worked as a civilian employee of the U.S. Air Force at Wright-Patterson Air

22    Force Base from May 1968 to May 2008. My last job for the Air Force was Chief Scientist for

23    the Air Force Research Laboratory (AFRL) Sensors Directorate, where I was responsible for the

24    technical aspects of all AFRL sensing technologies, including radio frequency (RF) and electro-

25    optical (EO) sensing, automatic object recognition, infrared countermeasures (IRCM), electronic

26    warfare, and device technologies. In this role I was responsible for a technical portfolio covering

27
28            1
                  As used in this declaration, the term “Waymo” includes Google.
      MCMANAMON DECL.ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                            1
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 64
                                              of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17 Page 3 of 34
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1   more than 1,000 scientists and engineers, and more than $500 million of resources. I worked with

  2   Dr. Fenner Milton and Dr. Gerry Trunk to found the Military Sensing Symposia, combining IRIS

  3   and tri-service radar. Prior to becoming Chief Scientist for AFRL, I was also senior scientist for

  4   EO/IR Sensors for the AFRL, and acting chief scientist for the Avionics directorate for more than

  5   2.5 years. In 2006, I received the Meritorious Presidential Rank Award. This award was

  6   presented in a ceremony by the Secretary of the Air Force.

  7           5.     I chaired the U.S. National Academy of Sciences (“NAS”) Study “Laser Radar:

  8   Progress and Opportunities in Active Electro-Optical Sensing” (2014). Laser Radar, as used in

  9   this NAS study title, is the same as “LiDAR” or “lidar” as used in this lawsuit.

10            6.     I was co-chair of the U.S. NAS study “Optics and Photonics, Essential

11    Technologies for Our Nation” (2012), which recommended a National Photonics Initiative, NPI.

12    This study covered all optical and photonic technology in the United States and the world. It has

13    indirectly resulted in a $610 million center for photonic integrated circuits. I was vice chair of the

14    2010 U.S. NAS study called “Seeing Photons: Progress and Limits of Visible and Infrared Sensor

15    Arrays.”

16            7.     I am a Fellow of the International Society for Optics and Photonics (SPIE), the

17    Institute of Electrical and Electronic Engineers (IEEE), the Optical Society of America (OSA),

18    the AFRL, the Directed Energy Professional society (DEPs), the Military Sensing Symposia

19    (MSS), and the American Institute of Aeronautics and Astronautics (AIAA). I am a former

20    president of SPIE, was on the SPIE board of directors for 7 years, and on the SPIE Executive

21    Committee for 4 years.

22            8.     I am the author of the “Field Guide to Lidar,” published by SPIE in 2015. I am

23    also the author of “Review of ladar: a historic, yet emerging, sensor technology with rich

24    phenomenology,” published by SPIE’s Optical Engineering Journal in 2012.

25            9.     I have taught a graduate course in LiDAR, and multi-day short courses in LiDAR.

26            10.    I received the WRG Baker award from the IEEE in 1998 for the best paper in any

27    refereed IEEE journal or publication (out of over 20,000 refereed papers).

28            11.    A copy of my resume is attached as Exhibit 1 to this declaration.

      MCMANAMON DECL.ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                           2
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 65
                                              of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17EYES
                    HIGHLY CONFIDENTIAL-ATTORNEYS'          Page 4 of 34
                                                               ONLY


  1            12.   I am being compensated at a standard consulting rate of $200 per hour for my

  2   work in connection with this action. I am also being reimbursed for any out-of-pocket expenses.

  3   My compensation is not based in any way on the outcome of the litigation or the nature of the

  4   opinions that I express.

  5   II.      MATERIALS CONSIDERED
  6            13.   I have reviewed and considered Waymo's Motion, the Kintz Declaration, the

  7   Declaration of Piene-Yves Droz ("Droz Declaration"), Plaintiffs List of Asse1ied Trade Secrets

  8   Pursuant to Cal. Code Civ. Proc. Section 2019.201 ("Waymo's TS List"), attached as Exhibit 1 to

  9   the Declaration of Jordan Jaffe In Supp011 ofWaymo's Motion ("Jaffe Declaration"), the

 10   Declaration of James Ha slim ("Haslim Declaration"), the Declaration of Scott Boehmke

 11   ("Boehmke Declaration"), and the Declaration of Michael Lebby ("Lebby Declaration"), the ' 922

 12   and '464 patents, the '922 and '464 patents' prosecution hist01y, materials identified in Exhibit 2

 13   to this declaration, and references cited in this declaration.

 14            14.   I have spoken with two Uber engineers who each led aspects of the development

 15   ofUber's Fuji LiDAR. James Haslim led the development of the Fu'i LiDAR, and Scott

 16

 17

 18   have reviewed their Declarations. These conversations and declarations indicate that Uber's Fuji

 19   system was independently developed b Uber engineers who were not relying on any trade secret




22    acquiring Otto. Also, the designs of the Fuji and the            re very different. It is evident from

23    the differences between the Uber and Wa mo designs, and from the timing of the development of

24    Uber's                                           that the Fuji LiDAR was independently developed.

25    I have inspected the Fuji system to confum these differences.

26    III.     LEGAL STANDARDS
27             15.   I have not been asked to offer an opinion on the law and I am not an attorney.

28    However, as an expe1t assisting the Comt in detennining whether there was trade secret

      MCMANAMON DECL.1SO DEFENDANTS' OPP0SmON TO PLAINTIFF' S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                               3
Case: Case No. 3:l 7-cv-00939-WHA
      20-03050        Doc# 129-3     Filed: 02/24/21     Entered: 02/24/21 04:14:33          Page 66
                                              of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17 Page 5 of 34
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1   misappropriation and patent infringement, I understand that I am obliged to follow applicable

  2   law. I set forth below my understanding of the applicable legal principles as explained to me by

  3   Defendants’ attorneys. I have been asked to apply these legal principles to my analysis.

  4           16.       I understand that a trade secret consists of information that derives independent

  5   economic value from not being generally known to the public or to other persons who can obtain

  6   economic value from its disclosure or use. I understand that information that can be discovered

  7   by fair and honest means, such as independent development or reverse engineering, will not

  8   receive trade secret protection. I also understand that publicly known information, such as

  9   technical information published in patents, books, or articles, or design choices known to

10    engineers in the field, will not receive trade secret protection. I also understand that general skills

11    and knowledge acquired in the course of employment do not constitute trade secrets.

12            17.       I understand that to maintain trade secret protection, a trade secret must be subject

13    to efforts that are reasonable under the circumstances to maintain its secrecy.

14            18.       I understand that trade secret misappropriation means disclosure, or use, of a trade

15    secret without consent by a person who used improper means to acquire knowledge of the trade

16    secret or, at the time of disclosure or use, knew or had reason to know that his or her knowledge

17    of the trade secret derived from, or through, a person who had used improper means to acquire it.

18            19.       I understand that to determine whether there is infringement of a patent: (1) the

19    claims of the patent must be construed; and (2) the properly construed claims must then be

20    compared with the accused products.

21            20.       I understand that Waymo has not proposed any constructions of the claim terms of

22    the Asserted Patents.

23            21.       As the second step in the infringement analysis, I understand that the properly

24    construed claim must be compared to the accused products. I understand that an accused product

25    may infringe a claim either literally or equivalently. I understand from counsel that literal

26    infringement exists when the accused product embodies each and every limitation of a given

27    asserted claim.

28            22.       If a product does not literally embody a particular limitation of the claim, it can

      MCMANAMON DECL.ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                                4
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 67
                                                of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17 Page 6 of 34
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1   still infringe under the doctrine of equivalents. Determining equivalence involves examining

  2   whether the differences between the claimed limitation and the accused product are insubstantial.

  3   I understand that one test used to determine equivalence is referred to as the “function, way,

  4   result” test. Under this test, to show equivalence, the accused product must perform substantially

  5   the same function in substantially the same way to achieve substantially the same result as the

  6   claim limitation.

  7   IV.     SUMMARY OF OPINIONS
  8           23.      Based on my analysis of the alleged trade secrets identified in Paragraphs 29-35 of

  9   the Kintz Declaration and my analysis of the ’922 and ’464 patents, I conclude that: (1) the

10                                                               in Paragraphs 29-35 of the Kintz

11    Declaration is not a trade secret; (2) Uber’s Fuji LiDAR system was independently developed and

12    the Fuji did not incorporate or rely upon Waymo’s

13                  ; and (3) Uber’s Fuji system does not infringe the ’922 and ’464 patents.

14    V.      OVERVIEW OF LIDAR AND SELF-DRIVING CARS
15            24.      LiDAR stands for “Light Detection and Ranging.” Alternative names for LiDAR

16    in the industry have been “laser radar” or “ladar.” Various capitalizations have been used for

17    LiDAR. In this lawsuit it seems the spelling “LiDAR” is being used, with only the “i” in lower

18    case. I usually use the spelling “lidar,” with all lower case letters. For this declaration, I will use

19    “LiDAR” to refer to lidar, ladar, laser radar, or opdar, since it is the common term used in this

20    lawsuit.

21            25.      LiDAR is a sensing technique that involves sending light from a laser emitter and

22    measuring the time it takes for the light to reflect off surrounding objects and return to a detector.

23    LiDAR has long been used for applications apart from self-driving cars.

24            26.      An early example of the use of LiDAR was in the late 1960s and early 1970s when

25    “corner-cube reflectors” were placed on the moon by the Apollo 11, 14, and 15 missions. These

26    reflectors use a combination of mirrors that reflect an incoming light beam back in the direction it

27    came from. Scientists on earth bounced laser pulses off these reflectors and calculated the

28    distance between the Earth and the moon to an accuracy of about 3 centimeters. Other early

      MCMANAMON DECL.ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                                5
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 68
                                              of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17 Page 7 of 34
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1   applications of LiDAR included weather-related uses such as wind sensing and turbulence

  2   detection, and military applications such as cruise missile guidance, wire detection, and automatic

  3   target identification.

  4           27.     LiDAR works in the optical wavelength region, using wavelengths ranging from

  5   the visible light region (the human eye sees light with wavelengths from about .45 μm to about

  6   .7 μm) to about 11 μm (known as long-wave infrared). By contrast, radar works in the

  7   microwave region with wavelengths from millimeters to tens of meters. In comparison to radar,

  8   LiDAR has much higher resolution, but has more difficulty seeing through fog and rain. For

  9   automotive applications, the most likely wavelengths would be approximately 0.9μm, which is

10    currently most common, or around 1.5 μm, which may become more popular, as components

11    mature, due to eye safety considerations.

12            28.     For illuminating an object, LiDAR systems typically use diode lasers or diode

13    pumped solid state lasers. Diode lasers have limited peak power. Because of this limited power,

14    many LiDAR systems using diode lasers will match one laser diode per detector, whereas LiDAR

15    systems using diode pumped solid state lasers would use one laser to illuminate an area viewed

16    by many detectors.

17            29.     Automotive applications for LiDAR typically use a short range 3D form of

18    LiDAR. In such applications, LiDAR has the advantage over passive sensors of providing range

19    measurements at each angular location. Using 3D LiDAR, a 3-dimensional image, or point

20    cloud, can be formed, providing locations of objects around the vehicle in angle/angle/range

21    space. This allows the driverless car to know the range to any object location in azimuth and

22    elevation viewed by the LiDAR.

23            30.     Automotive applications of LiDAR date back to at least the 1980s, when the

24    Defense Advanced Research Projects Agency (DARPA) funded the Autonomous Land Vehicle

25    (ALV) project in cooperation with academic institutions such as Carnegie Mellon University

26    (CMU). DARPA conducted a 1985 road demonstration with an autonomous vehicle using a color

27    video camera and laser range scanner, which a 1986 report on the ALV project identified as a

28    laser range finder built by ERIM. CMU worked with DARPA to develop an autonomous vehicle

      MCMANAMON DECL.ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                            6
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 69
                                             of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17 Page 8 of 34
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1   called the NavLab that also used the ERIM laser range finder.

  2           31.    By the mid-90s, manufacturers were experimenting with using LiDAR for

  3   automotive collision avoidance systems. For example, U.S. Patent No. 7,209,221, which claims

  4   priority to a 1993 German patent, discloses a blindspot detection system using laser diodes

  5   installed on the car mirrors. This patent identifies advantages of using LiDAR: “Laser Radar: As

  6   with regular radar, two techniques exist: (1) a pulsed-beam of infrared light coupled with time-of-

  7   flight measurements, and (2) the modulation of a continuous light beam. The pulsed technique

  8   offers long range, high directionality, and fast response time. Its limitations are its sensitivity to

  9   environmental conditions.” (’221 patent at 4:33-38.) Today, cars from manufacturers like Volvo

10    and Infiniti are equipped with LiDAR-based advanced driver assistance systems (ADAS).

11            32.    In 2004, DARPA funded the first Grand Challenge, the world’s first long distance

12    competition for self-driving cars. The Grand Challenge was held again in subsequent years. The

13    autonomous vehicles in the 2004 and 2005 Grand Challenges used LiDAR systems from sensor

14    companies, such as the German company SICK AG. One of the entrants in the 2005 Grand

15    Challenge was David Hall and his company Velodyne Acoustics Inc., now Velodyne LIDAR Inc.

16    (“Velodyne”). Velodyne created a LiDAR sensor that used multiple diode lasers and detectors,

17    with a rotary motor to rotate the housing about a base. The winner of the 2007 Grand Challenge

18    used Velodyne’s HDL-64E sensor, a 64-laser LiDAR system. Velodyne’s LiDARs are some of

19    the most popular systems in the self-driving car industry and have been used by both Waymo and

20    Uber for their self-driving cars.

21    VI.     UBER’S INDEPENDENT DEVELOPMENT OF LIDAR SYSTEM
22            A.     Overview and Comparison of Uber and Waymo LiDAR Systems
23            33.     As described below, the Fuji LiDAR is based on requirements, including

24                                    developed at Uber by Mr. Boehmke before the acquisition of Otto,

25    without reliance on any Waymo trade secret information. To illustrate the relevant differences

26    between Waymo’s            system and Uber’s Fuji system, the following chart provides a summary

27    comparison of key features. I discuss these features in more detail below.

28

      MCMANAMON DECL.ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                               7
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 70
                                              of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17EYES
                    HIGHLY CONFIDENTIAL-ATTORNEYS'          Page 9 of 34
                                                               ONLY


  1

  2
  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

20
21

22
23

24

25

26

27

28

      MCMANAMON DECL.1SO DEFENDANTS' OPPOSmON TO PLAINTIFF' S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                  8
Case: Case No. 3:l 7-cv-00939-WHA
      20-03050        Doc# 129-3    Filed: 02/24/21   Entered: 02/24/21 04:14:33     Page 71
                                             of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17EYES
                    HIGHLY CONFIDENTIAL-ATTORNEYS'         PageONLY
                                                                10 of 34



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14           34.    In the LiDAR field, the te1m "monostatic" is used to refer to LiDARs that have

 15   onl:y one aperture through which both the outgoing light (transmit) and incoming light (receive)

 16   will pass. By contrast, a "bistatic" LiDAR is a system with separate apertures for the transmitted

 17   and received light. (See Paul McManamon, Field Guide to Lidar 12 (2015) (describing

 18   monostatic and bistatic s stems .)

 19           35.    Waymo' s           iDAR is a monostatic system, meaning that it has a single

20    exterior aperture through which transmitted and received light will pass. As shown in the

21    illustration below (taken from Kintz Declaration, with labels and shading added), the           as a

22    shared lens fitted in the exterior aperture that is used both to collimate the outbound transmitted

23    light and collect the inbound received light. The         ·s comprised of a single optical cavity in

24    which the transmit path hown in red belo        and receive path (shown in blue will overlap.

25

26

27

28

      MCMANAMON DECL.1SO DEFENDANTS' OPPOSmON TO PLAINTIFF' S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                             9
Case: Case No. 3:l 7-cv-00939-WHA
      20-03050        Doc# 129-3    Filed: 02/24/21       Entered: 02/24/21 04:14:33       Page 72
                                             of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17EYES
                    HIGHLY CONFIDENTIAL-ATTORNEYS'         PageONLY
                                                                11 of 34



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16           36.    By contrast, Uber's Fuji LiDAR is a combination of two bistatic systems, each of

 17   which is housed in a separate cavity. As shown in the annotated CAD drawing below of a cross-

 18   sectional top view of the LiDAR (Haslim Declaration ,i 13), the Fuji comprises a medium-range

 19   cavity and a long-range cavity. Each cavity has separate transmit and receive paths divided by

20    non-reflective metal walls, with separate lenses for each path. In total, the Fuji has four exterior

2l    apertures fitted with four separate lenses. The transmit and receive light paths do not overlap in

22                                    ath is physically separated from the others.

23                                         while the medium-range cavity is

24                         When the two cavities are mounted next to each other, there is a substantial

25    metal wall between them. The two cavities in the Fuji system are really two LiDARs packaged in

26    a single rotating housing.

27

28

      MCMANAMON DECL.1SO DEFENDANTS' OPPOSmON TO PLAINTIFF' S MOTION FOR PRELIMINARY INJUNCTION
Case: Case No. 3:l 7-cv-00939-WHA
      20-03050        Doc# 129-3    Filed: 02/24/21     Entered: 02/24/21 04:14:33         Page 73
                                             of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17EYES
                    HIGHLY CONFIDENTIAL-ATTORNEYS'         PageONLY
                                                                12 of 34



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11

 12
 13

 14
 15
 16
 17
 18
 19
20
21
22
23
24
25
26                                                      LiDAR has a veitical field of view of   I
27
28            40.    The Fuji design combines two LiDARs: a medium-range LiDAR in one cavity and

      MCMANAMON DECL.1SO DEFENDANTS' OPPOSmON TO PLAINTIFF' S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                    11
Case: Case No. 3:l 7-cv-00939-WHA
      20-03050        Doc# 129-3    Filed: 02/24/21   Entered: 02/24/21 04:14:33     Page 74
                                             of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17EYES
                    HIGHLY CONFIDENTIAL-ATTORNEYS'         PageONLY
                                                                13 of 34



  1

  2
  3

  4

  5           B.     Development of Uber's Fuji LiDAR
  6           41.    In his Declarntion a                                                         enesis of

  7   the dual 32-channel LiDAR design                                                            and

  8   separate transmit and receive lenses of the Fu· i s

  9           42.    As documented ·

 10   Mr. Boehmke recognized by that time tha

 11                                                   Boehmke Deel. ,i 6.) He considered adjusting the

 12

 13

 14

 15

 16

 17

 18                                                               ·. Boehmke worked on developing

 19                                                                  g cars based on the technical restraints

20
21

22                                    being developed by Uber. (Boehmke Deel. Ex. D):

23

24

25

26

27

28

      MCMANAMON DECL.1SO DEFENDANTS' OPP0Sm0N TO PLAINTIFF' S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                           12
Case: Case No. 3:l 7-cv-00939-WHA
      20-03050        Doc# 129-3    Filed: 02/24/21         Entered: 02/24/21 04:14:33      Page 75
                                             of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17EYES
                    HIGHLY CONFIDENTIAL-ATTORNEYS'         PageONLY
                                                                14 of 34



  1

  2
  3

  4

  5

  6

  7

  8

  9

 10

 11

 12             44.                                                             o develop dual 32-

 13   channel LiDAR sensors that would work together to achieve 64-channel resolution with Uber's



 15

 16

 17

 18

 19

20

21

22
23

24                                                                    Mr. Boehmke's design included

25

26              46.   The design choices and requirements described above were examined and

27    developed by Mr. Boehmke prior to Uber's acquisition of Otto in August 2016. (Boehmke Deel.

28    if 13.)
      MCMANAMON DECL.1SO DEFENDANTS' OPPOSmON TO PLAINTIFF' S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                     13
Case: Case No. 3:l 7-cv-00939-WHA
      20-03050        Doc# 129-3    Filed: 02/24/21   Entered: 02/24/21 04:14:33     Page 76
                                             of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17EYES
                    HIGHLY CONFIDENTIAL-ATTORNEYS'         PageONLY
                                                                15 of 34



  1           47.    In his Declarntion and discussion with me, Mr. Boehmke explained that by late

  2   October 2016 he and Mr. Haslim decided that Mr. Haslim's team should switch from developing

  3                                 o developing the Fuji design based on Mr. Boehmke's work from

  4   before the Otto acquisition. (Boehmke Deel. ,r 14.)

  5           48.    Mr. Boehmke pulled together the design options he previously considered and



  7   (Boehmke Deel.                                        document, Mr. Beohmk:e provided a

  8   summa1y of the                                      e had developed. (Boehmke Deel. ,r 16.) The

  9   positioning and orientation of the diodes on the transmit board of the Fuji design are based on

 10   Mr. Boehmke' s work on                                        (Id.)

 11   VII.    WAYMO'S TRADE SECRET ALLEGATIONS
 12           49.    I unden,1and from the Kintz Declaration that Mr. Kintz has opined that

 13   Defendants' Fuji LiDAR devices incmporate a number ofWaymo trade secrets. Below, I

 14   respond to Iv.fr. Kintz with respect to Waymo's alleged trade secrets specifically identified in

 15   Paragraphs 29-35 of his Declaration. To the extent Mr. Kintz supplements his opinions or

 16   addresses additional alleged trade secrets, or other infonnatiou becomes available, I reserve the

 17   right to respond.

 18

 19

20

21

22

23

24

25

26

27

28    disclosure of this type o                                             esign. He states that this

      MCMANAMON DECL.1SO DEFENDANTS' OPP0SmON TO PLAINTIFF'S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                          14
Case: Case No. 3:l 7-cv-00939-WHA
      20-03050        Doc# 129-3      Filed: 02/24/21   Entered: 02/24/21 04:14:33         Page 77
                                               of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17EYES
                    HIGHLY CONFIDENTIAL-ATTORNEYS'         PageONLY
                                                                16 of 34



  1                                                            the Velodyne HDL-64E, which pmportedly both

  2
  3           51.                                                                                                                  snot a
  4   trade secret.                                                                                   ·s a well-known optical

  5   concept called foveated vision. The human eye uses foveated vision: when you look in a given

  6   direction you have higher resolution in the central region of your field of view, and lower

  7   resolution in the peripheral areas. Many papers have been published using this concept to

  8

  9                                                                                       s an obvious extension of

 10   cmTent optical systems practice. For example, in early 2015, a research group at HRL

 11

 12

 13

 14   Mundhenk, et al., "PanDAR: A wide-area, frame-rate, and full color LIDAR with foveated region

 15   using backfilling inte1polation upsampling." (attached as Exhibit 4).) Figure 1 from the PanDAR

 16   paper illustrates this concept:
 17
                                                                                                                          .,.   Um
 18
                                                                                                                  ,;
 19                                                                                                   .,
                                                                                                         .,. .,
                                                                                                 .,
20                                                                                         .,,

21                                                                             .,,
22
                                                                      ., .,.
                                                                 .,. .,. 16~
                                                                                     Periphery         ~
                                                                                                       ___ -                    2.S m


23

24                                                    ~-
                                                     ~....

25
                                          i.25m      16BN~'<                    --
                                                  . . _ _i_.2_m_ ' _, __Perlphery      -.::::_- - -
26

27            53.     The concept of a cmved transmit PCB is certainly not a trade secret, as it is

28    disclosed in public references. Waymo' s own '922 patent discloses the use of "light sources

      MCMANAMON DECL.1SO DEFENDANTS' OPPOSmON TO PLAINTIFF' S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                        15
Case: Case No. 3:l 7-cv-00939-WHA
      20-03050        Doc# 129-3        Filed: 02/24/21        Entered: 02/24/21 04:14:33                              Page 78
                                                 of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17 Page 17 of 34
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1   [that] can be mounted on a curved edge of one or more vertically-oriented printed circuit boards

  2   (PCBs), such that the curved edge of the PCB substantially matches the curvature of the focal

  3   surface in the vertical plane of the PCB.” (’922 patent, at 5:14-19.) As shown in Figure 4 of the

  4   ’922 patent, below, the transmit PCB contains “a plurality of light sources 422 a-c (e.g., laser

  5   diodes) that are placed around the edge of the PCB with spacing between the diodes.”

  6                                                                           420

                                                                          /         444
  7

  8

  9

10

11

12

13

14            54.    The concept of                                                            is not a
15    trade secret, as it is expressly stated in Velodyne’s U.S. Patent No. 8,767,190 (attached as Exhibit
16    3), which claims priority to a provisional application filed in 2006. The ’190 patent discloses a
17    Velodyne LiDAR system with 32 laser diodes, each on a separate PCB. (’190 patent, Fig. 8 at
18    item 30.) The laser PCBs are arranged in a curved stack (item 30) within the system. (Id.) On
19    the opposite side is a corresponding stack of PCBs (item 32) with detectors for sensing the
20    incoming light. (Id. at item 32.)
21

22

23

24

25

26

27
28

      MCMANAMON DECL.ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                          16
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 79
                                             of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17 Page 18 of 34
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1                                                               20




  2

  3

  4

  5

  6

  7

  8
                                                      FJG.8
  9

10            55.    Figure 5 of the ’190 patent shows a side view of the detector stack, which is
11    identical in arrangement to the laser stack. I have annotated Figure 5 below to illustrate how the
12    laser diodes would be positioned in the disclosed system (recognizing that the lasers would be on
13    the opposite side of the one depicted in Figure 5). As shown in the figure below, the diodes are
14    located on the rear edge (right side) of each PCB facing backwards towards the mirror 40. Laser
15    light from the diodes will reflect off mirror 40 and pass through lens 50. (’190 patent, Col. 5:49-
16    51.) As can be seen, the diodes are arranged in a curved pattern (“fan pattern”) organized around
17    a central axis. (Id. at Col. 56-67.) The angles of the laser diodes can be adjusted based on the
18    “desired range of the system.” (Id.)
19

20

21

22

23

24

25

26

27
28

      MCMANAMON DECL.ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                            17
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 80
                                             of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17EYES
                    HIGHLY CONFIDENTIAL-ATTORNEYS'         PageONLY
                                                                19 of 34



  1                                                          ustt
                                                      _ / 20 Diodu

  2
  3

  4

  5

  6

  7

  8                                                                         14


  9

 10

 11

 12
                                                       FIG. 5
 13

 14

 15

 16   emitter/detector pairs populated along the ve1tical FOV is intentionally variable. While 32 pairs
 17
      of emitters and detectors are shown in the illustrated versions, the use of hybrids and a
 18   motherboard allows for a reduction in the number of emitters and detectors by simply removing
 19   or not installing any desired number of emitter/detector pairs." ('190 patent at 6:56-67.) The
20    patent further explains: "For some uses increased density is desirable to facilitate seeing objects
21    at futther distances and with more ve1tical resolution." (Id.)
22            57.                                                   or not installing some of the laser PCBs
23

24

25                                                              have annotated Figure 5 below to show an
26    example o                              achievable in the system of the '190 patent.
27

28

      MCMANAMON DECL.1SO DEFENDANTS' OPP0SmON TO PLAINTIFF' S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                               18
Case: Case No. 3:l 7-cv-00939-WHA
      20-03050        Doc# 129-3    Filed: 02/24/21     Entered: 02/24/21 04:14:33          Page 81
                                             of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17 Page 20 of 34
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1

  2

  3

  4

  5

  6

  7

  8

  9

10

11

12

13
              58.    The ’190 patent also discloses at Col. 6:61-7:7 that multiple laser diodes can be
14
      mounted together on one PCB at different vertical angles to achieve a
15
           and improve resolution:
16

17                   [M]ultiple emitters and detectors can be designed and mounted onto
                     the hybrid boards at slightly different vertical angles, thus
18                   increasing the density of vertical FOV coverage in the same
                     footprint. If, for example, two emitters and two detectors were
19                   mounted on each of the hybrids shown in FIGS. 6 and 7 with slight
                     vertical offsets, the design would incorporate 64 emitters and
20                   detectors rather than 32. This example design describes two
                     emitters and detectors mounted per board, but there is no practical
21                   limit to the number of emitters and detectors that may be mounted
                     on a single board. The increased number of emitters and detectors
22                   may be used to increase the field of view by adjusting the relative
                     orientation, or may be used to increase the density of points
23                   obtained within the same field of view.

24            59.    For the reasons stated above, the concept of
25                              was known in the optical field, and specifically in the LiDAR field,
26    and is not a Waymo trade secret.
27            60.    Furthermore, my discussions with Fuji designers Mr. Haslim and Mr. Boemke,
28

      MCMANAMON DECL.ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                         19
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 82
                                            of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17EYES
                    HIGHLY CONFIDENTIAL-ATTORNEYS'         PageONLY
                                                                21 of 34




  2   development o                                        tUber        I   I   .   •   I     I   I       I   I t    •


  3   discussed above, Waymo 's alleged trade secrets regarding                                                          ere

  4   not trade secrets, but were info1mation known to a reasonabl                                                  mo

  5   LiDARs. like Mr. Boehmke. I also note that th

  6                                 he medium-ran e and long-range cavities. (S , ,         • •       I   • •        I

  7                                                     the long-range cavity have

  8

  9           B.      Comments on Other Alleged Waymo Trade Secrets
 10           61.     I have reviewed Waymo's TS List (Exhibit 1 to the Jaffe Declaration). Waymo 's

 11   Motion and the Kintz Declaration pmpo1t to address only ce1tain alleged trade secrets from

 12   Waymo' s TS List, including TS List Nos. 1, 2-4, 6-7, 14, 28-30, 39, and 94-99. I reserve the

 13   right to submit a supplemental declaration addressing any other alleged trade secrets from the TS

 14   List that Waymo raises in its fiuther briefing or declarations.

 15           62.     As described below, many of the alleged trade secrets on Waymo's TS List are

 16   quite broad in scope and cover features that would exist in almost any rotating LiDAR system for

 17   automotive use. If these broad featmes were deemed to be Waymo's trade secrets and

 18   Defendants were enjoined from using them in their LiDAR designs, it may have the effect of

 19   precluding Uber from developing any rotating LiDAR s

20

21

22




25

26

27

28

      MCMANAMON DECL.1SO DEFENDANTS' OPP0SmON TO PLAINTIFF' S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                               20
Case: Case No. 3:l 7-cv-00939-WHA
      20-03050        Doc# 129-3      Filed: 02/24/21     Entered: 02/24/21 04:14:33                  Page 83
                                              of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17EYES
                    HIGHLY CONFIDENTIAL-ATTORNEYS'         PageONLY
                                                                22 of 34




  3   may greatly limit Uber's ability to develop an effective LiDAR s stem for automotive use.

  4

  5   provid                                                                                                          s

  6   approximately what a person of ordinaiy skill would expect in any automotive LiDAR system

  7   operating on relatively flat tenain, given the mounting of LiDARs on top of a vehicle

  8   oeneral need to see objects in front of and around a vehicle but not above it. If such

  9                   ere deemed a Waymo trade secret, it may greatly limit Uber' s ability to develop an

 10   effective LiDAR system for automotive use.                          e, the Fuji system uses two cavities

                                                                          But to the extent Waymo claims that

 12   thei1

 13

 14

 15



 17   system. The unambiguous range of a LiDAR is the maximum range you can image without

 18   having multiple pulses in the air at the same time. Unambiguous range is calculated by the

 19   following fo1mula, where c is the speed of light and -r is the time between pulses:

20
                                                                  C'T
21                                           R unambig
                                                                      2
22

23                                                               low shows the unambiguous range for
24                                                               Given that it is not desirable to operate
25    beyond the unambiguous range (i.e. , you w ,     . ,   I    .   I   I     .   .   I   I   , I I    .   .   .   . I


26    the sensor before the next pulse is sent), the
27               t which the LiDAR is operating. If this concept were deemed a Waymo trade secret, it
28

      MCMANAMON DECL.1SO DEFENDANTS' OPPOSmON TO PLAINTIFF' S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                           21
Case: Case No. 3:l 7-cv-00939-WHA
      20-03050        Doc# 129-3    Filed: 02/24/21      Entered: 02/24/21 04:14:33                     Page 84
                                             of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17EYES
                    HIGHLY CONFIDENTIAL-ATTORNEYS'         PageONLY
                                                                23 of 34




  2

  3

  4

  5

  6

  7           67.     TSL

  8

  9

                                                                       • •    •    •   •   •   •   size of the

 11   object being viewed, when viewing objects at different ranges.                               ill generally

 12   be needed to maintain spatial resolution for objects at greater distances, because the light spreads

 13   out when traveling to the object and being reflected from the object. (See Paul McManamon,

 14   Field Guide to Lidar 14 (2015) (LiDAR range equation).) If this concept were deemed a Waymo

 15   trade secret, it may greatly limit Uber's ability to develop an effective LiDAR system for

 16   automotive use.

 17           68.

 18   system with a

 19   well-known in the field of LiDAR that it is beneficial




22    deemed a Waymo trade secret, it may greatly limit Uber' s ability to develop an effective LiDAR

23    system for automotive use.

24    VIII. THE '922 PATENT

25            A.      Overview of the '922 Patent

26            69.     The '922 patent discloses a LiDAR system using a single lens for collimating the

27    transmission beams and for focusing the reflected light beams onto the detectors via the receive

28    path. This is a monostatic LiDAR system. (See Paul McManamon, Field Guide to Lidar 12

      MCMANAMON DECL.1SO DEFENDANTS' OPP0SmON TO PLAINTIFF' S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                 22
Case: Case No. 3:l 7-cv-00939-WHA
      20-03050        Doc# 129-3    Filed: 02/24/21     Entered: 02/24/21 04:14:33             Page 85
                                            of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17 Page 24 of 34
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1   (2015).) The embodiment of the ’922 patent is illustrated in Figure 2 (reproduced below):

  2

  3

  4

  5

  6

  7

  8

  9

10
                                                        FIG.2
11

12            70.    As shown in Figure 2, a transmit block 220 includes light sources that emit a
13    plurality of light beams along a transmission path (202a-c) that are reflected by a mirror 224 and
14    pass through an exit aperture 226. The transmission beams pass through lens 250, which
15    collimates the light beams for transmission into the surrounding environment to reflect off
16    objects. (’922 patent at 11:62-12:43.)
17            71.    The reflected beams return to the system and are focused by lens 250 to bounce off
18    of reflective material on wall 244 and travel through entrance aperture 234 to the detectors 232a-
19    c. (’922 patent at 12:44-49, 13:1-10.)
20            72.    All claims of the ’922 patent require a single “interior space” containing both the
21    transmit and receive paths, a “reflective surface” in the receive path, and a single lens for
22    transmitting and receiving light. For example, Claim 1 recites (emphasis added):
23                   1. A light detection and ranging (LIDAR) device, comprising:
24                   a lens mounted to a housing, wherein the housing is configured to
                     rotate about an axis and has an interior space that includes a
25                   transmit block, a receive block, a transmit path, and a receive
                     path, wherein the transmit block has an exit aperture in a wall that
26                   comprises a reflective surface, wherein the receive block has an
                     entrance aperture, wherein the transmit path extends from the exit
27                   aperture to the lens, and wherein the receive path extends from
                     the lens to the entrance aperture via the reflective surface;
28

      MCMANAMON DECL.ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                           23
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 86
                                               of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17 Page 25 of 34
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1                  a plurality of light sources in the transmit block, wherein the
                     plurality of light sources are configured to emit a plurality of light
  2                  beams through the exit aperture in a plurality of different directions,
                     the light beams comprising light having wavelengths in a
  3                  wavelength range;

  4                  a plurality of detectors in the receive block, wherein the plurality of
                     detectors are configured to detect light having wavelengths in the
  5                  wavelength range; and

  6                  wherein the lens is configured to receive the light beams via the
                     transmit path, collimate the light beams for transmission into an
  7                  environment of the LIDAR device, collect light comprising light
                     from one or more of the collimated light beams reflected by one or
  8                  more objects in the environment of the LIDAR device, and focus
                     the collected light onto the detectors via the receive path.
  9
              73.    In Paragraph 56 of his Declaration, Mr. Kintz opines that the “key innovation over
10
      prior art” in the ’922 patent is the use of a common lens for the transmit and receive paths.
11
      However, during the prosecution of the application that led to the issuance of the ’922 patent, the
12
      Examiner initially rejected the independent claims as obvious over a combination of U.S. Patent
13
      No. 7,969,558 (Hall), U.S. Patent No. 6,046,800 (Ohtomo), and U.S. Application No.
14
      2002/014924 (Wangler), that disclosed the concept of using a common lens for transmitted and
15
      received light. In particular, the Examiner found that Ohtomo teaches an optical wave range
16
      finder using a laser and a “multi-functional lens.” (February 13, 2014 Non-Final Rejection at 5.)
17
      As illustrated in Figure 14 (below), the embodiment of Ohtomo uses “an object lens 340 for
18
      collimating the range measuring light to cause the light to be focused on the receiving part
19
      320.” (Ohtomo at 3:55-57 (emphasis added).) As shown in Figure 14, object lens 340 both
20
      collimates the outbound beams and focuses the inbound beams:
21

22

23

24

25

26

27
28

      MCMANAMON DECL.ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                          24
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 87
                                             of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17 Page 26 of 34
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1
                                                    FIG.14
  2

  3
                                                                       330
  4

  5

  6

  7
                                                        300
                                                           I
  8

  9           74.    Mr. Kintz’s Declaration does not mention Ohtomo’s disclosure of a common lens,

10    nor does it describe the applicant’s response to the initial rejection for obviousness in view of

11    Ohtomo, distinguishing Ohtomo on the basis that it lacked “an exit aperture in a wall that

12    comprises a reflective surface.” Mr. Kintz’s Declaration also does not mention the known use of

13    monostatic LiDAR systems for the last several decades.

14            B.     Person of Ordinary Skill in the Art
15            75.    In Paragraph 19 of the Declaration, Mr. Kintz opines that “a person of ordinary

16    skill in the art at the time of the invention would have had a Bachelor of Science degree in

17    Physics, and at least three years’ experience in laser-based optical mapping systems, or the

18    equivalent.” In my opinion, a person of ordinary skill in the art would have a Master’s degree in

19    Physics, Electrical Engineering, Electro-Optics, or related fields and at least three years of

20    experience in the optical field, preferably in LiDAR; or have a Bachelor’s Degree in Physics,

21    Electrical Engineering, Electro-Optics, or related fields and at least five years of experience. I

22    understand that the definition of a person of ordinary skill takes into consideration factors such as

23    the education and experience of inventors, and I reserve the right to amend my opinion on the

24    definition of a person of ordinary if more information becomes available with respect to the

25    inventors of the ’922 and ’464 patent.

26            C.     Non-infringement of Claims 1 and 13
27            76.    Uber’s Fuji design does not infringe Claim 1 of the ’922 patent because it does not

28    contain (1) “an interior space that includes . . . a transmit path, and a receive path”; (2) a

      MCMANAMON DECL.ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                           25
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 88
                                               of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17 Page 27 of 34
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1   “reflective surface” through which the receive path extends to the receive board; or (3) a single

  2   lens configured to both “collimate the light beams for transmission” and “focus the collected light

  3   onto the detectors via the receive path.”

  4           77.    Claim 13 of the ’922 patent depends from Claim 1, and Uber’s Fuji design does

  5   not infringe Claim 13 because it does not infringe Claim 1.

  6                 i. Uber’s Fuji Design
  7           78.    Uber’s Fuji design has two separate LiDAR cavities, each with separate

  8   compartments for the transmit and receive path, as well as separate lenses for collimating

  9   outbound light and for focusing inbound light. The CAD drawing below illustrates the pertinent

10    components of the Fuji design from a cross-sectional top view:

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25            79.    As shown in this diagram, the Fuji design has two cavities – a medium-range

26    cavity and a long-range cavity. Each individual cavity contains one compartment for the transmit

27    path (marked with red), where light is emitted from diodes on the           transmit block (labeled

28                      ) and travels to the transmit lens. Each individual cavity also contains one

      MCMANAMON DECL.ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                          26
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 89
                                             of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17EYES
                    HIGHLY CONFIDENTIAL-ATTORNEYS'         PageONLY
                                                                28 of 34



  1   compatiment for the receive path (marked with blue), where light is collected and focused by the

  2   receive lens to the receive board (labeled "Receive PCB"). The transmitpath and the receive path

  3   do not shai·e the same compatiment because they ai·e divided by a non-reflective metal sepai·ation

  4   (like a wall), nor do they shai·e the same lenses.

  5           80.    Below are annotated photographs identifying the sepai·ate transmit and receive

  6   compatiments in each cavity of the Fuji system:

  7

  8

  9

 10

 11

 12

 13

 14

 15                     e annotate p otograp 1 e ow 111

 16   the receive lenses in blue. When assembled togethe1

 17             , and the medium-range cavity on the left is

 18

 19

20
21

22

23

24

25

26

27

28

      MCMANAMON DECL.1SO DEFENDANTS' OPP0SmON TO PLAINTIFF' S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                       27
Case: Case No. 3:l 7-cv-00939-WHA
      20-03050        Doc# 129-3     Filed: 02/24/21       Entered: 02/24/21 04:14:33    Page 90
                                             of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17 Page 29 of 34
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1

  2

  3

  4

  5

  6

  7

  8

  9

10

11

12

13                  ii. The Fuji does not have “an interior space that includes . . . a transmit path,
                        and a receive path”
14

15            82.     As shown in the diagram and photographs above, the Fuji does not use a single
16    interior space that contains both a transmit path and a receive path. Instead, the transmit and
17    receive paths are in separate compartments.
18            83.     In Paragraph 76 of his Declaration, Mr. Kintz opines that the Fuji’s transmit and
19    receive paths are “necessarily” in the same “interior housing space.” Nowhere in his Declaration
20    does Mr. Kintz identify any evidence showing that the transmit and receive paths are in the same
21    “interior space.” Mr. Kintz’s speculation about the design of Fuji is wrong, as Fuji does not meet
22    the “an interior space that includes . . . a transmit path, and a receive path” limitation.
23                  iii. The Fuji does not have a “reflective surface”
24            84.     As shown in the diagram and photographs above, the Fuji does not use a
25    “reflective surface” through which the receive path extends from the lens to the detectors.
26    Instead, the light received from the lens is focused directly on the receive board—the light is not
27    bounced off a reflective surface.
28

      MCMANAMON DECL.ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                            28
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 91
                                               of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17 Page 30 of 34
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1           85.     In Paragraph 72 of his Declaration, Mr. Kintz opines that the Fuji contains a wall

  2   that comprises a reflective surface, because it is “a common-lens system.” Mr. Kintz’s

  3   Declaration does not identify any evidence showing that this reflective surface exists in the Fuji.

  4   Mr. Kintz was again wrong in his speculation about the design of Fuji, which does not meet the

  5   “reflective surface” limitation.

  6                 iv. The Fuji does not have a single lens that is configured to both “collimate the
                        light beams for transmission” and “focus the collected light onto the
  7                     detectors via the receive path”
  8           86.     As shown in the diagram and photographs above, the Fuji does not use a single

  9   lens for collimating the light beams for transmission, and for receiving and focusing the collected

10    light. Instead, each cavity in the Fuji has separate transmit and receive lenses. The light from the

11    transmit block is collimated when it passes through the transmit lens. The light that reflected off

12    the surroundings is collected and focused by the receive lens, through which the light travels

13    along the receive path to the receive board.

14            87.     In Paragraphs 65-77, 86-87 of his Declaration, Mr. Kintz opines that the Fuji uses

15    a “single common lens design.” Mr. Kintz relies on his analysis of the Fuji PCB, alleging that the

16    placement of the diodes point to a single lens design. This analysis is wrong. The actual Fuji

17    system does not meet the single “lens is configured to . . . collimate the light beams for

18    transmission . . . focus the collected light onto the detectors via the receive path” limitation.

19    IX.     THE ’464 PATENT
20            A.      Overview of the ’464 Patent
21            88.     The ’464 patent is a continuation of the application that resulted in the issuance of

22    the ’922 patent. As with the ’922 patent, the Examiner initially rejected the claims as obvious

23    over a combination of U.S. Patent No. 7,969,558 (Hall), U.S. Patent No. 6,046,800 (Ohtomo),

24    and U.S. Application No. 2002/014924 (Wangler). The applicant overcame the rejection by

25    amending the independent claims to recite “wherein the transmit path at least partially overlaps

26    the receive path in the interior space between the transmit block and the receive block.”

27            89.     The ’464 patent shares the same specification as the ’922 patent. Figure 2, which

28    illustrates the embodiment of the ’464 patent, is identical to Figure 2 of the ’922 patent.

      MCMANAMON DECL.ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                            29
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 92
                                              of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17 Page 31 of 34
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1           90.     The explanation provided in Paragraph 79-81 above of the features in Figure 2 of

  2   the ’922 patent also applies to the ’464 patent.

  3           91.     All claims of the ’464 patent require a single “interior space” containing both the

  4   transmit and receive paths, “a transmit path [that] at least partially overlaps the receive path in the

  5   interior space,” and a single lens for transmitting and receiving light. For example, Claim 1

  6   recites (emphasis added):

  7                   1. A light detection and ranging (LIDAR) device, comprising:
  8                   a lens mounted to a housing, wherein the housing is configured to
                      rotate about an axis and has an interior space that includes a
  9                   transmit block, a receive block, a transmit path, and a receive
                      path, wherein the transmit block has an exit aperture, wherein the
10                    receive block has an entrance aperture, wherein the transmit path
                      extends from the exit aperture to the lens, wherein the receive path
11                    extends from the lens to the entrance aperture, and wherein the
                      transmit path at least partially overlaps the receive path in the
12                    interior space between the transmit block and the receive block;
13                    a plurality of light sources in the transmit block, wherein the
                      plurality of light sources are configured to emit a plurality of light
14                    beams through the exit aperture in a plurality of different directions,
                      the light beams comprising light having wavelengths in a
15                    wavelength range;
16                    a plurality of detectors in the receive block, wherein the plurality of
                      detectors are configured to detect light having wavelengths in the
17                    wavelength range; and
18                    wherein the lens is configured to receive the light beams via the
                      transmit path, collimate the light beams for transmission into an
19                    environment of the LIDAR device, collect light comprising light
                      from one or more of the collimated light beams reflected by one or
20                    more objects in the environment of the LIDAR device, and focus
                      the collected light onto the detectors via the receive path.
21

22            B.      Person of Ordinary Skill in the Art
23            92.     My opinion regarding a person of ordinary skill in the art with respect to the ’922

24    patent, stated above, also applies to the ’464 patent.

25            C.      Non-infringement of Claims 1 and 14
26            93.     Uber’s Fuji design does not infringe Claim 1 of the ’464 patent because it does not

27    contain (1) “an interior space that includes . . . a transmit path, and a receive path”; (2) a transmit

28    path that “at least partially overlaps the receive path in the interior space,” or (3) a single lens

      MCMANAMON DECL.ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                             30
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 93
                                               of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17 Page 32 of 34
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1   configured to both “collimate the light beams for transmission” and “focus the collected light

  2   onto the detectors via the receive path.”

  3           94.    Claim 14 of the ’464 patent depends from Claim 1, and Uber’s Fuji design does

  4   not infringe Claim 14 because it does not infringe Claim 1.

  5                 i. The Fuji does not have “an interior space that includes . . . a transmit path,
                       and a receive path”
  6

  7           95.    As shown in the diagram and photographs in this Declaration, the Fuji does not

  8   use a single interior space that contains both a transmit path and a receive path. Instead, the

  9   transmit path and receive path are in separate compartments.

10            96.    In Paragraph 114 of his Declaration, Mr. Kintz opines that the Fuji’s transmit and

11    receive paths are “necessarily” in the same “interior housing space.” Nowhere in his Declaration

12    does Mr. Kintz identify any evidence showing that the transmit path and the receive path are in

13    the same “interior space.” Mr. Kintz’s speculation about the design of Fuji was wrong, as the

14    Fuji does not meet the “an interior space that includes . . . a transmit path, and a receive path”

15    limitation.

16                  ii. The Fuji does not have a transmit path that “at least partially overlaps the
                        receive path in the interior space”
17

18            97.    As shown in the diagram and photographs in this Declaration, the Fuji does not

19    have a transmit path that “at least partially overlaps the receive path in the interior space,”

20    because, for each individual cavity, the transmit path and receive path are in separate

21    compartments, separated by solid walls. In one compartment, the transmit path extends from the

22    diodes on the transmit block to the transmit lens. In a different compartment, the receive path

23    extends from the receive lens to the detectors on the receive board. The transmit path and receive

24    path never overlap (i.e. never intersect).

25            98.    In Paragraph 118 of his Declaration, Mr. Kintz opines that, in a common lens

26    system, the transmit path and receive path “share a path, that is to say, overlap.” He also opines

27    that, in the Fuji, “any receive-path beam that bounces off the mirror on the opposite side of the

28    exit aperture from the receive block will necessarily overlap its own transmit path on the way to

      MCMANAMON DECL.ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                           31
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 94
                                              of 111
      Case 3:17-cv-00939-WHA Document 222-6 Filed 04/11/17 Page 33 of 34
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


  1   the receive block.” Nowhere in his Declaration does Mr. Kintz identify evidence showing that

  2   this overlap exists in the Fuji. Mr. Kintz was wrong about the design of Fuji, which does not

  3   meet the “a transmit path [that] at least partially overlaps the receive path in the interior space”

  4   limitation.

  5                  iii. The Fuji does not have a single lens that is configured to both “collimate the
                          light beams for transmission” and “focus the collected light onto the
  6                       detectors via the receive path”
  7           99.      In Paragraphs 75-78 of his Declaration, Mr. Kintz opines that the Fuji uses a

  8   “single common lens design.” Mr. Kintz relies on his analysis of the Fuji PCB, alleging that the

  9   placement of the diodes point to a single lens design. This analysis is wrong. The actual Fuji

10    system does not meet the single “lens is configured to . . . collimate the light beams for

11    transmission . . . focus the collected light onto the detectors via the receive path” limitation.

12            100.     As shown in the diagram and photographs above, the Fuji does not use a single

13    lens for collimating the light beams for transmission, and for receiving and focusing the collected

14    light. Instead, each cavity in the Fuji has separate transmit and receive lenses. The light from the

15    transmit block is collimated when it passes through the transmit lens. The light that reflected off

16    the surroundings is collected and focused by the receive lens, through which the light travels

17    along the receive path to the receive board.

18    X.      CONCLUSION
19            101.     Based on my analysis of the alleged trade secrets identified in Paragraphs 29-35 of

20    the Kintz Declaration and my analysis of the ’922 and ’464 patents, I conclude that: (1) the

21                                                               in Paragraphs 29-35 of the Kintz

22    Declaration is not a trade secret; (2) Uber’s Fuji was independently developed and the Fuji did

23    not incorporate, or rely upon, Waymo’s

24    and (3) Uber’s Fuji system does not infringe the ’922 and ’464 patents.

25

26

27
28

      MCMANAMON DECL.ISO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
      Case No. 3:17-cv-00939-WHA
                                                                                                             32
Case: 20-03050       Doc# 129-3 Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 95
                                              of 111
         Case 3:17-cv-00939-WHA Document 222-6ATTORNEYS'
                      HIGHLY CONFIDENTIAL-      Filed 04/11/17EYES
                                                                Page 34 of 34
                                                                   ONLY


              I declare until penalty of perjury under the laws of the United States that the foregoing is
 2     true and correct. Executed this 7th day of April. 20 I 7. in Columbus, Indiana.
 ..,
 .)



4                                                              ~f ~~
                                                               Paul McManamon
 5

 6
 7

 8

 9

10

11
12
13

14
15
16

17

18
19
20
21
22
23
24
25
26
27
28

       MCM ANAMON DECL.ISO DEFEN DANTS ' O PPOS ITION TO PLAINTIFF'S MOTION FOR PRELIMINARY INJUNCTION
     Case
  Case:   No. 3:17-cv-00939-WHA
        20-03050       Doc# 129-3       Filed: 02/24/21     Entered: 02/24/21 04:14:33        Page 96    33
                                                 of 111
      Case 3:17-cv-00939-WHA Document 222-8 Filed 04/11/17 Page 1 of 6




                        EXHIBIT 4
         FILED UNDER SEAL




Case: 20-03050   Doc# 129-3   Filed: 02/24/21   Entered: 02/24/21 04:14:33   Page 97
                                       of 111
      Case 3:17-cv-00939-WHA Document 222-8 Filed 04/11/17 Page 2 of 6
                         3987-()%88362)=7 )=)7320=

     92-8)(78%8)7(-786-'8'3968
      2368,)62(-786-'83*'%0-*362-%
     7%2*6%2'-7'3(-:-7-32

     CCCCCCCCCCCCCCCCCCCCCCCCCCCCCC
      
     ;%=1300'
      
     4PEMRXMJJ
      
     ZW 'EWI2S
       GZ;,%
     9&)68)',2303+-)7-2'
      38831388300'3883
     869'/-2+00'
      
    (IJIRHERXW
      CCCCCCCCCCCCCCCCCCCCCCCCCCCCCC




    3987-()%88362)=7 )=)7320=
    :-()38%4)(()437-8-323*8-1;-00-7
    7ER*VERGMWGS'EPMJSVRME
    8LYVWHE]1EVGL
    :SPYQI-



      6ITSVXIHF]79>%22)*+9()0.
    '762S
    .SF2S
    4%+)7

                                                                      4EKI

                                  :IVMXI\X0IKEP7SPYXMSRW
                                       
Case: 20-03050   Doc# 129-3   Filed: 02/24/21 Entered: 02/24/21 04:14:33   Page 98
                                       of 111
      Case 3:17-cv-00939-WHA Document 222-8 Filed 04/11/17 Page 3 of 6
                         3987-()%88362)=7 )=)7320=

     FYXXLEX WMJEWWYQMRKXLEX]SY VIRIX[SVOIH

     VMKLX#

     17&%-0)=3FNIGXXSJSVQ

     8,);-82)77(YVMRKXLEXTIVMSH- QRSX

     E[EVISJLMQRSXLEZMRKEGGIWWXSXLIRIX[SVO

     &=1619-23

     5%RH[LEXMJLI WVIEHMRKHSGYQIRXWE[E]

     JVSQXLISJJMGI#

     %,IGSYPH;M*MEXLSQI

    5,EZI]SYI\TSVXIHHSGYQIRXWXS]SYV

    HIZMGIW#

    %=IW-LEZI

    5,S[JVIUYIRXP]HS]SYI\TSVXHSGYQIRXWXS

    ]SYVHIZMGIWJSV]SYV[SVO#

    %2SXJVIUYIRXP]6EVIP]

    5&YX]SY ZIHSRIMXFIJSVI#

    %=IW

    5%RH[L]HMH]SYHSMXSRXLSWISGGEWMSRW#

    %-J-RIIHIHXSGSQQYRMGEXI[MXLEWYTTPMIV

    QE]FIEGSRXVEGX[LIVI- QVIZMWMRKMXSVXLI] VI

    WIRHMRKQIETVIWIRXEXMSRFYX-HSR XLEZIXS

    HS[RPSEH-QIERMX WHS[RPSEHIHJVSQIQEMPFYX

    SRP]MJ-X]TMGEPP]SRP]MJ- QI\GLERKMRK[MXL

    XLIWYTTPMIVMRJSVQEXMSR6IHPMRIHSGYQIRXWXLSWI

    X]TISJXLMRKWXLEXWSQIFSH]RIIHWXSYWI)\GIPSV

                                                                      4EKI

                                  :IVMXI\X0IKEP7SPYXMSRW
                                       
Case: 20-03050   Doc# 129-3   Filed: 02/24/21 Entered: 02/24/21 04:14:33   Page 99
                                       of 111
      Case 3:17-cv-00939-WHA Document 222-8 Filed 04/11/17 Page 4 of 6
                         3987-()%88362)=7 )=)7320=


•     (MWGYWWMSRSJJXLIVIGSVH


•             8,);-82)77
      8,);-82)77              PEWIVGSQTSRIRXW


•-
            [LMGLMWEGXYEPP]                 WS]SY PPWII


• --
•
 

 
             XLIVI
                                                          - -
                      %RHXLSWIEVIXLIOI]SRIW 8LIVIQE]
             XLIVI%RHXLSWIEVIXLIOI]SRIW8LIVIQE]

      FIWSQISXLIVSRIWSRLIVIFYX-HSR XORS[XLI  
                                            XORS[XLI


•    F]PSSOMRKEXXLIQHMVIGXP]


•    &=1619-23


• •
         5   ;LEXHSIW+SSKPIEGUYMVIJVSQ
      5;LEXHSIW+SSKPIEGUYMVIJVSQ


•             17&%-0)= 3FNIGXMSR
      17&%-0)=3FNIGXMSR


--



               8,);-82)77
      8,);-82)77

      JSVXLI/&6
                                  -        XLI]TVSZMHIXLIPEWIV
                                                                        -
                                                                    
                                           XLI]TVSZMHIXLIPEWIV




 -- •



      &=1619-23

          5   ;LIR]SYWE]PEWIV]SYQIERXLIHMSHIW#
      5;LIR]SYWE]PEWIV]SYQIERXLIHMSHIW#




  -- •    %   8LI
      %8LI

       6ITSVXIVGPEVMJMGEXMSR




   --          8LI
      8LI                 ]IEL -HSR XORS[XLI
                                    ]IEL-HSR

      I\EGXXLIVI WEREGVSR]QJSVMX
                                                   -
                                           8LIVI WE
                     WEREGVSR]QJSVMX8LIVI


    -- •                             XLEXMXMW




                                                        ~- -
        5   %RH
      5%RH            [LEXHSXLI]WYTTP]#




     -- - •
          %   8LI]TVSZMHIPEWIVWJSVXLI
      %8LI]TVSZMHIPEWIVWJSVXLI

      ]IW
                                                         %RH    
                                                        %RH






      -- •5   2S[FSXL
      52S[FSXL

      GSQTERMIWVMKLX#
                                   ERH        EVITYFPMGP]ORS[R






       - •-
          %
      %        ERH         ]IW]IW

      58LI]TVIWYQEFP]LEZIXLIMVS[R[IFWMXIW#

                                                                        4EKI

                                    :IVMXI\X0IKEP7SPYXMSRW
                                         
Case: 20-03050   Doc# 129-3    Filed: 02/24/21 Entered: 02/24/21 04:14:33   Page 100
                                         of 111
      Case 3:17-cv-00939-WHA Document 222-8 Filed 04/11/17 Page 5 of 6
                         3987-()%88362)=7 )=)7320=

     %=IW

     58LI] VIRSXI\GPYWMZIXS+SSKPI;E]QS#

     %2S


 • •
         5   -WXLEXEPWSXVYIJSVXLISTXMGWWYTTPMIVW
      5-WXLEXEPWSXVYIJSVXLISTXMGWWYTTPMIVW


                                                                   l-
 •
     XLEX[IXEPOIHEFSYX
      XLEX[IXEPOIHEFSYX                                         
                                                                    


 •
                                            XLI]EPWSEVI


 •
     TYFPMGP]ORS[RGSQTERMIW#


 • •
         %   8LI]EVIMRXLITYFPMGHSQEMR]IW
      %8LI]EVIMRXLITYFPMGHSQEMR]IW


 • •
         5   2SXXLI] VIRSXI\GPYWMZIWYTTPMIVWXS
      52SXXLI]


-- - •
    +SSKPI#                                              
      +SSKPI#
                                                                       -
--
        %   2SXXLEX- QE[EVISJRS2SXXS;E]QS
      %2SXXLEX- QE[EVISJRS 2SXXS;E]QS

    RS

    50SSOMRKEXXLMWPMWXHS]SYORS[MJ9FIV

    YWIWWSQISVEPPSJXLIWIZIRHSVW#

    %-[SYPHR XORS[

    5,EZI]SYIZIVWTSOIR[MXLER]ZIRHSVEFSYX

    MXWHSMRKFYWMRIWW[MXL9FIV#

    %=IW

    5%RHSR[LEXSGGEWMSR

    %%ZIRHSVETTVSEGLIHQI

    5[EWXLEX#

             
      %        
                          XSPIXQIORS[XLEXXLI][IVI

    TPERRMRKSRSVXLEX9FIVLEHVIEGLIHSYXXSXLIQ

    XSHSFYWMRIWW[MXLXLIQ

    5;LIRHMHXLEXSGGYV#

                                                                       4EKI

                                   :IVMXI\X0IKEP7SPYXMSRW
                                        
Case: 20-03050   Doc# 129-3   Filed: 02/24/21 Entered: 02/24/21 04:14:33   Page 101
                                        of 111
      Case 3:17-cv-00939-WHA Document 222-8 Filed 04/11/17 Page 6 of 6
                         3987-()%88362)=7 )=)7320=

     &=1619-23

     5-R]SYVI\TIVMIRGIHS+SSKPIIQTPS]IIW

     JSVQIV+SSKPIIQTPS]IIWEJXIVXLI]PIEZIXLI

     GSQTER]IZIVKIXGSRWYPXIHMRGSRRIGXMSR[MXLXLIMV

     [SVO#-WXLIVIER]JSPPS[YTXSEWOXLIQUYIWXMSRW

     TIVXMRIRXXSXLIMVJSVQIV[SVO#

     17&%-0)=3FNIGXXSJSVQ

     8,);-82)772SXXLEX- QE[EVISJ

     &=1619-23

    5(S]SYORS[MJEJXIV1V/WLMVWEKEVPIJX

    ER]SRIGSRXEGXIHLMQXSEWOLMQUYIWXMSRWEFSYXLMW

    TVMSV[SVO#

    %-RIZIVVIEGLIHSYXXSLMQRS

    5,S[EFSYX1V6EHYXE#

    %-RIZIVVIEGLIHSYXXSLMQ

    52S[]SYHSR XLEZIER]MRJSVQEXMSRXLEX

    9FIVMWYWMRKER]SJ;E]QSSV+SSKPI WXVEHI

    WIGVIXWHS]SY#

    17&%-0)=3FNIGXXSJSVQ

    8,);-82)772S

    &=1619-23

    5%RH]SYQE]FIE[EVIXLIVI WEREPPIKEXMSR

    XLEXETTVS\MQEXIP]HSGYQIRXW[IVI

    QMWETTVSTVMEXIH8LEX WEREPPIKEXMSRMRXLMWGEWI

    =SYHSR XLEZIER]MRJSVQEXMSRXLEX9FIVMWYWMRK

                                                                      4EKI

                                   :IVMXI\X0IKEP7SPYXMSRW
                                        
Case: 20-03050   Doc# 129-3   Filed: 02/24/21 Entered: 02/24/21 04:14:33   Page 102
                                        of 111
      Case 3:17-cv-00939-WHA Document 222-10 Filed 04/11/17 Page 1 of 9




                        EXHIBIT 7
          FILED UNDER SEAL




Case: 20-03050   Doc# 129-3   Filed: 02/24/21 Entered: 02/24/21 04:14:33   Page 103
                                        of 111
      Case 3:17-cv-00939-WHA Document 222-10 Filed 04/11/17 Page 2 of 9
                   ,-+,0='32*-()28-%0%88362)=7)=)7320=

     92-8)(78%8)7(-786-'8'3968
      2368,)62(-786-'83*'%0-*362-%
     7%2*6%2'-7'3(-:-7-32

     CCCCCCCCCCCCCCCCCCCCCCCCCCCCCC
      
     ;%=1300'
      
     4PEMRXMJJ
      
     ZW 'EWI2S
       GZ;,%
     9&)68)',2303+-)7-2'
      38831388300'3883
     869'/-2+00'
      
    (IJIRHERXW
      CCCCCCCCCCCCCCCCCCCCCCCCCCCCCC




    ,-+,0='32*-()28-%0%88362)=7 )=)7320=
    :-()38%4)(()437-8-323*4-)66)=:)7(63>
    7ER*VERGMWGS'EPMJSVRME
    *VMHE]1EVGL
    :SPYQI-



      6ITSVXIHF]79>%22)*+9()0.
    '762S
    .SF2S
    4%+)7

                                                                       4EKI

                                   :IVMXI\X0IKEP7SPYXMSRW
                                        
Case: 20-03050   Doc# 129-3   Filed: 02/24/21 Entered: 02/24/21 04:14:33   Page 104
                                        of 111
      Case 3:17-cv-00939-WHA Document 222-10 Filed 04/11/17 Page 3 of 9
                   ,-+,0='32*-()28-%0%88362)=7)=)7320=

     HIKVIIW8LEX WFEWMGEPP]XLSWIVIHPMRIWSR

     XLIHVE[MRKW

     5-J]SYPSSOEXXLIWTIGWLIIXXLI

     )\LMFMX

     %1QLQQ

     5MXWE]WMXYWIW0M(%6GLERRIPW(S

     ]SYWIIXLEX#

     %-WIIXLEX

     5%RHXLEX WXLI,(0(SIWVIJIVXS

    XLIRYQFIVSJ0M(%6GLERRIPW#

    %8LEX W[LEX-XLMRO

    5%RH0M(%6GLERRIPWGSVVIWTSRHWXS

    HMSHIPEWIVW#

    16.%**)3FNIGXMSR*SVQ

    8,);-82)77-QIERGLERRIPWXLIVI W

    HMJJIVIRX[E]WXSMQTPIQIRXXLEXERHXLIVI W

    HMJJIVIRX[E]WXSMQTPIQIRXGLERRIP0M(%6W

    &=16.%'3&7

    5,S[HMH:IPSH]RIMQTPIQIRX0M(%6

    GLERRIPW#

    16.%**)3FNIGXMSR*SVQ

    8,);-82)77'ER]SYPMOIVIJIVXSE

    WTIGMJMGHIZMGI#&IGEYWI-QIER-HSR XORS[

    EFSYXIZIV]XLMRKXLEX:IPSH]RIQEOIW

    &=16.%'3&7

                                                                       4EKI

                                   :IVMXI\X0IKEP7SPYXMSRW
                                        
Case: 20-03050   Doc# 129-3   Filed: 02/24/21 Entered: 02/24/21 04:14:33   Page 105
                                        of 111
      Case 3:17-cv-00939-WHA Document 222-10 Filed 04/11/17 Page 4 of 9
                   ,-+,0='32*-()28-%0%88362)=7)=)7320=


•


•    &=16.%'3&7


• •
         5
      5                                                    )


•- ~
                                                                           -
 


•                                                          
             


• •
         %
      %


•                                                                 ~


•                                                                     )


•


                                                            ~-
-- - ~


           
             
                                     
                                                                      
                                                                       




 --



       6ITSVXIVGPEVMJMGEXMSR

                                               ~- )
                                                        
                                                        




  --                       
                                                             -  
                           




   -- •   5
      5






    -- •  %
      %                                                    )

                                                                       ~




     --                                                            
                                                                           -
                                                                       
                                                                   






      -- •5
      5




       -- ••
          %
      %

          5
      5                                                
                                                                           -
                                                                       
                                                               

                                                                           4EKI

                                    :IVMXI\X0IKEP7SPYXMSRW
                                         
Case: 20-03050    Doc# 129-3   Filed: 02/24/21 Entered: 02/24/21 04:14:33     Page 106
                                         of 111
          Case 3:17-cv-00939-WHA Document 222-10 Filed 04/11/17 Page 5 of 9



  •- )
                       ,-+,0='32*-()28-%0%88362)=7)=)7320=

  


  • •
             %
          %


  •
  


  •
                                                 
                                                  


                                                                          ~-
  •
                                                                          
                                                                          


  •
  


  •
  


  • •
  •- ~
             5
          5




                                                                          ~-
  


-- •
            %
          %                                                        
                                                                          




 -- •• -                   ~
                    l
            5
          5

            %
          %


--


                                                     )
                                                        -       )
                                                                      ~


                                                                            -
                                                                         
                                                                   


 --



                                             ~- t
                                             
                                             
                                                                  )






  --       6ITSVXIVGPEVMJMGEXMSR




   --                                 
                                               

                                                                      ~
                                                                          
                                                                            -
                                                                          






    --



     --                                                         
                                                                            -
                                                                        
                                                                

                                                                           4EKI

                                     :IVMXI\X0IKEP7SPYXMSRW
                                          
Case: 20-03050     Doc# 129-3   Filed: 02/24/21 Entered: 02/24/21 04:14:33     Page 107
                                          of 111
            Case 3:17-cv-00939-WHA Document 222-10 Filed 04/11/17 Page 6 of 9



  •- )
                         ,-+,0='32*-()28-%0%88362)=7)=)7320=

   


  • •
               5
            5                                            )


  •


  •
                                                                                  -
   


  •                                                                       
                                                                     


  •                                                   t

  •
  •
   

                    8,);-82)77
            8,);-82)77
                                                 -
                     16.%**) 3FNIGXMSR *SVQ
            16.%**)3FNIGXMSR*SVQ

                                                             )


  •                                                                 t

--
 

 
                                                           ~-~
                                                                      

                                                                         ~
                                                                                  -
 --
 

 
                                                                             )




  --
 

 
            &=16.%'3&7


                •
                5
            5

 

 
   --           •
                %
            %

                     16.%**) .YWXWPS[HS[R
            16.%**).YWXWPS[HS[R

 

 
    --               8,);-82)77
            8,);-82)77               
                                                  



 

 
     --                               
                                                                           ~
                                                                                  -
                                                                                 
                                                                              

                                                                              ~
 

 
      --
 

 
       --                                                            
                                                                              ~


                                                                                  -
                                                                            
                                                                     

                                                                                  4EKI

                                       :IVMXI\X0IKEP7SPYXMSRW
                                            
 Case: 20-03050      Doc# 129-3   Filed: 02/24/21 Entered: 02/24/21 04:14:33         Page 108
                                            of 111
       Case 3:17-cv-00939-WHA Document 222-10 Filed 04/11/17 Page 7 of 9
                    ,-+,0='32*-()28-%0%88362)=7)=)7320=


 •
 


 •
      &=16.%'3&7


 • •
          5
       5


 •                                                                      )


                                                                            -
 


 •
                                                                 )   
                                                                   


 •
 


 • •
          %
       %                                                   )


 •
 


 •
                                                                   )


--



                                                                            -
                                                               )■)
                                                                         




 --



           •
           5
       5






  --                                                             
                                         
                                                                            -
     %=IW

     50IXQIEWO]SYEGSYTPISJUYIWXMSRWEFSYX

     7]WXIQW


--



                ;LEXMW]SYVYRHIVWXERHMRKSJXLI
       ;LEXMW]SYVYRHIVWXERHMRKSJXLI

       JSPPS[MRK 7]WXIQWKIXWEGUYMVIHF]+SSKPIERH 
       JSPPS[MRK7]WXIQWKIXWEGUYMVIHF]+SSKPIERH
                                                                            -
 --



       SRISVQSVITISTPIEX7]WXIQWVIXEMRWSQIVMKLXW

       [MXLVIWTIGXXSTVIZMSYWP]HIZIPSTIHXIGLRSPSK]


  --            (S]SYLEZIERYRHIVWXERHMRKSJXLEXXSTMG#
       (S]SYLEZIERYRHIVWXERHMRKSJXLEXXSTMG#




                                                                            -
              16.%**) - QRSXWYVIMJXLEX WE
       16.%**)-


   -   UYIWXMSRFYX- QKSMRKXSSFNIGXEWXSJSVQ        
                       QKSMRKXSSFNIGXEWXSJSVQ

                                                                            4EKI

                                   :IVMXI\X0IKEP7SPYXMSRW
                                        
Case: 20-03050   Doc# 129-3   Filed: 02/24/21 Entered: 02/24/21 04:14:33       Page 109
                                        of 111
      Case 3:17-cv-00939-WHA Document 222-10 Filed 04/11/17 Page 8 of 9
                   ,-+,0='32*-()28-%0%88362)=7)=)7320=

     %KEMRNYWX GEYWISJXLIXIVVMXSV][I VIMR- Q

     KSMRKXSGEYXMSR]SYRSXXSVIZIEPXLIGSRXIRXSJ

     ER]EXXSVRI]GPMIRXTVMZMPIKIHMRJSVQEXMSR

     8,);-82)777S- ZIWIIRPMOI[LEX

     - ZIWIIRJVSQXLIJVSQXLMWFSEVHMXLEHEPSX

     SJIPIQIRXW]SYORS[ZIV]PMOIWMQMPEVXSSYV

     FSEVHW8LI-YRHIVWXERHXLEXXLEX%RXLSR]

     PMOIHS[RPSEHIHXLSWIJMPIWERHWSXLI[MXL

     XLSWIIPIQIRXWSRMX%WXSORS[MRKI\EGXP]LS[

    PMOISRI4'&SVRSXFIGEQIXLISXLIV- QRSX]SY

    ORS[XLEX[SYPHFIWTIGYPEXMSR-HSR XORS[

    PMOI

    &=16.%'3&7

    5%VI]SYE[EVISJER]SXLIVIZMHIRGIXLEX

    XLIEPPIKIHP]HS[RPSEHIHJMPIW[IVIYWIHEX

    9FIV#

    16.%**)3FNIGXXSJSVQ%KEMRWEQI

    GEYXMSREFSYXTVMZMPIKIHMRJSVQEXMSR

    8,);-82)77-QIEREPWSQIER]SY

    ORS[-HSR XLEZIHMVIGXMRJSVQEXMSRXLEX[SYPH

    PMOIXLEX[SYPHWE]XLEX8LIXLIVIWX]SY

    ORS[XLIWIEVIWTIGYPEXMSRXLEX W MREYHMFPI 

    8LEX WPMOIWSQIMRJSVQEXMSRXLEX- ZI

    WIIR]SYORS[GSYPHQE]FI-GSYPHWTIGYPEXI

    XLEXXLEXPMOI]SYORS[[LEX[I-NYWX

                                                                      4EKI

                                   :IVMXI\X0IKEP7SPYXMSRW
                                        
Case: 20-03050   Doc# 129-3   Filed: 02/24/21 Entered: 02/24/21 04:14:33   Page 110
                                        of 111
      Case 3:17-cv-00939-WHA Document 222-10 Filed 04/11/17 Page 9 of 9
                   ,-+,0='32*-()28-%0%88362)=7)=)7320=

     5-EWOIH]SYEFSYXLS[[LEXMRJSVQEXMSR

     XLI]KMZI]SYWSVV][LEXMRJSVQEXMSR]SYLEZI

     XLEXWYKKIWXWXLEXXLIJMPIWQE]LEZIFIIRYWIHMR

     XLIGVIEXMSRSJXLEXGMVGYMXFSEVH

     %1QLQQ

     57IXXLEXEWMHI

     %=IW

     5(S]SYLEZIER]SXLIVMRJSVQEXMSRXLEX

     FIEVWSRXLIUYIWXMSR[LIXLIV9FIVMWYWMRKER]SJ

    ;E]QS WXVEHIWIGVIXW#

    16.%**)- QKSMRKXSSFNIGXXSJSVQ

    ERHXLIRWEQIGEYXMSREKEMRRSXXSVIZIEPXLI

    GSRXIRXSJER]EXXSVRI]GPMIRXGSQQYRMGEXMSRW

    8,);-82)772SXXLEX-GERXLMROSJ

    &=16.%'3&7

    53RXLI[IXEPOIHIEVPMIVEFSYXXLIHSQI

    XLEXXLEXGSZIVWXLI0M(%6[LIRXLI0M(%6MW

    HITPS]IHSREJMIPHZILMGPISREZILMGPIMRXLI

    JMIPH

    %1QLQQ

    5'ERXLEXHSQIFIWIIRXLVSYKLYRHIVER]

    GMVGYQWXERGIW#

    %8LEXHSQIMWEGXYEPP]XVERWTEVIRXMRXLI

    MRJVEVIHFERHW

     6ITSVXIVGPEVMJMGEXMSR

                                                                      4EKI

                                   :IVMXI\X0IKEP7SPYXMSRW
                                        
Case: 20-03050   Doc# 129-3   Filed: 02/24/21 Entered: 02/24/21 04:14:33   Page 111
                                        of 111
